Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED

LONG-TERM CREDIT AGREEMENT

dated as of August 13, 2009

among

WHIRLPOOL CORPORATION

WHIRLPOOL EUROPE B.V.

WHIRLPOOL FINANCE B.V.

WHIRLPOOL CANADA HOLDING COMPANY

CERTAIN FINANCIAL INSTITUTIONS

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Fronting Agent

and

CITIBANK, N.A.,

as Syndication Agent

THE ROYAL BANK OF SCOTLAND PLC,

FORTIS CAPITAL CORP.

and

BANK OF AMERICA, N.A.,

as Documentation Agents

J.P. MORGAN SECURITIES INC.

and

CITIGROUP GLOBAL MARKETS INC.,

as Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE ARTICLE 1 DEFINITIONS    1

Section 1.01.

   Definitions    1

Section 1.02.

   Accounting Terms and Determinations    18 ARTICLE 2 THE FACILITY    19

Section 2.01.

   Description of Facility    19

Section 2.02.

   Availability of Facility; Required Payments    19

Section 2.03.

   Committed Advances    19

Section 2.04.

   Letter of Credit Subfacility    24

Section 2.05.

   Reserved    30

Section 2.06.

   Fronted Advance Subfacility    30

Section 2.07.

   Fees    32

Section 2.08.

   General Facility Terms    34

Section 2.09.

   Borrowing Subsidiaries; Additional Borrowing Subsidiaries    44

Section 2.10.

   Regulation D Compensation    45

Section 2.11.

   Defaulting Lenders    45 ARTICLE 3 CHANGE IN CIRCUMSTANCES    47

Section 3.01.

   Taxes    47

Section 3.02.

   Increased Costs    49

Section 3.03.

   Changes in Capital Adequacy Regulations    49

Section 3.04.

   Availability of Types and Currencies    50

Section 3.05.

   Funding Indemnification    51

Section 3.06.

   Mitigation of Additional Costs or Adverse Circumstances; Replacement of
Lenders    51

Section 3.07.

   Lender Statements; Survival of Indemnity    52 ARTICLE 4 GUARANTY    52

Section 4.01.

   Guaranty    52

Section 4.02.

   Waivers    52

Section 4.03.

   Guaranty Absolute    53

Section 4.04.

   Continuing Guaranty    54

Section 4.05.

   Delay of Subrogation    54

Section 4.06.

   Acceleration    54

Section 4.07.

   Reinstatement    54 ARTICLE 5 CONDITIONS PRECEDENT    55

Section 5.01.

   Effectiveness    55

Section 5.02.

   Initial Advance to Each Additional Borrowing Subsidiary    56

Section 5.03.

   Each Extension of Credit    57 ARTICLE 6 REPRESENTATIONS AND WARRANTIES    58

Section 6.01.

   Existence and Standing    58

Section 6.02.

   Authorization and Validity    58

 

i



--------------------------------------------------------------------------------

Section 6.03.

   No Conflict; Government Consent    58

Section 6.04.

   Financial Statements    59

Section 6.05.

   Material Adverse Change    59

Section 6.06.

   Taxes    59

Section 6.07.

   Litigation and Contingent Obligations    59

Section 6.08.

   ERISA    59

Section 6.09.

   Accuracy of Information    60

Section 6.10.

   Material Agreements    60

Section 6.11.

   Compliance with Laws    60

Section 6.12.

   [Reserved]    60

Section 6.13.

   Investment Company Act    60

Section 6.14.

   Environmental Matters    60

Section 6.15

   Proper Legal Form    61

Section 6.16

   Solvency    61

Section 6.17

   Tax Shelter Regulations    61

Section 6.18

   Representations of Dutch Borrowers    62 ARTICLE 7 COVENANTS    62

Section 7.01.

   Financial Reporting    62

Section 7.02.

   Use of Proceeds    63

Section 7.03.

   Notice of Default    64

Section 7.04.

   Existence    64

Section 7.05.

   Taxes    64

Section 7.06.

   Insurance    64

Section 7.07.

   Compliance with Laws    64

Section 7.08.

   Inspection    65

Section 7.09.

   Consolidations, Mergers, Dissolution and Sale of Assets    65

Section 7.10.

   Liens    65

Section 7.11.

   Subsidiary Indebtedness    67

Section 7.12.

   Leverage Ratio    68

Section 7.13.

   Interest Coverage Ratio    68

Section 7.14.

   Ownership of Borrowing Subsidiaries    68

Section 7.15.

   Transactions with Affiliates    68

Section 7.16.

   Limitation on Restricted Actions    68

Section 7.17.

   Limitation on Negative Pledges    69

Section 7.18.

   Material Contracts    69 ARTICLE 8 DEFAULTS    69

Section 8.01.

   Representations and Warranties    69

Section 8.02.

   Payment    69

Section 8.03.

   Covenants    70

Section 8.04.

   Other Obligations    70

Section 8.05.

   Bankruptcy    70

Section 8.06.

   Receivership, Etc.    71

Section 8.07.

   Condemnation    71

Section 8.08.

   Judgments    71

Section 8.09.

   ERISA    71

 

ii



--------------------------------------------------------------------------------

Section 8.10.

   Guaranty    72

Section 8.11.

   Change of Control    72 ARTICLE 9 ACCELERATION, WAIVERS, AMENDMENTS AND
REMEDIES    72

Section 9.01.

   Acceleration; Allocation of Payments after Acceleration    72

Section 9.02.

   Judgment Currency    73

Section 9.03.

   Amendments    74

Section 9.04.

   Preservation of Rights    75 ARTICLE 10 GENERAL PROVISIONS    75

Section 10.01.

   Survival of Representations    75

Section 10.02.

   Governmental Regulation    75

Section 10.03.

   Headings    75

Section 10.04.

   Entire Agreement    76

Section 10.05.

   Several Obligations    76

Section 10.06.

   Expenses; Indemnification    76

Section 10.07.

   Severability of Provisions    77

Section 10.08.

   Nonliability of Lenders    77

Section 10.09.

   CHOICE OF LAW    77

Section 10.10.

   CONSENT TO JURISDICTION    77

Section 10.11.

   WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES    78

Section 10.12.

   Binding Effect; Termination    79

Section 10.13.

   Confidentiality    79 ARTICLE 11 THE AGENTS    80

Section 11.01.

   Appointment    80

Section 11.02.

   Powers    80

Section 11.03.

   General Immunity    81

Section 11.04.

   No Responsibility for Loans, Recitals, etc.    81

Section 11.05.

   Action on Instructions of Lenders    81

Section 11.06.

   Employment of Agents and Counsel    81

Section 11.07.

   Reliance on Documents; Counsel    82

Section 11.08.

   Reimbursement and Indemnification    82

Section 11.09.

   Rights as a Lender    82

Section 11.10.

   Lender Credit Decision    83

Section 11.11.

   Successor Administrative Agent/Fronting Agent    83 ARTICLE 12 SETOFF;
RATABLE PAYMENTS    84

Section 12.01.

   Setoff    84

Section 12.02.

   Ratable Payments    84 ARTICLE 13 BENEFIT OF AGREEMENT; PARTICIPATIONS;
ASSIGNMENTS    85

Section 13.01.

   Successors and Assigns    85

Section 13.02.

   Participations    85

Section 13.03.

   Assignments    86

Section 13.04.

   Dissemination of Information    87

 

iii



--------------------------------------------------------------------------------

Section 13.05.

   Tax Treatment    87

Section 13.06.

   SPC’s    87

Section 13.07.

   Pledges    88 ARTICLE 14 NOTICES    89

Section 14.01.

   Giving Notice    89

Section 14.02.

   Change of Address    90 ARTICLE 15 COUNTERPARTS    90 ARTICLE 16 PATRIOT ACT
NOTICE    90

EXHIBITS

Exhibit A   –      Committed Note Exhibit B   –      Reserved Exhibit C   –     
Reserved Exhibit D   –      Reserved Exhibit E   –      Assumption Agreement
Exhibit F   –      Assignment Agreement Exhibit G   –      Compliance
Certificate Exhibit H   –      Committed Borrowing Notice Exhibit I   –     
Dollar Continuation/Conversion Notice Exhibit J   –      Non-Dollar
Continuation/Conversion Notice Exhibit K   –      Fronted Borrowing Notice

SCHEDULES

Schedule I   –      Commitments Schedule II   –      Eurocurrency Payment
Offices of the Administrative Agent Schedule III   –      MLA Cost Schedules
IV-A & IV-B   –      Pricing Schedule Schedule V   –      Notices

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LONG-TERM CREDIT AGREEMENT

This Credit Agreement, dated as of August 13, 2009, is among Whirlpool
Corporation, a Delaware corporation, Whirlpool Europe B.V., a Netherlands
corporation having its corporate seat in Breda, The Netherlands, Whirlpool
Finance B.V., a Netherlands corporation having its corporate seat in Breda, The
Netherlands, Whirlpool Canada Holding Company, a Nova Scotia unlimited company,
the other Borrowers from time to time party hereto, the Lenders from time to
time party hereto, JPMorgan Chase Bank, N.A., as Administrative Agent and
Fronting Agent for such Lenders, Citibank, N.A., as Syndication Agent, and The
Royal Bank of Scotland plc, Fortis Capital Corp. and Bank of America, N.A., as
Documentation Agents.

W I T N E S S E T H

WHEREAS, Whirlpool, certain other borrowers, Citibank, N.A., individually and as
Administrative Agent, and certain lenders named therein entered into that
certain Amended and Restated Long-Term Five-Year Credit Agreement, dated as of
December 1, 2005, as amended by Amendment No. 1 to the Credit Agreement dated as
of February 27, 2009 (the “Existing Long-Term Credit Agreement”) and

WHEREAS, pursuant to the terms of this Credit Agreement, on the Amendment
Effective Date, the Existing Long-Term Credit Agreement shall be amended and
restated as hereafter set forth.

NOW, THEREFORE, in consideration of the undertakings set forth herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions.

As used in this Credit Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Credit Agreement, by which any Borrower
or any Subsidiary of a Borrower (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or division thereof,
whether through purchase of assets, merger or otherwise, or (ii) directly or
indirectly acquires (in one transaction or in a series of transactions) at least
25% (in number of votes) of the equity securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency).

“Additional Borrowing Subsidiary” means any Subsidiary of Whirlpool duly
designated by Whirlpool pursuant to Section 2.09 to request Advances hereunder,
which Subsidiary shall have satisfied the conditions precedent set forth in
Section 5.02.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as agent
for the Lenders pursuant to Article 11, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article 11.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by some or all of the Lenders to a Borrower of the same Type
and, in the case of Eurocurrency Rate Advances, for the same Interest Period and
includes each of a Committed Advance and a Fronted Advance.

“Affected Lender” means any Lender that (a) is a Defaulting Lender, (b) has made
a public statement to the effect that it does not intend to comply with its
funding obligations generally under agreements in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Advances and
participations in then outstanding Letters of Credit and Fronted Loans provided
that, any such Lender shall cease to be an Affected Lender under this clause
(c) upon receipt of such confirmation by the Administrative Agent, or
(d) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided that a Lender shall not be an Affected
Lender solely by virtue of the ownership or acquisition of an equity interest in
such Lender or parent company thereof by a governmental authority or an
instrumentality thereof or the exercise of control over such Lender or parent
company by a governmental authority or an instrumentality thereof.

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlled” and
“controlling” have meanings correlative to the foregoing.

“Aggregate Commitment” means the aggregate of the Commitments of all the Lenders
hereunder (which, as of the date of this Credit Agreement, is $[            ]),
as amended from time to time pursuant to the terms hereof.

 

2



--------------------------------------------------------------------------------

“Aggregate Fronting Sublimit” means the aggregate of the Fronting Commitments of
all the Fronting Lenders hereunder (which, as of the date of this Credit
Agreement, is $200,000,000), as reduced from time to time pursuant to the terms
hereof.

“Agreed Currency” means, subject to Section 3.04, (i) Dollars, (ii) euros,
(iii) Sterling and (iv) any other currency (A) which is freely transferable and
convertible into Dollars, (B) in which deposits are customarily offered to banks
in the London interbank market, (C) which a Borrower requests the Administrative
Agent to include as an Agreed Currency hereunder and (D) which is acceptable to
each Lender; provided that, for purposes of clause (iv) above, the
Administrative Agent shall promptly notify each Lender of each such request and
unless each Lender shall have agreed to each such request within five Business
Days from the date of such notification by the Administrative Agent to such
Lender, such Lender shall be deemed to have disagreed with such request.

“Alternate Base Rate” means, on any date and with respect to all Floating Rate
Advances, a fluctuating rate of interest per annum equal to the sum of (a) the
higher of (i) the Federal Funds Effective Rate most recently determined by the
Administrative Agent plus  1/2% per annum and (ii) the Prime Rate plus (b) the
Alternate Base Rate Margin for such day.

“Alternate Base Rate Margin” means (a) with respect to Advances made by
Non-Extending Lenders, a rate per annum determined in accordance with the
Pricing Schedule (Part I) and (b) with respect to Advances made by Extending
Lenders, a rate per annum determined in accordance with the Pricing Schedule
(Part II).

“Amendment Effective Date” is defined in Section 5.01.

“Article” means an article of this Credit Agreement unless another document is
specifically referenced.

“Assumption Agreement” means an agreement of a Subsidiary of Whirlpool addressed
to the Lenders in substantially the form of Exhibit “E” hereto pursuant to which
such Subsidiary agrees to become a “Borrower” and be bound by the terms and
conditions of this Credit Agreement.

“Authorized Officer” means (i) the Chairman of the Board of Whirlpool, (ii) the
Executive Vice President and Chief Financial Officer of Whirlpool, (iii) the
Vice President and Treasurer of Whirlpool and (iv) any other officer of
Whirlpool authorized by resolution of the Board of Directors of Whirlpool to
execute and deliver on behalf of Whirlpool this Credit Agreement or any other
Loan Document.

“Authorized Representative” means any Authorized Officer and any other officer,
employee or agent of a Borrower designated from time to time as an Authorized
Representative in a written notice from any Authorized Officer to the
Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Code” means Title 11, United States Code, Sections 1 et seq., as the
same may have been and may hereafter be amended from time to time, and any
successor thereto or replacement therefor which may be hereafter enacted.

“Borrower” means, individually, Whirlpool or any Borrowing Subsidiary, and
“Borrowers” means collectively, Whirlpool and each Borrowing Subsidiary.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Subsidiary” means, individually, Whirlpool Europe, Whirlpool Finance,
Whirlpool Canada or any Additional Borrowing Subsidiary, and “Borrowing
Subsidiaries” means, collectively, Whirlpool Europe, Whirlpool Finance,
Whirlpool Canada and each Additional Borrowing Subsidiary.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Committed Advances and to any conversion of another
Type of Advance into a Eurocurrency Committed Advance, a day other than Saturday
or Sunday on which banks are open for business in New York City, on which
dealings in Dollars are carried on in the London interbank market and, where
funds are to be paid or made available in a currency other than Dollars, on
which commercial banks are open for domestic and international business
(including dealings in deposits in such currency) in both London and the place
where such funds are to be paid or made available, (ii) with respect to any
borrowing, payment or rate selection of Fronted Advances, a day other than
Saturday or Sunday on which banks are open for business in London and (a) where
funds are to be paid or made available in an Agreed Currency other than euros, a
day on which commercial banks are open for domestic and international business
(including dealings in deposits in such Agreed Currency) in the principal
financial center of the country of such Agreed Currency and (b) where funds are
to be paid or made available in euros, a day on which the Trans-European
Automated Real-Time Gross Settlement Express Transfer system is open for
business and (iii) for all other purposes, a day other than Saturday or Sunday
on which banks are open for business in New York City.

“Capitalized Lease” means any lease in which the obligation for rentals with
respect thereto is required to be capitalized on a balance sheet of the lessee
in accordance with generally accepted accounting principles.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, (i) for each Lender, the obligation of such Lender (a) to
make Loans to the Borrowers under this Credit Agreement, (b) to purchase
Participation Interests in Letters of Credit in accordance with Section 2.04(c),
or (c) to purchase Participation Interests in Fronted Advances in accordance
with Section 2.06(f), in each case not exceeding the amount set forth on
Schedule I hereto or as set forth in an applicable Assignment Agreement in the
form of Exhibit “F” hereto received by the Administrative

 

4



--------------------------------------------------------------------------------

Agent under the terms of Section 13.03, as such amount may be modified from time
to time pursuant to the terms of this Credit Agreement and (ii) with respect to
each Issuing Lender, the LOC Commitment. On the Amendment Effective Date, the
maximum Commitment of each Non-Extending Lender shall be the amount set forth
under “Unextended Commitment” on Schedule I hereto. On the Amendment Effective
Date, the maximum Commitment of each Extending Lender shall be the amount set
forth under “Extended Commitment” on Schedule I hereto.

“Committed Advance” means a borrowing hereunder consisting of the aggregate
amount of the several Committed Loans made by the Lenders to the applicable
Borrower at the same time, of the same Type and, in the case of Eurocurrency
Rate Advances, for the same Interest Period.

“Committed Borrowing Notice” is defined in Section 2.03(e).

“Committed Loan” means a Loan made by a Lender pursuant to Section 2.03.

“Consolidated EBITDA” means, for any period, the consolidated net income of
Whirlpool and its Consolidated Subsidiaries for such period (as determined in
accordance with generally accepted accounting principles) plus (i) an amount,
which in the determination of such net income has been deducted for
(a) Consolidated Interest Expense for such period, (b) taxes in respect of, or
measured by, income or excess profits of Whirlpool and its Consolidated
Subsidiaries for such period, (c) without duplication, identifiable and
verifiable non-recurring cash restructuring charges in an amount not to exceed
$100,000,000 in any twelve month period, and non-cash, non-recurring pre-tax
charges taken by Whirlpool during such period, (d) depreciation and amortization
expense for such period, and (e) non-cash charges and expenses and fees related
to class action lawsuits, product recalls, regulatory proceedings and
governmental investigations, plus (or minus) (ii) to the extent included in the
determination of such net income (x) losses (or income) from discontinued
operations for such period and (y) losses (or gains) from the effects of
accounting changes during such period, and minus (iii) to the extent not
deducted in the determination of such net income, cash charges and expenses and
fees related to class action lawsuits, product recalls, regulatory proceedings
and governmental investigations.

“Consolidated Interest Expense” means, for any period, the consolidated interest
expense of Whirlpool and its Consolidated Subsidiaries for such period (as
determined in accordance with generally accepted accounting principles).

“Consolidated Subsidiary” means, at any date as of which the same is to be
determined, any Subsidiary the accounts of which would be consolidated with
those of Whirlpool in its consolidated financial statements if such statements
were prepared as of such date in accordance with generally accepted accounting
principles.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Whirlpool or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

5



--------------------------------------------------------------------------------

“Credit Agreement” means this Amended and Restated Long-Term Credit Agreement,
as it may be amended, supplemented or otherwise modified from time to time.

“Default” means an event described in Article 8.

“Defaulted Loan” means, with respect to any Lender at any time, the portion of
any Loan required to be made by such Lender to a Borrower pursuant to Article 2
at or prior to such time which has not been made by such Lender as of such time.
In the event that a portion of a Defaulted Loan shall be deemed made pursuant to
Section 2.11(a), the remaining portion of such Defaulted Loan shall be
considered a Defaulted Loan originally required to be made pursuant to
Section 2.03 on the date of set off by the Borrower of the Defaulted Loan so
deemed made in part.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Advances or participations in
Letters of Credit or Fronted Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent, the Issuing Lenders, the Fronting Lenders or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or
(c) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid or funded by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute.

“Documentation Agent” means any of The Royal Bank of Scotland plc, Fortis
Capital Corp. or Bank of America, N.A., in each case, so long as it is a Lender
under this Credit Agreement.

“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount of Dollars if
such currency is any currency other than Dollars, calculated at approximately
11:00 a.m. (London Time) as set forth on the applicable Reuters Screen on the
date of determination; provided that if more than one rate is listed then the
applicable conversion rate shall be the arithmetic average of such rates. If for
any reason such conversion rates are not available, the Dollar Amount shall be
calculated using the arithmetic average of the spot buying rates for such
currency in Dollars as quoted to the Administrative Agent or the Fronting Agent
by three foreign exchange dealers of recognized standing in the United States
selected by the Administrative Agent or the Fronting Agent at approximately
11:00 a.m. (London time) on any date of determination. The Dollar Amount of each
Advance shall be established two Business Days prior to the first day of each
Interest Period with respect thereto.

“Dollar Continuation/Conversion Notice” is defined in Section 2.03(f).

 

6



--------------------------------------------------------------------------------

“Dollars” and “$” each mean lawful money of the United States of America.

“Dutch Financial Supervision Act” means the Dutch Financial Supervision Act (Wet
op het financieel toezicht) and the rules an regulations promulgated thereunder.

“Dutch Borrower” means each Borrower that is incorporated, established or
organized under the laws of The Netherlands.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, hazardous substances or wastes or the
clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“euro” means the common currency of participating members of the European
Community.

“Eurocurrency Base Rate” means, (i) with respect to a Eurocurrency Committed
Advance or a Eurocurrency Committed Loan, denominated in a particular Agreed
Currency (pursuant to Sections 2.01) for the relevant Interest Period: (1) the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate that appears on the page of the Reuters screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in such Agreed Currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period, or (2) if the rate referenced in the
preceding clause (1) does not appear on such page or service or such page or
service shall cease to be available, the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays an average British Bankers Association Interest
Settlement Rate for deposits in such Agreed Currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 A.M. (London time) two Business Days prior
to the first day of such Interest Period, or (3) if the rates referenced in the
preceding clauses (1) and (2) are not available, the rate per annum determined
by the Administrative Agent as the rate of interest (rounded upward to the next
 1/100th of 1%) at which deposits in such Agreed Currency for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurocurrency Loan being made, continued or converted by JPMCB and with a
term equivalent to such

 

7



--------------------------------------------------------------------------------

Interest Period would be offered by JPMCB’s London Branch to major banks in the
offshore Agreed Currency market at their request at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
and (ii) with respect to a Fronted Advance or a Fronted Loan, the rate per annum
determined by the Fronting Agent as the rate of interest (rounded upward to the
next  1/100th of 1%) at which deposits in such Agreed Currency for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by JPMCB and
with a term equivalent to such Interest Period would be offered by JPMCB’s
London Branch to major banks in the offshore Agreed Currency market at their
request at approximately 11:00 A.M. (London time) on the first day of such
Interest Period. The Eurocurrency Base Rate shall be rounded upward to the next
 1/100 of 1%.

“Eurocurrency Committed Advance” means an Advance which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.03.

“Eurocurrency Committed Loan” means a Loan which bears interest at a
Eurocurrency Rate requested by a Borrower pursuant to Section 2.03.

“Eurocurrency Loan” means a Eurocurrency Committed Loan or a Fronted Loan, as
applicable.

“Eurocurrency Margin” means (a) with respect to Advances made by Non-Extending
Lenders, a rate per annum determined in accordance with the Pricing Schedule
(Part I) and (b) with respect to Advances made by Extending Lenders, a rate per
annum determined in accordance with the Pricing Schedule (Part II).

“Eurocurrency Payment Office” means (i) with respect to the Administrative Agent
for each of the Agreed Currencies (a) the office, branch or affiliate of the
Administrative Agent specified as its “Eurocurrency Payment Office” for such
currency in Schedule II hereto or (b) such other office, branch, affiliate or
correspondent bank of the Administrative Agent as it may from time to time
specify to each Borrower and each Lender as its Eurocurrency Payment Office for
such currency and (ii) with respect to the Fronting Agent for each of the Agreed
Currencies (a) the office, branch or affiliate of the Fronting Agent specified
as its “Eurocurrency Payment Office” for such currency in Schedule II hereto or
(b) such other office, branch, affiliate or correspondent bank of the Fronting
Agent as it may from time to time specify to each Borrower and each Lender as
its Eurocurrency Payment Office for such currency.

“Eurocurrency Rate” means, (i) with respect to a Eurocurrency Committed Advance
or a Eurocurrency Committed Loan for each day during the relevant Interest
Period, the sum of (a) the Eurocurrency Base Rate applicable to such Interest
Period plus (b) the Eurocurrency Margin for such day plus (c) the applicable MLA
Cost and (ii) with respect to a Fronted Advance or a Fronted Loan for each day
during the relevant Interest Period, the sum of (a) the Eurocurrency Base Rate
applicable to such Interest Period plus (b) the Eurocurrency Margin for such day
plus (c) the applicable MLA Cost.

 

8



--------------------------------------------------------------------------------

“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

“Eurocurrency Rate Loan” means a Loan which bears interest at the Eurocurrency
Rate.

“European Community” means the European countries that are signatories to the
Treaty on European Union.

“Existing Long-Term Credit Agreement” is defined in the preamble to this Credit
Agreement.

“Existing Termination Date” means, with respect to the Non-Extending Lenders and
their respective Commitments, the earlier of (i) December 1, 2010 and (ii) the
date on which the Commitments terminate pursuant to the terms of this Credit
Agreement.

“Extending Lender” means each Lender that, as of the Amendment Effective Date or
in accordance with Section 2.11, has agreed to extend its Commitment to the
Extension Termination Date and Banco Santander, Wells Fargo, N.A. and Deutsche
Bank AG New York Branch.

“Extension Termination Date” means, with respect to the Extending Lenders and
their respective Commitments, the earlier of (a) the third anniversary of the
Amendment Effective Date and (b) the date on which the Commitments terminate
pursuant to the terms of this Agreement.

“Facility Office” means the Lending Installation notified by a party to the
Credit Agreement to the Administrative Agent or the Fronting Agent in writing on
or before the date it becomes a party the Credit Agreement (or, following that
date, by not less than five Business Days’ written notice) as the Lending
Installation through which it perform its obligations under this Agreement.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum (rounded upwards to the nearest  1/100%) equal for each day
during such period to (i) the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by the Federal Reserve Bank of New
York; or (ii) if such rate is not so published for any day which is a Business
Day, the Federal Funds Effective Rate for such day shall be the average rate
charged to JPMCB on such day on such transactions as determined by the
Administrative Agent.

“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.

“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.

 

9



--------------------------------------------------------------------------------

“Foreign Borrower” is defined in Section 10.11(b).

“Foreign Subsidiary” means a Subsidiary of Whirlpool that is organized and
domiciled (and the majority of whose assets are located) outside of the United
States of America.

“Fronted Advance” means a borrowing hereunder consisting of the aggregate amount
of the several Fronted Loans made by the Fronting Lenders to Whirlpool or
Whirlpool Finance, as applicable, at the same time, of the same Type and for the
same Interest Period.

“Fronted Loan” means a Loan made by a Lender pursuant to Section 2.06.

“Fronting Agent” means JPMorgan Chase Bank, N.A., in its capacity as fronting
agent for the Lenders pursuant to Article 11, and not in its individual capacity
as a Lender, and any successor Fronting Agent appointed pursuant to Article 11.

“Fronted Borrowing Notice” is defined in Section 2.06(e).

“Fronting Commitment” means, for each Fronting Lender, the obligation of such
Lender to make Fronting Loans to Whirlpool and Whirlpool Finance not exceeding
the amount set forth on Schedule I hereto or as set forth in an applicable
Assignment Agreement in the form of Exhibit “F” hereto received by the
Administrative Agent under the terms of Section 13.03, as such amount may be
modified from time to time pursuant to the terms of this Credit Agreement.

“Fronting Lender” means each Lender that has a Fronting Commitment.

“Government Acts” is defined in Section 2.04(i)(i).

“Guaranteed Obligations” is defined in Section 4.01.

“Guaranty” of any Person means any agreement by which such Person assumes,
guarantees, endorses, contingently agrees to purchase or provide funds for the
payment of, or otherwise becomes liable upon the obligation of any other Person,
or agrees to maintain the net worth or working capital or other financial
condition of any other Person or otherwise assures any creditor of such other
Person against loss, and shall include, without limitation, the contingent
liability of such Person under or in relation to any letter of credit (or
similar instrument), but shall exclude endorsements for collection or deposit in
the ordinary course of business.

“Indebtedness” means, without duplication, with respect to each Borrower and
each Subsidiary of a Borrower, such Person’s (i) obligations for borrowed money,
(ii) obligations representing the deferred purchase price of any of its Property
or services (other than accounts payable arising in the ordinary course of such
Person’s business

 

10



--------------------------------------------------------------------------------

payable on terms customary in the trade), (iii) obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from any
Property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) obligations
under Capitalized Leases which would be shown as a liability on a balance sheet
of such Person, (vi) net liabilities under any agreement, device or arrangement
designed to protect at least one of the parties thereto from the fluctuation of
interest rates, exchange rates or forward rates applicable to such party’s
assets, liabilities or exchange transactions (including any cancellation, buy
back, reversal, termination or assignment thereof), and (vii) Indebtedness of
another Person for which such Person is obligated pursuant to a Guaranty.

“Initial Termination Date” means, with respect to the Non-Extending Lenders and
their respective Commitments, the earlier of (a) December 1, 2010 and (ii) the
date on which the Commitments terminate pursuant to the terms of this Agreement.

“Interest Coverage Ratio” means, as of any date of calculation thereof, the
ratio of (i) Consolidated EBITDA for the twelve month period ending on such date
to (ii) Consolidated Interest Expense for the twelve month period ending on such
date.

“Interest Period” means, (i) with respect to a Eurocurrency Committed Advance or
a Eurocurrency Committed Loan, a period of one week or one, two, three or six
months commencing on a Business Day selected by a Borrower pursuant to this
Credit Agreement and (ii) with respect to a Fronted Advance or a Fronted Loan, a
period of one to seven days commencing on a Business Day selected by Whirlpool
or Whirlpool Finance, as applicable, pursuant to Section 2.06(e) this Credit
Agreement. Except with respect to Fronted Advances and Fronted Loans, such
Interest Period shall end on (but exclude) the day which corresponds numerically
to such date of commencement one, two, three or six months thereafter, but in no
event later than the Extension Termination Date; provided, however, that if
there is no such numerically corresponding day in such next, second, third or
sixth succeeding month, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month. With respect to Fronted
Advances and Fronted Loans, such Interest Period shall end on a day that is the
selected number of days from the beginning of such Interest Period, but in no
event later than the scheduled Extension Termination Date. If an Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next succeeding Business Day; provided, however, except with
respect to Fronted Advances and Fronted Loans, if said next succeeding Business
Day falls in a new month, such Interest Period shall end on the immediately
preceding Business Day.

“Issuing Lender” means any of JPMCB, Wells Fargo, N.A. and any other Lender
approved by Whirlpool (and consented to by such Lender).

“JPMCB” means JPMorgan Chase Bank, N.A., and its successors.

 

11



--------------------------------------------------------------------------------

“Lenders” means each Extending Lender, each Non-Extending Lender, each
commercial bank that shall become a party hereto pursuant to
Section 2.03(c)(iii), each Issuing Lender and each Person that shall become a
party hereto pursuant to Section 13.01.

“Lending Installation” means any office, branch, subsidiary or affiliate of any
Lender or the Administrative Agent or the Fronting Agent.

“Letter of Credit” means any letter of credit issued by an Issuing Lender for
the account of the Borrower in accordance with Section 2.04.

“Leverage Ratio” means, as of any date of calculation thereof, the ratio of
(i) consolidated Indebtedness of Whirlpool and its Consolidated Subsidiaries on
such date to (ii) Consolidated EBITDA for the twelve month period ending on such
date; provided, that for purposes of calculating the Leverage Ratio,
(a) Indebtedness shall be determined by allowing clause (vi) to be either
positive or negative, determined by reference to the aggregate position of
Whirlpool and its Subsidiaries in respect of all such agreements, devices or
arrangements referred to in such clause and (b) there shall be excluded from
clause (vi) of the definition of “Indebtedness” an amount (whether positive or
negative) of not more than $200,000,000.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s portion, if any, of any
Advance.

“Loan Documents” means this Credit Agreement, each Note, the LOC Documents and
the Assumption Agreements.

“LOC Commitment” means, for each Issuing Lender, the commitment of such Lender
to issue Letters of Credit not exceeding the amount set forth on Schedule I
hereto, provided that the aggregate face amount of all such issuances at any
time outstanding (together with the amounts of any unreimbursed drawings
thereon) shall not exceed the LOC Committed Amount.

“LOC Committed Amount” means $200,000,000, as it may be reduced from time to
time pursuant to the terms hereof.

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations. The
term “LOC Documents” shall not include any underlying agreements between the
account party and the beneficiary of a Letter of Credit.

 

12



--------------------------------------------------------------------------------

“LOC Obligations” means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the applicable Issuing Lender but
not theretofore reimbursed by the applicable Borrower.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of
Whirlpool and its Subsidiaries taken as a whole, (ii) the ability of any
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

“Material Subsidiary” means a Subsidiary of Whirlpool that would constitute a
“Significant Subsidiary” under and as defined in Regulation S-X promulgated by
the Securities and Exchange Commission.

“MLA Cost” means an addition to the interest rate on any Loan made by any Lender
to compensate such Lender for the cost imputed to the Lender resulting from the
imposition from time to time under or pursuant to the Bank of England Act 1998
(the “Act”) and/or by the Bank of England and/or the Financial Services
Authority (“FSA”) (or other United Kingdom governmental authorities or agencies)
of a requirement to place non-interest bearing cash ratio deposits or special
deposits (whether interest bearing or not) with the Bank of England and/or fees
to the FSA calculated by reference to liabilities used to fund the Loans,
expressed as a rate per annum and determined in accordance with Schedule III.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which any Borrower or other member of the
Controlled Group is a party and to which more than one employer is obligated to
make contributions.

“Non-Dollar Continuation/Conversion Notice” is defined in Section 2.03(g).

“Non-Extending Lender” means each Lender that is not an Extending Lender.

“Non-Recourse Obligations” of a Person means Indebtedness of such Person
(i) incurred to finance the acquisition of property which property is subject to
a Lien securing such Indebtedness and generates rentals or other payments
sufficient to pay the entire principal of and interest on such Indebtedness on
or before the date or dates for payment thereof, (ii) which does not constitute
a general obligation of such Person but is repayable solely out of the rentals
or other sums payable with respect to the property subject to the Lien securing
such Indebtedness and the proceeds from the sale of such property because the
holder of such Indebtedness (hereinafter called the “Holder”) shall

 

13



--------------------------------------------------------------------------------

have agreed in writing at or prior to the time such Indebtedness is incurred
that (A) such Person shall not have any personal liability whatsoever (other
than for (I) rentals or other sums received by such Person which are subject to
the Lien securing such Indebtedness, (II) any other rights assigned to the
Holder, (III) the proceeds from any sale or other disposition of the property
subject to the Lien securing such Indebtedness and (IV) breach by such Person of
any customary representation or warranty (such as a warranty as to ownership of
property or a warranty of quiet enjoyment)), either in its capacity as the owner
of the property or in any other capacity, to the Holder for any amounts payable
with respect to such Indebtedness and that such Indebtedness does not constitute
a general obligation of such Person, (B) the Holder shall look for repayment of
such Indebtedness and the payment of interest thereon and all other payments
with respect to such Indebtedness solely to the rentals or other sums payable
with respect to the property subject to the Lien securing such Indebtedness and
the proceeds from the sale of such property, and (iii) to the extent the Holder
may legally do so, the Holder waives any and all rights it may have to make the
election provided under 11 U.S.C. 1111(b)(l)(A) or any other similar or
successor provisions against such Person.

“Note” means a promissory note in substantially the form of Exhibit “A” hereto,
with appropriate insertions, duly executed and delivered to the Administrative
Agent by the applicable Borrower for the account of a Lender and payable to the
order of such Lender, including any amendment, modification, renewal or
replacement of such promissory note.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans and the Notes, all LOC Obligations, all accrued and unpaid fees, all
obligations of Whirlpool under Article 4 and all other reimbursements,
indemnities or other obligations of the Borrowers to any Lender (including any
Issuing Lender), the Administrative Agent or the Fronting Agent arising under
the Loan Documents.

“Off-Balance Sheet Obligations” means, with respect to each Borrower and each
Subsidiary of a Borrower, (i) the principal portion of such Person’s obligations
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product and (ii) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) regardless of whether such transaction is
effected without recourse to such Person.

“Original Borrowers” is defined in Section 5.01.

“Participant” is defined in Section 13.02.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relation to Economic and Monetary Union.

“Participation Interest” means a purchase by a Lender of a participation in
Letters of Credit or LOC Obligations as provided in Section 2.04(c) or in
Fronted Advances as provided in Section 2.06(f).

 

14



--------------------------------------------------------------------------------

“Payment Date” means the last Business Day of each March, June, September and
December.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means any corporation, natural person, firm, joint venture,
partnership, limited liability company, trust, unincorporated organization,
enterprise, government or any department or agency of any government.

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which a Borrower or any other member of the Controlled Group may have any
liability.

“Pricing Schedule” means Schedule IV-Part I and Schedule IV-Part II attached
hereto.

“Prime Rate” means the per annum rate of interest established from time to time
by JPMCB as its “Base Rate.” Such rate is a rate set by JPMCB based upon various
factors including JPMCB’s costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate. Any change in such
rate announced by JPMCB shall take effect at the opening of business on the day
specified in the public announcement of such change.

“Property” of a Person means any and all property and assets, whether real,
personal, tangible, intangible, or mixed, of such Person.

“Purchaser” is defined in Section 13.03.

“Purchasing Lender” is defined in Section 2.06(f).

“Ratable Share” means, with respect to any Lender, the percentage of the total
Commitments represented by such Lender’s Commitment; provided that in the case
of Section 2.11 when a Defaulting Lender shall exist, “Ratable Share” shall mean
the percentage of the total Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Ratable Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Reference Banks” means in relation to MLA Cost, the principal London offices of
JPMorgan Chase Bank, N.A., Citibank, N.A. and The Royal Bank of Scotland plc or
such other banks as may be appointed by the Administrative Agent or the Fronting
Agent as the case may be.

 

15



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the extension of credit by banks for the purpose of purchasing or
carrying margin stock applicable to member banks of the Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulations or official interpretations of said Board of Governors
relating to the obtaining of credit for the purpose of purchasing or carrying
margin stock from (among others) member banks of the Federal Reserve System.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event.

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the aggregate unpaid principal
amount of the outstanding Advances and Participation Interests in LOC
Obligations and Fronted Advances.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal,
special, emergency and other reserves) which is imposed under Regulation D on
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Committed Loans or Fronted Loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States office of the
Administrative Agent to United States residents). The Reserve Requirement shall
be adjusted automatically on and as of the effective date of any change in the
applicable reserve requirement for all Interest Periods beginning on or after
such date.

“Section” means a numbered Section of this Credit Agreement, unless another
document is specifically referenced.

“Single Employer Plan” means a Plan maintained by Whirlpool or any member of the
Controlled Group for employees of Whirlpool or any member of the Controlled
Group.

 

16



--------------------------------------------------------------------------------

“Sterling” means the lawful money of the United Kingdom.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be, directly or indirectly, so
owned or controlled. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of Whirlpool.

“Substantial Portion” means, with respect to the Property of Whirlpool and its
Subsidiaries, Property which (i) represents more than 10% of the consolidated
assets of Whirlpool and its Subsidiaries as would be shown in the consolidated
financial statements of Whirlpool and its Subsidiaries as at the last day of the
most recent quarter for which financial statements have been delivered pursuant
to Section 7.01 or (ii) is responsible for more than 10% of the consolidated net
sales or of the consolidated net income of Whirlpool and its Subsidiaries as
reflected in the financial statements referred to in clause (i) above.

“Syndication Agent” means Citibank, N.A., so long as it is a Lender under this
Credit Agreement.

“Taxes” is defined in Section 3.01(a).

“Termination Date” means the Initial Termination Date or the Extension
Termination Date, as applicable.

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 1, 1992 and came into force on November 1,
1993), as amended from time to time.

“Type” means, with respect to any Loan or Advance, its nature as a Floating Rate
Advance or Loan, Eurocurrency Committed Advance or Loan or Fronted Advance or
Loan.

“Unfunded Vested Liabilities” means the amount (if any) by which the present
value of all currently accrued, vested and nonforfeitable benefits under all
Single Employer Plans exceeds the fair market value of all assets of such Plan
allocable to such benefits, all determined on an ongoing Plan basis as set forth
in the then most recent actuarial valuation for each such Plan.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

17



--------------------------------------------------------------------------------

“Unused Commitment Fee Rate” means (a) with respect to Commitments of the
Non-Extending Lenders, a rate per annum determined in accordance with the
Pricing Schedule (Part I) and (b) with respect to Commitments of the Extending
Lenders, a rate per annum determined in accordance with the Pricing Schedule
(Part II).

“Utilization Fee Rate” means (a) with respect to Advances made by Non-Extending
Lenders, a rate per annum determined in accordance with the Pricing Schedule
(Part I) and (b) with respect to Advances made by Extending Lenders, a rate per
annum determined in accordance with the Pricing Schedule (Part II).

“Whirlpool” means Whirlpool Corporation, a Delaware corporation, and its
successors and assigns.

“Whirlpool Canada” means Whirlpool Canada Holding Company, unlimited company
amalgated under the laws of the Province of Nova Scotia, Canada, and its
successors and assigns.

“Whirlpool Europe” means Whirlpool Europe B.V., a Netherlands corporation having
its corporate seat in Breda, The Netherlands, and its successors and assigns.

“Whirlpool Finance” means Whirlpool Finance B.V., a Netherlands corporation
having its corporate seat in Breda, The Netherlands, and its successors and
assigns.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Section 1.02. Accounting Terms and Determinations.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with generally accepted accounting principles in the United States of
America. All calculations made for the purposes of determining compliance with
this Credit Agreement shall (except as otherwise expressly provided herein) be
made by application of generally accepted accounting principles applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.01; provided, however, if (a) Whirlpool shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in generally accepted accounting
principles or the rules promulgated with respect thereto or (b) either the
Administrative Agent or the Required Lenders shall so object in writing within
60 days after delivery of such financial statements (or after the Lenders have
been informed of the change in generally accepted accounting principles
affecting such financial statements, if later), then such calculations shall be
made on a basis consistent with the most recent financial statements delivered
by Whirlpool to the Lenders as to which no such objection shall have been made.

 

18



--------------------------------------------------------------------------------

ARTICLE 2

THE FACILITY

Section 2.01. Description of Facility.

Upon the terms and subject to the conditions set forth in this Credit Agreement,
the Lenders hereby grant to the Borrowers a revolving credit facility pursuant
to which:

(i) each Lender severally agrees to make Committed Loans in Agreed Currencies to
each of the Borrowers in accordance with Section 2.03;

(ii) each Issuing Lender agrees to issue Letters of Credit in Agreed Currencies
for the account of each of the Borrowers in accordance with Section 2.04; and

(iiii) the Fronting Lenders agree to make Fronted Loans in Agreed Currencies for
the account of Whirlpool and Whirlpool Finance in accordance with Section 2.06;

provided that (A) Floating Rate Loans may only be denominated in Dollars,
(B) after giving effect to each Advance or Letter of Credit, the outstanding
Advances or Letters of Credit shall be denominated in no more than five Agreed
Currencies (including Dollars), (C) in no event may the Dollar Amount of the
aggregate principal amount of all outstanding Fronted Advances exceed the
Aggregate Fronting Sublimit, (D) in no event may the Dollar Amount of the
aggregate principal amount of all outstanding Advances plus the outstanding LOC
Obligations exceed the Aggregate Commitment and (E) in no event may the Dollar
Amount of the aggregate principal amount of all outstanding Committed Advances
made by a Lender plus such Lender’s ratable share of the outstanding LOC
Obligations plus such Lender’s participation interests in the outstanding
Fronted Loans exceed such Lender’s Commitment.

Section 2.02. Availability of Facility; Required Payments.

Subject to all of the terms and conditions of this Credit Agreement, each
Borrower may borrow, repay, reborrow and, subject to Section 2.04(a), request
Letters of Credit at any time prior to the Extension Termination Date. The
Commitments to lend and issue and participate in Letters of Credit hereunder of
each Non-Extending Lender shall expire on the Initial Termination Date and the
Commitments to lend and issue and participate in Letters of Credit hereunder of
each Extending Lender shall expire on the Extension Termination Date. Each
applicable Borrower promises to pay its outstanding Advances and its other
unpaid Obligations owing to the Non-Extending Lenders in full on the Initial
Termination Date and to pay its outstanding Advances and its other unpaid
Obligations owing to the Extending Lenders in full on the Extension Termination
Date.

Section 2.03. Committed Advances.

(a) Committed Advances. Each Non-Extending Lender severally agrees, on the terms
and conditions set forth in this Credit Agreement and notwithstanding the amount

 

19



--------------------------------------------------------------------------------

of Fronted Loans made by such Lender, to make Committed Loans to the Borrowers
from time to time, from and including the Amendment Effective Date and prior to
the Initial Termination Date, in amounts the Dollar Amount of which shall not
exceed in the aggregate at any one time outstanding the amount equal to the
excess of (i) its Commitment over (ii) its Participation Interests. Each
Extending Lender severally agrees, on the terms and conditions set forth in this
Credit Agreement and notwithstanding the amount of Fronted Loans made by such
Lender, to make Committed Loans to the Borrowers from time to time, from and
including the Amendment Effective Date and prior to the Extension Termination
Date, in amounts the Dollar Amount of which shall not exceed in the aggregate at
any one time outstanding the amount equal to the excess of (i) its Commitment
over (ii) its Participation Interests. Each Committed Advance hereunder shall
consist of borrowings made from the several Lenders ratably in proportion to the
ratio that their respective Commitments bear to the Aggregate Commitment. The
Committed Advances shall be repaid as provided by the terms of Sections 2.02 and
2.03(g).

(b) Types of Committed Advances. The Committed Advances may be Floating Rate
Advances or Eurocurrency Committed Advances, or a combination thereof, selected
by the applicable Borrower in accordance with Sections 2.03(e), 2.03(f) and
2.03(g).

(c) Reductions or Increases in Aggregate Commitment. (i) Ratable Reductions.
Whirlpool may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $25,000,000, upon at least
three Business Days’ written notice to the Administrative Agent, which notice
shall specify the amount of any such reduction; provided, however, that the
amount of the Aggregate Commitment may not be reduced below the Dollar Amount of
the aggregate principal amount of the outstanding Advances plus the outstanding
LOC Obligations.

(ii) Non-Ratable Reduction. As long as no Default or Unmatured Default exists at
the time of such request and at the time of reduction, Whirlpool shall have the
right, at any time, upon at least ten Business Days’ notice to a Defaulting
Lender (with a copy to the Agent), to terminate in whole such Lender’s
Commitment. Such termination shall be effective, (x) with respect to such
Lender’s unused Commitment, on the date set forth in such notice, provided,
however, that such date shall be no earlier than ten Business Days after receipt
of such notice and (y) with respect to each Advance outstanding to such Lender,
in the case of a Base Rate Advance, on the date set forth in such notice and, in
the case of a Eurodollar Rate Advance, on the last day of the then current
Interest Period relating to such Advance. Upon termination of a Lender’s
Commitment under this Section 2.03(c), the Borrowers will pay or cause to be
paid all principal of, and interest accrued to the date of such payment on,
Advances owing to such Lender and pay any accrued Commitment Fees or Letter of
Credit issuance fees payable to such Lender pursuant to the provisions of
Section 2.07, and all other amounts payable to such Lender hereunder (including,
but not limited to, any indemnification for Taxes under Section 3.01 and any
increased costs or other amounts owing under Section 3.02 or 3.03); and upon
such payments, the obligations of such Lender hereunder shall, by the provisions
hereof, be released

 

20



--------------------------------------------------------------------------------

and discharged; provided, however, that such Lender’s rights under Sections
3.01, 3.02, 3.03, and 10.06, and its obligations under Section 11.08 shall
survive such release and discharge as to matters occurring prior to such date.
Subject to Section 2.03(c)(iii), the aggregate amount of the Commitment of the
Lenders once reduced pursuant to this Section 2.03(c)(ii) may not be reinstated.

(iii) Increase. Whirlpool may request at any time and from time to time that the
Aggregate Commitment be increased up to a maximum amount of $200,000,000;
provided that (i) no increase in the Aggregate Commitment shall be made at a
time when a Default or Unmatured Default shall have occurred and be continuing
or would result from the requested increase, (ii) no increase in the Aggregate
Commitment shall be made at any time after the Aggregate Commitment has been
terminated or reduced in accordance with Section 2.03(c)(i), (iii) each partial
increase shall be made in an aggregate amount at least equal to $10,000,000 and
in integral multiples of $5,000,000 above such amount, (iv) Whirlpool shall have
delivered to the Administrative Agent certified resolutions of the Board of
Directors of Whirlpool authorizing such increase and borrowings in connection
therewith and (v) all of the representations and warranties set forth in Article
6 (except for those contained in Sections 6.04, 6.05 and 6.07) shall be true and
correct in all material respects as of the date of such request and as of the
effective date of such increase. Any Lender may refuse to participate in any
proposed increase in the Aggregate Commitment, and failure to respond to any
request to participate in an increase in the Aggregate Commitments shall be
deemed to constitute a refusal to so participate. In the event of such a
requested increase in the Commitment, Whirlpool shall consult with the
Administrative Agent as to the number, identity and requested Commitments of
Extending Lenders and additional financial institutions that the Administrative
Agent may invite to participate in the aggregate Commitment. The Administrative
Agent will not unreasonably refuse to so invite a commercial bank organized,
identified and requested by Whirlpool, that has capital and surplus reasonably
satisfactory to the Administrative Agent in light of the Commitment which such
commercial bank would assume hereunder; provided that each such assuming
commercial bank shall, upon becoming a party to this Agreement, become an
Extending Lender. The Administrative Agent shall promptly notify Whirlpool and
the Lenders of any increase in the amount of the Aggregate Commitment pursuant
to this Section and of the respective adjusted Commitment and Ratable Share of
each Lender after giving effect thereto. Each Borrower acknowledges that, in
order to maintain Advances in accordance with the Ratable Share of each Lender,
a non-pro-rata increase in the aggregate Commitment may require prepayment or
funding of all or portions of certain Loans on the date of such increase (and
any such prepayment or funding shall be subject to the other provisions of this
Credit Agreement).

(d) Minimum Amount of Each Committed Advance. Each Committed Advance made or
continued hereunder shall be in the minimum Dollar Amount of $5,000,000 or a
higher integral multiple of $1,000,000; provided, however, that any Floating
Rate Advance may be in the aggregate amount of the unused Aggregate Commitment.

 

21



--------------------------------------------------------------------------------

(e) Method of Selecting Types and Interest Periods for New Committed Advances.
Subject to all of the terms and conditions of this Credit Agreement, each
Borrower shall select the Type of Advance and, in the case of each Eurocurrency
Committed Advance, the Interest Period applicable thereto, for each Committed
Advance from time to time made to it. A Borrower shall give the Administrative
Agent an irrevocable notice substantially in the form of Exhibit “H” hereto (a
“Committed Borrowing Notice”) not later than 11:30 a.m. (New York City time) on
the Borrowing Date of each Floating Rate Advance, three Business Days before the
Borrowing Date for each Eurocurrency Committed Advance denominated in Dollars,
and five Business Days before the Borrowing Date for each Eurocurrency Committed
Advance denominated in an Agreed Currency other than Dollars. A Committed
Borrowing Notice shall in accordance with all the terms and conditions of this
Credit Agreement specify:

(i) the Borrower to which such Committed Advance is to be made;

(ii) the Borrowing Date, which shall be a Business Day, of such Committed
Advance;

(iii) the Type of Committed Advance selected;

(iv) in the case of each Eurocurrency Committed Advance, the Agreed Currency of
such Committed Advance;

(v) the aggregate amount of such Committed Advance;

(vi) in the case of each Eurocurrency Committed Advance, the Interest Period
applicable thereto; and

(vii) the account information for the account of the Borrower that shall be
credited with the proceeds of such Committed Advance.

(f) Continuation and Conversion of Dollar-Denominated Committed Advances.
Subject to all of the terms and conditions of this Credit Agreement, each
Floating Rate Advance shall continue as a Floating Rate Advance unless and until
such Floating Rate Advance is paid or converted into one or more
Dollar-denominated Eurocurrency Committed Advances. Subject to all of the terms
and conditions of this Credit Agreement, each Eurocurrency Committed Advance
denominated in Dollars shall continue as a Dollar-denominated Eurocurrency
Committed Advance until the end of the then applicable Interest Period therefor,
at which time such Eurocurrency Committed Advance shall be automatically
converted into a Floating Rate Advance (x) unless such Eurocurrency Committed
Advance is paid by the applicable Borrower or the applicable Borrower shall have
given the Administrative Agent an irrevocable notice substantially in the form
of Exhibit “I” hereto (a “Dollar Continuation/Conversion Notice”) requesting
that, at the end of such Interest Period, such Eurocurrency Committed Advance
continue as

 

22



--------------------------------------------------------------------------------

a Dollar-denominated Eurocurrency Committed Advance for the same or another
specified Interest Period, be converted into one or more new Dollar-denominated
Eurocurrency Committed Advances each having a specified new Interest Period or
be converted into a Floating Rate Advance or (y) if any Event of Default shall
have occurred and be continuing. Accordingly, but subject to all of the terms
and conditions of this Credit Agreement, each Borrower may elect from time to
time to convert all or any part (subject to Section 2.03(d)) of a
Dollar-denominated Committed Advance of any Type made to it into the other Type
of Dollar-denominated Committed Advance; provided that any conversion of a
Eurocurrency Committed Advance shall be made on, and only on, the last day of
the Interest Period applicable thereto. The applicable Borrower shall give the
Administrative Agent a Dollar Continuation/Conversion Notice with respect to
each continuation or conversion of a Dollar-denominated Committed Advance not
later than 11:30 A.M. (New York City time) at least three Business Days prior to
the date of the requested continuation or conversion, specifying in accordance
with all of the terms and conditions of this Credit Agreement:

(i) the requested date, which shall be a Business Day, of such continuation or
conversion;

(ii) the aggregate amount and Type of the Committed Advance which is to be
continued or converted;

(iii) the amount and Type(s) of the Dollar-denominated Committed Advance(s) into
which such Committed Advance is to be continued or converted; and

(iv) in the case of each continuation of or conversion into a Dollar-denominated
Eurocurrency Committed Advance, the Interest Period applicable thereto (provided
that if no Interest Period is specified, the applicable Borrower shall be deemed
to have requested an Interest Period of one month).

(g) Payment or Continuation and Conversion of Non-Dollar Denominated Committed
Advances. Subject to all of the terms and conditions of this Credit Agreement,
each Eurocurrency Committed Advance denominated in an Agreed Currency other than
Dollars shall continue as a Eurocurrency Committed Advance denominated in the
same currency until the end of the then applicable Interest Period therefor, at
which time such Eurocurrency Committed Advance shall mature and be payable by
the applicable Borrower on the last day of the applicable Interest Period unless
the applicable Borrower shall have given the Administrative Agent an irrevocable
notice substantially in the form of Exhibit “J” hereto (a “Non-Dollar
Continuation/Conversion Notice”) requesting that, at the end of such Interest
Period, such Eurocurrency Committed Advance either continue as a Eurocurrency
Committed Advance denominated in the same currency for the same or another
specified Interest Period or be converted into one or more new Eurocurrency
Committed Advances each denominated in the same currency as that of the
converted Eurocurrency Committed Advance and having a specified new Interest
Period; provided that if after giving effect to any such conversion or
continuation, the aggregate Dollar

 

23



--------------------------------------------------------------------------------

Amount of the principal amount of all Advances plus the outstanding LOC
Obligations would exceed the Aggregate Commitment, such Borrower shall prepay an
aggregate principal amount of such Eurocurrency Committed Advance on the last
day of the Interest Period then ending such that the Dollar Amount of the
aggregate principal amount of all outstanding Advances plus the outstanding LOC
Obligations does not exceed the Aggregate Commitment. Accordingly, but subject
to all of the terms and conditions of this Credit Agreement, each Borrower may
elect from time to time to convert all or any part (subject to Section 2.03(d))
of a Eurocurrency Committed Advance denominated in an Agreed Currency other than
Dollars made to it into any other Eurocurrency Committed Advance(s) denominated
in the same currency as the converted Eurocurrency Committed Advance; provided
that any such conversion shall be made on, and only on, the last day of the
Interest Period applicable to the converted Eurocurrency Committed Advance. The
applicable Borrower shall give the Administrative Agent a Non-Dollar
Continuation/Conversion Notice with respect to each continuation or conversion
of a Eurocurrency Committed Advance denominated in an Agreed Currency other than
Dollars not later than 11:30 A.M. (New York City time) at least five Business
Days prior to the date of the requested continuation or conversion specifying in
accordance with all of the terms and conditions of this Credit Agreement:

(i) the requested date, which shall be a Business Day, of such continuation or
conversion;

(ii) the aggregate amount and Agreed Currency of the Eurocurrency Committed
Advance which is to be continued or converted;

(iii) the amount(s) of the Eurocurrency Committed Advance(s) into which such
Eurocurrency Committed Advance is to be continued or converted; and

(iv) the Interest Period applicable to each new Eurocurrency Committed Advance
(provided that if no Interest Period is specified or if an Event of Default has
occurred and is continuing, the applicable Borrower shall be deemed to have
requested an Interest Period of one month).

(h) Notice to Lenders. The Administrative Agent shall give prompt notice to each
Lender of each Dollar Continuation/Conversion Notice and each Non-Dollar
Continuation/Conversion Notice received by it.

Section 2.04. Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and in reliance upon
the representations and warranties set forth herein and upon the agreements of
the other Lenders set forth in this Section 2.04, each Issuing Lender agrees to
issue, and each Lender severally agrees to participate in the issuance by such
Issuing Lender of, standby Letters of Credit in Agreed Currencies from time to
time from the Amendment Effective Date until the date thirty days prior to the
Extension Termination Date as any Borrower may request, in a form acceptable to
such Issuing Lender; provided, however, that (i) the Dollar Amount

 

24



--------------------------------------------------------------------------------

of the LOC Obligations outstanding shall not at any time exceed the LOC
Committed Amount, (ii) the Dollar Amount of the principal amount of all Advances
plus the outstanding LOC Obligations shall not at any time exceed the Aggregate
Commitment and (iii) after giving effect to each issuance, the sum of the LOC
Obligations that mature after the Initial Termination Date plus the principal
amount of outstanding Advances owed to the Extending Lenders shall not exceed
the Aggregate Commitments of the Extending Lenders. No Issuing Lender shall
issue any Letter of Credit if (x) the original expiry date of such Letter of
Credit is more than one year from the date of issuance (provided that such
Letter of Credit may contain customary “evergreen” provisions pursuant to which
the expiry date is automatically extended by a specific time period unless such
Issuing Lender gives notice to the beneficiary of such Letter of Credit at least
a specified time period prior to the expiry date then in effect) or (y) such
Letter of Credit has an expiry date extending beyond the Extension Termination
Date. No Issuing Lender shall be under any obligation to issue any Letter of
Credit if the issuance of such Letter of Credit would violate any applicable
laws, rules, regulations or orders or any generally applicable policy of such
Issuing Lender, including, without limitation, any order, judgment or decree of
any government authority or arbitrator that by its terms purports to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit, or any request
or directive (whether or not having the force of law) from any governmental
authority with jurisdiction over such Issuing Lender that prohibits, or requests
that such Issuing Lender refrain from the issuance of letters of credit
generally or such Letter of Credit in particular or that imposes upon such
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated
hereunder) not in effect on the Amendment Effective Date, or that imposes upon
such Issuing Lender any unreimbursed loss, cost or expense which was not
applicable on the Amendment Effective Date and which such Issuing Lender in good
faith deems material to it. Each Letter of Credit shall be a standby letter of
credit and shall comply with the related LOC Documents. The issuance and expiry
dates of each Letter of Credit shall be a Business Day.

(b) Notice and Reports. Any Borrower may request the issuance of a Letter of
Credit by submitting a request therefor to the applicable Issuing Lender (by
completion of the appropriate application forms of such Issuing Lender) at least
three Business Days prior to the requested date of issuance. At least quarterly
(and more frequently upon request) such Issuing Lender shall provide to the
Administrative Agent a detailed report specifying the Letters of Credit issued
by such Issuing Lender which are then issued and outstanding. The Administrative
Agent shall disseminate promptly to each of the Lenders the information provided
by such Issuing Lender pursuant to this subsection (b).

(c) Participation. Each Lender, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a Participation Interest from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its pro rata share of the obligations under such Letter of Credit (ratably in
proportion to the ratio that its respective Commitment bears to the Aggregate
Commitment) and shall absolutely, unconditionally and irrevocably assume and be
obligated to pay to such Issuing Lender and discharge when due, its pro rata
share of the obligations arising under such Letter of Credit. Without

 

25



--------------------------------------------------------------------------------

limiting the scope and nature of each Lender’s Participation Interest in any
Letter of Credit, to the extent that the applicable Issuing Lender has not been
reimbursed as required hereunder or under any such Letter of Credit, each such
Lender shall pay to the Administrative Agent for the account of such Issuing
Lender its pro rata share of such unreimbursed drawing in same day funds on the
day of notification by the Administrative Agent of an unreimbursed drawing
pursuant to the provisions of subsection (d) below. The obligation of each
Lender to so reimburse each Issuing Lender shall be absolute and unconditional
and shall not be affected by the occurrence of an Unmatured Default, a Default
or any other occurrence or event. Any such reimbursement shall not relieve or
otherwise impair the obligation of the applicable Borrower to reimburse the
applicable Issuing Lender under any Letter of Credit, together with interest as
hereinafter provided. Each Lender acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
ratable share of the obligations under such Letter of Credit at each time such
Lender’s Commitment is amended pursuant to an assignment in accordance with
Section 13.01 or otherwise pursuant to this Agreement. Notwithstanding anything
contained in this Section 2.04(c) to the contrary, each Non-Extending Lender’s
participations in Letters of Credit that expire after the Initial Termination
Date shall terminate upon the Initial Termination Date.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the applicable Borrower and the
Administrative Agent. The applicable Borrower promises to reimburse the
applicable Issuing Lender (such reimbursement to be made to the Administrative
Agent for the account of such Issuing Lender) on the day of drawing under any
Letter of Credit either in same day funds in the same Agreed Currency as the
related drawing or with a Committed Advance in Dollars in the Dollar Amount of
such drawing. Unless such Borrower shall promptly notify the Administrative
Agent and the applicable Issuing Lender that such Borrower intends to otherwise
reimburse such Issuing Lender for such drawing, such Borrower shall be deemed to
have requested that the Lenders make a Committed Advance in Dollars in the
Dollar Amount of the drawing as provided in subsection (e) below on the related
Letter of Credit, the proceeds of which will be used to satisfy the related
reimbursement obligations. Each Borrower’s reimbursement obligations hereunder
shall be absolute and unconditional under all circumstances irrespective of any
rights of setoff, counterclaim or defense to payment such Borrower may claim or
have against any Issuing Lender, the Administrative Agent, the Lenders, the
beneficiary of the Letter of Credit drawn upon or any other Person, including
without limitation any defense based on any failure of a Borrower to receive
consideration or the legality, validity, regularity or unenforceability of the
Letter of Credit. Each Issuing Lender will promptly notify the Administrative
Agent, who shall, in turn, promptly notify the other Lenders of the amount of
any unreimbursed drawing and each Lender shall promptly pay to the
Administrative Agent for the account of such Issuing Lender in Dollars and in
immediately available funds, the Dollar Amount of such Lender’s pro rata share
of such unreimbursed drawing. Such payment shall be made on the day such notice
is received by such Lender from the Administrative Agent if such notice is
received at or before 11:00 A.M. (New York City time), and otherwise such
payment shall be made at or before 1:00 P.M. (New York City time) on the
Business Day next succeeding the day such notice is received. If such Lender

 

26



--------------------------------------------------------------------------------

does not pay such amount to the Administrative Agent for the account of the
applicable Issuing Lender in full upon such request, such Lender shall, on
demand, pay to the Administrative Agent for the account of such Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Administrative Agent for the account
of such Issuing Lender in full at a rate per annum equal to, if paid within two
Business Days of the date that such Lender is required to make payments of such
amount pursuant to the preceding sentence, the Federal Funds Effective Rate and
thereafter at a rate equal to the Alternate Base Rate. Each Lender’s obligation
to make such payment to the applicable Issuing Lender, and the right of such
Issuing Lender to receive the same, shall be absolute and unconditional, shall
not be affected by any circumstance whatsoever and without regard to the
termination of this Credit Agreement or the Commitments hereunder, the existence
of an Unmatured Default or a Default or the acceleration of the obligations of
the Borrowers hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever. Simultaneously with the making of each such
payment by a Lender to the Administrative Agent for the account of the
applicable Issuing Lender, such Lender shall, automatically and without any
further action on the part of the Administrative Agent, such Issuing Lender or
such Lender, acquire a Participation Interest in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to such
Issuing Lender) in the related unreimbursed drawing portion of the LOC
Obligation and in the interest thereon and in the related LOC Documents, and
shall have a claim against the applicable Borrower with respect thereto.

(e) Repayment with Committed Advances. On any day on which a Borrower shall have
requested, or been deemed to have requested a Committed Advance to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Lenders that a Committed Advance has been requested or deemed requested by
such Borrower to be made in connection with a drawing under a Letter of Credit,
in which case a Committed Advance comprised of Floating Rate Loans in the Dollar
Amount of the unreimbursed drawing shall be immediately made to such Borrower by
all Lenders (notwithstanding any termination of the Commitments pursuant to
Section 9.01) ratably in proportion to the ratio that their respective
Commitments bear to the Aggregate Commitment (determined before giving effect to
any termination of the Commitments pursuant to Section 9.01) and the proceeds
thereof shall be paid directly to the Administrative Agent for the account of
the applicable Issuing Lender for application to the respective LOC Obligations.
Each such Lender hereby irrevocably agrees to make its pro rata share of each
such Committed Advance immediately upon any such request or deemed request in
the amount, in the manner and on the date specified in the preceding sentence
notwithstanding (i) the amount of such borrowing may not comply with the minimum
amount for Advances otherwise required hereunder, (ii) whether any conditions
specified in Section 5.03 are then satisfied, (iii) whether an Unmatured Default
or a Default then exists, (iv) failure for any such request or deemed request
for such Advance to be made by the time otherwise required hereunder,
(v) whether the date of such borrowing is a date on which Committed Advances are
otherwise permitted to be made hereunder or (vi) any termination of the
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing. In the event that any Committed Advance cannot for any reason be made
on the date otherwise required above (including, without

 

27



--------------------------------------------------------------------------------

limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to any Borrower), then each such Lender hereby agrees that it
shall forthwith purchase (as of the date such borrowing would otherwise have
occurred, but adjusted for any payments received from the applicable Borrower on
or after such date and prior to such purchase) from the applicable Issuing
Lender such Participation Interests in the outstanding LOC Obligations as shall
be necessary to cause each such Lender to share in such LOC Obligations ratably
in proportion to the ratio that their respective Commitments bear to the
Aggregate Commitment (determined before giving effect to any termination of the
Commitments pursuant to Section 9.01)), provided that at the time any purchase
of Participation Interests pursuant to this sentence is actually made, the
purchasing Lender shall be required to pay to the Administrative Agent for the
account of such Issuing Lender, to the extent not paid to such Issuing Lender by
the applicable Borrower in accordance with the terms of subsection (d) above,
interest on the principal amount of Participation Interests purchased for each
day from and including the day upon which such borrowing would otherwise have
occurred to but excluding the date of payment for such Participation Interests,
at the rate equal to, if paid within two Business Days of the date of the
Committed Advance, the Federal Funds Effective Rate, and thereafter at a rate
equal to the Alternate Base Rate.

(f) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Credit Agreement, including without limitation
Section 2.04(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of any
Subsidiary of a Borrower, provided that notwithstanding such statement, such
Borrower shall be the actual account party for all purposes of this Credit
Agreement for such Letter of Credit and such statement shall not affect such
Borrower’s reimbursement obligations hereunder with respect to such Letter of
Credit.

(g) Renewal, Extension. The renewal or extension of any Letter of Credit shall,
for purposes hereof, be treated in all respects the same as the issuance of a
new Letter of Credit hereunder.

(h) Uniform Customs and Practices. The Issuing Lenders may have the Letters of
Credit be subject to The Uniform Customs and Practice for Documentary Credits
(the “UCP”) or the International Standby Practices 1998 (the “ISP98”), in either
case as published as of the date of issue by the International Chamber of
Commerce, in which case the UCP or the ISP98, as applicable, may be incorporated
therein and deemed in all respects to be a part thereof.

(i) Indemnification; Nature of Issuing Lenders’ Duties.

(i) In addition to its other obligations under this Section 2.04, each Borrower
hereby agrees to pay, and protect, indemnify and save each Lender harmless from
and against, any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) that such Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the

 

28



--------------------------------------------------------------------------------

issuance of any Letter of Credit or (B) the failure of the applicable Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto government or Governmental Authority (all such acts or omissions, herein
called “Government Acts”).

(ii) As between the Borrowers and the Lenders (including the Issuing Lenders),
the applicable Borrower shall assume all risks of the acts, omissions or misuse
of any Letter of Credit by the beneficiary thereof. Except to the extent arising
solely from the gross negligence or willful misconduct of such Lender, no Lender
(including the Issuing Lenders) shall be responsible: (A) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (B) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (D) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under a Letter of Credit or of the proceeds thereof; and
(E) for any consequences arising from causes beyond the control of such Lender,
including, without limitation, any Government Acts. None of the above shall
affect, impair, or prevent the vesting of any Issuing Lender’s rights or powers
hereunder.

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Lender
(including a Issuing Lenders), under or in connection with any Letter of Credit
or the related certificates, if taken or omitted in good faith, shall not put
such Lender under any resulting liability to any Borrower. It is the intention
of the parties that this Credit Agreement shall be construed and applied to
protect and indemnify each Lender (including the Issuing Lenders) against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Borrowers, including, without limitation, any
and all Government Acts. No Lender (including the Issuing Lenders) shall, in any
way, be liable for any failure by any Issuing Lender to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the control of such Issuing Lender.

(iv) Nothing in this Section 2.04(i) is intended to limit the reimbursement
obligations of any Borrower contained in subsection (d) above. The obligations
of each Borrower under this Section 2.04(i) shall survive the termination of
this Credit Agreement. No act or omission of any current or prior beneficiary of
a Letter of Credit shall in any way affect or impair the rights of the Lenders
(including the Issuing Lenders) to enforce any right, power or benefit under
this Credit Agreement.

 

29



--------------------------------------------------------------------------------

(v) Notwithstanding anything to the contrary contained in this Section 2.04(i),
no Borrower shall have any obligation to indemnify any Issuing Lender in respect
of any liability incurred by such Issuing Lender (A) arising solely out of the
gross negligence or willful misconduct of such Issuing Lender, as determined by
a court of competent jurisdiction, or (B) caused by such Issuing Lender’s
failure to pay under any Letter of Credit after presentation to it of a request
strictly complying with the terms and conditions of such Letter of Credit, as
determined by a court of competent jurisdiction, unless such payment is
prohibited by any law, regulation, court order or decree.

(j) Responsibility of Issuing Lenders. It is expressly understood and agreed
that the obligations of the Issuing Lenders hereunder to the Lenders are only
those expressly set forth in this Credit Agreement and that the Issuing Lenders
shall be entitled to assume that the conditions precedent set forth in
Section 5.03 have been satisfied unless it shall have acquired actual knowledge
or received written notice from the Borrower, the Administrative Agent or any
Lender that any such condition precedent has not been satisfied; provided,
however, that nothing set forth in this Section 2.04 shall be deemed to
prejudice the right of any Lender to recover from any Issuing Lender any amounts
made available by such Lender to such Issuing Lender pursuant to this
Section 2.04 in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit constituted
gross negligence or willful misconduct on the part of such Issuing Lender.

(k) Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.

(l) Appointment of Issuing Lender. Each of the Lenders listed on Schedule I
hereto as having “LOC Commitments” is hereby appointed as Issuing Lender
hereunder and under each other Loan Document and each of the Lenders authorizes
each Issuing Lender to act on behalf of the Lenders with respect to any Letters
of Credit and related LOC Documents.

Section 2.05. Reserved.

Section 2.06. Fronted Advance Subfacility.

(a) Fronted Advances. From and including the Amendment Effective Date and prior
to the Extension Termination Date, each Fronting Lender severally agrees, on the
terms and conditions set forth in this Credit Agreement, to make Fronted Loans
to Whirlpool and Whirlpool Finance from time to time in amounts the Dollar
Amount of which shall not exceed, in the aggregate at any one time outstanding,
the amount of its Fronting Commitment. Each Fronted Advance hereunder shall
consist of borrowings made from the several Fronting Lenders ratably in
proportion to the ratio that their respective Fronting Commitments bear to the
Aggregate Fronting Sublimit. The Fronted Advances shall be repaid as provided by
the terms of Sections 2.02 and 2.06(f).

 

30



--------------------------------------------------------------------------------

(b) Types of Fronted Advances. The Fronted Advances shall be Eurocurrency Rate
Advances.

(c) Reductions in Aggregate Fronting Sublimit. Whirlpool may permanently reduce
the Aggregate Fronting Sublimit in whole, or in part ratably among the Fronting
Lenders in integral multiples of $25,000,000, upon at least three Business Days’
written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided, however, that the amount of the
Aggregate Fronting Sublimit may not be reduced below the Dollar Amount of the
aggregate principal amount of the outstanding Fronted Advances.

(d) Minimum Amount of Each Fronted Advance. Each Fronted Advance made or
continued hereunder shall be in the minimum Dollar Amount of $25,000,000.

(e) Method of Requesting New Fronted Advances. Whirlpool or Whirlpool Finance,
as applicable, shall give the Fronting Agent, with a copy to the Administrative
Agent, an irrevocable notice substantially in the form of Exhibit “K” hereto (a
“Fronted Borrowing Notice”) not later than 9:30 a.m. (London, England time) on
the Borrowing Date of each Fronted Advance. A Fronted Borrowing Notice shall in
accordance with all the terms and conditions of this Credit Agreement specify:

(i) the Borrower to which such Fronted Advance is to be made;

(ii) the Borrowing Date, which shall be a Business Day, of such Fronted Advance;

(iii) the Agreed Currency of such Fronted Advance;

(iv) the aggregate amount of such Fronted Advance;

(v) the Interest Period of such Fronted Advance, which shall be for a period of
one to seven days; and

(vi) the account information for the account of the Borrower that shall be
credited with the proceeds of such Fronted Advance.

(f) Payment and Participations of Fronted Advances. At the time that a Fronting
Lender makes a Fronted Loan, each Lender (a “Purchasing Lender”) shall be
deemed, without any further action by any Person, to have purchased from such
Fronting Lender an unfunded participation (ratably in proportion to the ratio
that such Purchasing Lender’s Commitment bears to the Aggregate Commitment),
without recourse or warranty of such Fronting Lender, in such Fronted Loan.
Whirlpool and Whirlpool Finance each agree to repay all Fronted Advances
obtained by such Borrower on the earlier of (i) the last

 

31



--------------------------------------------------------------------------------

day of the Interest Period for such Advance or (ii) the next occurring
Termination Date. Notwithstanding anything to the contrary contained herein,
neither Whirlpool nor Whirlpool Finance shall be permitted to request a new
Fronted Advance to repay an outstanding Fronted Advance if the period from the
date of the first outstanding Fronted Advance to the date of the repayment of
the new Fronted Advance would exceed seven days.

Each repayment of a Fronted Advance may be accomplished by requesting a
Committed Advance, which request is not subject to the conditions set forth in
Section 5.03. In the event that Whirlpool or Whirlpool Finance, as applicable,
shall fail to timely repay any Fronted Advance, and in any event upon (A) a
request by the Fronting Agent, (B) the occurrence of a Default described in
Section 8.05 or 8.06 or (C) the acceleration of any Obligations or termination
of any Commitment pursuant to Section 9.01, each Purchasing Lender shall fund
its participation in accordance with the preceding paragraph in such Fronted
Advance (regardless of (1) whether the conditions precedent thereto set forth in
Section 5.03 hereof are then satisfied, (2) whether or not Whirlpool or
Whirlpool Finance, as applicable, has submitted a Committed Borrowing Notice and
whether or not the Commitments are then in effect, (3) whether an Unmatured
Default or a Default exists or (4) whether all the Obligations have been
accelerated) and pay the proceeds thereof to the Fronting Agent, for the account
of the Fronting Lenders, at the Fronting Agent’s Eurocurrency Payment Office, or
at such other Lending Installation of the Fronting Agent as may be specified in
writing by the Fronting Agent, in the applicable Agreed Currency and in
immediately available funds. If such amount is not in fact made available to the
Fronting Agent, for the account of the Fronting Lenders, by any Purchasing
Lender, the Fronting Lenders shall be entitled to recover such amount on demand
from such Purchasing Lender, together with accrued interest thereon for each day
from the date of demand thereof, if paid within two Business Days after demand
at the Federal Funds Effective Rate and thereafter at the Alternate Base Rate.
If a Purchasing Lender does not pay such amount forthwith as required by this
Section 2.06(f), and until such time as such Purchasing Lender makes the
required payment, the Fronting Lenders shall be deemed to continue to have
outstanding Fronted Advances in the amount of such unpaid participation
obligation for all purposes of the Loan Documents other than those provisions
requiring the other Purchasing Lenders to purchase a participation therein.
Further, such Purchasing Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
to it hereunder to the Fronting Lenders to fund Fronted Advances in the amount
of the participation in Fronted Advances that such Purchasing Lender failed to
purchase pursuant to this Section 2.06(f) until such amount has been purchased
(as a result of such assignment or otherwise).

Section 2.07. Fees.

(a) Unused Commitment Fee. (i) Whirlpool hereby agrees to pay to the
Administrative Agent for the account of the Non-Extending Lenders, ratably in
proportion to their Commitments, a commitment fee at the Unused Commitment Fee
Rate on the excess of (A) the daily actual amount of the Aggregate Commitment of
the Non-Extending Lenders over (B) all Loans plus LOC Obligations of the
Non-Extending Lenders, for the

 

32



--------------------------------------------------------------------------------

period from and including the Amendment Effective Date to but excluding the
Initial Termination Date, which fee shall be payable quarterly in arrears on
each Payment Date, commencing August 13, 2009, and on the Initial Termination
Date. (ii) Whirlpool hereby agrees to pay to the Administrative Agent for the
account of the Extending Lenders (other than Defaulting Lenders under clause
(a) or (b) of the definition thereof), ratably in proportion to their
Commitments, a commitment fee at the Unused Commitment Fee Rate on the excess of
(A) the daily actual amount of the Aggregate Commitment of the Extending Lenders
over (B) all Loans plus LOC Obligations of the Extending Lenders, for the period
from and including the Amendment Effective Date to but excluding the Extension
Termination Date, which fee shall be payable quarterly in arrears on each
Payment Date, commencing August 13, 2009, and on the Extension Termination Date.

(b) Utilization Fee. With respect to each day that the Dollar Amount of the
aggregate outstanding principal amount of all Loans plus LOC Obligations exceeds
the product of (i) one-half ( 1/2) times (ii) the Aggregate Commitment,
Whirlpool hereby agrees to pay to the Administrative Agent, for the account of
the Lenders, ratably in proportion to their Commitments, a utilization fee at a
per annum rate equal to the Utilization Fee Rate on the Dollar Amount of the
aggregate outstanding principal amount of the Loans plus LOC Obligations on each
such day, which fee shall be payable quarterly in arrears on each Payment Date,
commencing August 13, 2009, and, in the case of Non-Extending Lenders, on the
Initial Termination Date and in the case of Extending Lenders, on the Extension
Termination Date.

(c) Administration Fees. Whirlpool hereby agrees to pay to the Administrative
Agent and the Fronting Agent for their respective accounts such arrangement and
administration fees as are heretofore and hereafter agreed upon in writing by
Whirlpool and the Administrative Agent or the Fronting Agent, as applicable.

(d) Reserved.

(e) Letter of Credit Fees.

(i) In consideration of the issuance of Letters of Credit hereunder, each
Borrower hereby agrees to pay to the Administrative Agent, for the account of
each Extending Lender (other than a Defaulting Lender) and each Non-Extending
Lender, an issuance fee on the actual daily maximum amount available to be drawn
under each such Letter of Credit issued for the account of such Borrower
computed at a per annum rate for each day from the date of issuance to the date
of expiration equal to the Eurocurrency Margin in effect from time to time; such
issuance fee shall be allocated among the Lenders ratably in proportion to the
ratio that their respective Commitments bear to the Aggregate Commitment and
shall be payable quarterly in arrears on each Payment Date, commencing
August 13, 2009, in the case of Non-Extending Lenders, on the Initial
Termination Date and in the case of Extending Lenders, on the Extension
Termination Date.

(ii) In addition to the issuance fee payable pursuant to clause (i) above,

 

33



--------------------------------------------------------------------------------

each Borrower hereby agrees to pay to each Issuing Lender, without sharing by
the other Lenders (A) a letter of credit fronting fee on the actual daily
maximum amount available to be drawn under each Letter of Credit issued for the
account of such Borrower computed at a per annum rate as agreed between
Whirlpool and such Issuing Lender, for each day from the date of issuance to the
date of expiration (which fronting fee shall be shall be payable quarterly in
arrears on each Payment Date, commencing August 13, 2009, and on the Extension
Termination Date) and (B) the customary charges from time to time of such
Issuing Lender with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit.

(f) Fronting Fees. Whirlpool hereby agrees to pay to the Fronting Agent, for the
account of the Fronting Lenders, ratably in proportion to their Fronting
Commitments, a fronting fee to be mutually agreed between Whirlpool and the
Fronting Agent.

Section 2.08. General Facility Terms.

(a) Method of Borrowing. On each Borrowing Date, each applicable Lender shall
make available its Loan or Loans, if any, in the requested Agreed Currency,
(i) if such Loan is denominated in Dollars, not later than 1:00 P.M. (New York
City time) in funds immediately available to the Administrative Agent, at its
address specified in or pursuant to Article 14, (ii) if such Loan (other than a
Fronted Loan) is denominated in another currency, not later than 12:00 noon,
local time in the city of the Administrative Agent’s Eurocurrency Payment Office
for such currency, in funds immediately available to the Administrative Agent,
at the Administrative Agent’s Eurocurrency Payment Office for such currency and
(iii) if such Loan is a Fronted Loan, not later than 12:00 noon (London, England
time), in funds immediately available to the Fronting Agent, at the Fronting
Agent’s Eurocurrency Payment Office for such currency. The Administrative Agent
or Fronting Agent, as applicable, will make the funds so received from the
applicable Lenders available to the applicable Borrower at the Administrative
Agent’s or Fronting Agent’s aforesaid address, as applicable. Notwithstanding
the foregoing provisions of this Section 2.08(a), to the extent that a Loan made
by a Lender matures on the Borrowing Date of a requested Loan denominated in the
same Agreed Currency as that of the maturing Loan, such Lender shall apply the
proceeds of the Loan it is then making to the repayment of principal of the
maturing Loan.

(b) Prepayments.

(i) Optional Prepayments. Each Borrower may from time to time prepay all of its
outstanding Floating Rate Advances, or, in a minimum aggregate amount of
$5,000,000 (and in integral multiples of $1,000,000 if in excess thereof), any
portion of the outstanding Floating Rate Advances. The applicable Borrower shall
give the Administrative Agent notice with respect to each such prepayment not
later than 3:00 p.m. (New York City time) one Business Day prior to the date of
the requested prepayment. Each Borrower may from time to time prepay all of its
outstanding Eurocurrency Committed Advances, or, in a minimum aggregate

 

34



--------------------------------------------------------------------------------

Dollar Amount of $5,000,000 and in integral multiples of $1,000,000 if in excess
thereof, any portion of the outstanding Eurocurrency Committed Advances. The
applicable Borrower shall give the Administrative Agent notice with respect to
each such prepayment not later than 3:00 p.m. (New York City time) three
Business Days prior to the date of the requested prepayment. Whirlpool or
Whirlpool Finance, as applicable, may from time to time prepay all of its
outstanding Fronted Advances, or, in a minimum aggregate Dollar Amount of
$5,000,000, any portion of the outstanding Fronted Advances upon three Business
Days’ prior notice to the Fronting Agent (with a copy to the Administrative
Agent). Any such prepayment pursuant to the foregoing provisions of this
Section 2.08 of a Eurocurrency Committed Advance or a Fronted Advance prior to
the end of its applicable Interest Period shall be subject to the provisions of
Section 3.05.

(ii) Mandatory Prepayments.

(A) Aggregate Commitment. If at any time, the sum of the Dollar Amount of the
aggregate outstanding principal amount of Advances plus LOC Obligations shall
exceed the Aggregate Commitment, the Borrowers immediately shall prepay
outstanding Advances and (after all Advances have been repaid) cash
collateralize LOC Obligations, in an amount sufficient to eliminate such excess.

(B) LOC Committed Amount. If at any time, the sum of the Dollar Amount of the
aggregate principal amount of LOC Obligations shall exceed the LOC Committed
Amount, the Borrowers immediately shall cash collateralize LOC Obligations in an
amount sufficient to eliminate such excess.

(C) Aggregate Fronting Sublimit. If at any time, the Dollar Amount of the
aggregate outstanding principal amount of Fronted Advances shall exceed the
Aggregate Fronting Sublimit, the Borrowers immediately shall prepay outstanding
Fronted Advances in an amount sufficient to eliminate such excess.

(c) Interest Rates; Interest Periods. Subject to Section 2.08(d), (i) each
Floating Rate Advance (and each Floating Rate Loan making up such Floating Rate
Advance) shall bear interest on the outstanding principal amount thereof, for
each day from and including the date such Advance is made or is converted from a
Eurocurrency Committed Advance pursuant to Section 2.03(f) to but excluding the
date it is paid or is converted into a Eurocurrency Committed Advance pursuant
to Section 2.03(f), at a rate per annum equal to the Alternate Base Rate for
such day, (ii) each Eurocurrency Committed Advance (and each Eurocurrency Loan
making up such Eurocurrency Committed Advance) shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at a rate per annum equal to the Eurocurrency Rate determined
pursuant hereto as applicable to such Eurocurrency Committed Advance for

 

35



--------------------------------------------------------------------------------

each day during such Interest Period, and (iii) each Fronted Advance (and each
Fronted Loan making up such Fronted Advance) shall bear interest on the
outstanding principal amount thereof from and including the first day of each
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at a rate per annum equal to the Eurocurrency Rate determined
pursuant hereto as applicable to such Fronted Advance for each day during such
Interest Period. Changes in the rate of interest on each Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate. No
Interest Period shall end after the Extension Termination Date.

(d) Rate after Certain Defaults.

(i) During the existence of any Default (other than pursuant to
Section 8.02(i)), the Required Lenders may, at their option by notice to the
Borrowers, declare that each Advance and the issuance fees on each outstanding
Letter of Credit shall bear interest or accrue an issuance fee, respectively, at
a rate per annum equal to the rate otherwise applicable to such Advance or such
fee plus 1% per annum.

(ii) During the existence of any Default under Section 8.02(i), each Advance
(and each Loan making up such Advance) not paid when due, whether by
acceleration or otherwise, and any reimbursement obligation arising from any
Letter of Credit not paid when due shall, in each case, bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance matures (or the date such reimbursement obligation arises), whether
by acceleration or otherwise, to but excluding the date it is paid, at the rate
otherwise applicable to such Advance plus 2% per annum or, if no rate is
applicable, the Alternate Base Rate plus 2% per annum, payable on demand.

(iii) During the existence of any Default, the Required Lenders may, at their
option, by notice to the Borrowers, declare that no Advance may be converted
into or continued as a Dollar-denominated Eurocurrency Committed Advance.

(e) Interest Payment Dates; Interest Basis. (i) Generally. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing on
the first such date to occur after the date hereof, on any date on which such
Floating Rate Advance is prepaid or converted, whether due to acceleration or
otherwise, at maturity and thereafter on demand. Subject to the next sentence,
interest accrued on each Eurocurrency Rate Advance shall be payable on the last
day of its applicable Interest Period, on any date on which such Eurocurrency
Rate Advance is prepaid, whether due to acceleration or otherwise, at maturity
and thereafter on demand. Interest accrued on each Eurocurrency Rate Advance
having an Interest Period longer than three months shall also be payable on the
last day of each three-month interval (in the case of Eurocurrency Committed
Advances) during such Interest Period. Interest on all Eurocurrency Rate
Advances (other than Eurocurrency Rate Advances denominated in Sterling), all
Floating Rate Advances which bear interest based on the Federal Funds Effective
Rate and all fees due hereunder shall be calculated for the actual number of
days elapsed on the basis of a 360-day year.

 

36



--------------------------------------------------------------------------------

Interest on all Eurocurrency Rate Advances denominated in Sterling shall be
calculated for the actual number of days elapsed on the basis of a 365 day year.
Interest on all Floating Rate Advances which bear interest based on the Prime
Rate shall be calculated for the actual number of days elapsed on the basis of a
365, or when appropriate 366, day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon (local time) at the place of payment. If any payment
of principal of, or interest on, an Advance or of fees due hereunder shall
become due on a day which is not a Business Day, such payment shall be made on
the next succeeding Business Day and, in the case of a principal payment such
extension of time shall be included in computing interest in connection with
such payment. Each Borrower promises to pay interest on its respective Advances
as provided in this Section 2.08(e).

(ii) Interest Act (Canada). With respect to Advances made to Whirlpool Canada,
whenever any interest under this Agreement is calculated using a rate based on a
year of 360 or 365 days, as the case may be, the rate determined pursuant to
such calculation, when expressed as an annual rate, is equivalent to the
applicable rate based on a year of 360 or 365, as the case may be, multiplied by
a fraction, the numerator of which is the actual number of days in the calendar
year in which the period for which such interest is payable (or compounded) ends
and the denominator of which is 360 or 365, as the case may be.

(iii) Nominal Rates; No Deemed Reinvestment. With respect to Advances made to
Whirlpool Canada, the principle of deemed reinvestment of interest shall not
apply to any interest calculation under this Agreement; all interest payments to
be made hereunder shall be paid without allowance or deduction for reinvestment
or otherwise, before and after maturity, default and judgment. The rates of
interest specified in this Agreement are intended to be nominal rates and not
effective rates. Interest calculated hereunder shall be calculated using the
nominal rate method and not the effective rate method of calculation.

(iv) Interest Paid by Whirlpool Canada. Notwithstanding any provision of this
Agreement, in no event shall the aggregate “interest” (as defined in Section 347
of the Criminal Code (Canada)) payable by Whirlpool Canada under this Agreement
exceed the effective annual rate of interest on the “credit advanced” (as
defined in that Section) under this Agreement lawfully permitted by that Section
and, if any payment, collection or demand pursuant to this Agreement in respect
of “interest” (as defined in that Section) is determined to be contrary to the
provisions of that Section, such payment, collection or demand shall be deemed
to have been made by mutual mistake of Whirlpool Canada and the Lenders and the
amount of such payment or collection shall be refunded to Whirlpool Canada. For
the purposes of this Agreement, the effective annual rate of interest shall be
determined in accordance with generally accepted actuarial practices and
principles over the relevant term and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the Lenders will
be prima facie evidence of such rate.

 

37



--------------------------------------------------------------------------------

(f) Method of Payment.

(i) General. Each Advance and each reimbursement obligation with respect to a
drawing under a Letter of Credit shall be paid, repaid or prepaid in the
currency in which such Advance or the related drawing was made in the amount
borrowed or paid and interest payable thereon shall be paid in such currency.
Subject to the last sentence of Section 2.08(a), (A) all amounts of principal,
interest, fees and other Obligations payable by the Borrowers in Dollars under
the Loan Documents (other than in respect of Fronted Advances) shall be made in
Dollars by 1:00 P.M. (New York City time) on the date when due in funds
immediately available, without condition or deduction for any counterclaim,
defense, recoupment or setoff, to the Administrative Agent at the Administrative
Agent’s address specified pursuant to Article 14, or at such other Lending
Installation of the Administrative Agent as may be specified in writing by the
Administrative Agent to the Borrowers, (B) all amounts of principal and interest
payable by Whirlpool or Whirlpool Finance, as applicable, with respect to
Fronted Advances shall be made in the applicable currency by 12:00 noon (London,
England time or, in the case of amounts payable in Dollars, New York time) on
the date when due, in funds immediately available, without condition or
deduction for any counterclaim, defense, recoupment or setoff, for the account
of the Fronting Agent, at the Fronting Agent’s Eurocurrency Payment Office for
such currency and (C) all other amounts of principal, interest and other
Obligations payable by the Borrowers in any currency other than Dollars under
the Loan Documents shall be made in such currency by 12:00 noon (local time) on
the date when due, in funds immediately available, without condition or
deduction for any counterclaim, defense, recoupment or setoff, for the account
of the Administrative Agent or the Fronting Agent, as applicable, at its
Eurocurrency Payment Office for such currency. Prior to the existence of a
Default, all amounts due hereunder and all payments of reimbursement obligations
arising from drawings under Letters of Credit shall be made ratably among all of
the Lenders in the case of all payments (other than reimbursement obligations
under Letters of Credit paid to and fronting fees retained by the applicable
Issuing Lender for its own account, payments of principal and interest in
respect of Fronted Advances (which are subject to Section 2.08(f)(ii) below) and
fronting fees retained by the Fronting Lenders for their own accounts, the
administrative fees retained by the Administrative Agent for its own account and
the administrative fee retained by the Fronting Agent for its own account).
Except as provided in Section 9.01(b), during the existence of any Default, all
payments of principal due hereunder and all payments of reimbursement
obligations arising from drawings under Letters of Credit shall be applied
ratably among all outstanding Advances and Participation Interests. Each payment
delivered to the Administrative Agent or the Fronting Agent, as applicable, for
the account of any Lender shall be delivered promptly, but in any event not
later than the close of business on the date received by the Administrative
Agent or the Fronting Agent, as applicable, if received by the Administrative
Agent or the Fronting Agent, as applicable, by 12:00 noon (local time), by the
Administrative Agent or the Fronting Agent, as applicable, to such Lender in the

 

38



--------------------------------------------------------------------------------

same type and currency of funds which the Administrative Agent or the Fronting
Agent, as applicable, received at such Lender’s address specified pursuant to
Article 14 or at any Lending Installation specified by such Lender in a written
notice received by the Administrative Agent or the Fronting Agent, as
applicable. If the Administrative Agent or the Fronting Agent, as applicable,
shall fail to pay any Lender the amount due such Lender pursuant to this
Section when due, the Administrative Agent or the Fronting Agent, as applicable,
shall be obligated to pay to such Lender interest on the amount that should have
been paid hereunder for each day from the date such amount shall have become due
until the date such amount is paid at the Federal Funds Effective Rate for such
day. Notwithstanding the foregoing provisions of this Section 2.08(f), if, after
the making of any Advance or issuance of any Letter of Credit in any currency
other than Dollars, currency control or exchange regulations are imposed in the
country which issues such currency with the result that different types of such
currency (the “New Currency”) are introduced and the type of currency in which
the Advance was made or such Letter of Credit was issued (the “Original
Currency”) no longer exists or the applicable Borrower is not able to make
payment to the Administrative Agent or the Fronting Agent, as applicable, for
the account of the applicable Lenders in such Original Currency, then all
payments to be made by such Borrower hereunder or under any other Loan Document
in such currency shall be made in such amount and such type of the New Currency
as shall be equivalent (based upon market value) to the amount of such payment
otherwise due hereunder or under such Loan Document in the Original Currency, it
being the intention of the parties hereto that the Borrowers take all risks of
the imposition of any such currency control or exchange regulations. In
addition, notwithstanding the foregoing provisions of this Section 2.08(f), if,
after the making of any Advance or issuance of any Letter of Credit in any
currency other than Dollars, the applicable Borrower is not able to make payment
to the Administrative Agent or the Fronting Agent, as applicable, for the
account of the applicable Lenders in the type of currency in which such Advance
was made or such Letter of Credit was issued (or in any New Currency as set
forth above) because of the imposition of any such currency control or exchange
regulation, then such Advance or reimbursement obligations shall instead be
repaid when due in Dollars in a principal amount equal to the Dollar Amount (as
of the date of repayment) of such Advance or such reimbursement obligations. In
the event any amount paid to any Lender hereunder is rescinded or must otherwise
be returned by the Administrative Agent or the Fronting Agent, as applicable,
each Lender shall, upon the request of the Administrative Agent or the Fronting
Agent, as applicable, repay to the Administrative Agent or the Fronting Agent,
as applicable, the amount so paid to such Lender, with interest for the period
commencing on the date such payment is returned by the Administrative Agent or
the Fronting Agent, as applicable, until the date the Administrative Agent or
the Fronting Agent, as applicable, receives such repayment at a rate per annum
equal to, during the period to but excluding the date two Business Days after
such request, the Federal Funds Effective Rate, and thereafter, the Alternate
Base Rate plus two percent (2%) per annum.

 

39



--------------------------------------------------------------------------------

(ii) Allocation Among the Lenders of Payments Received in Respect of Fronted
Loans and Fronted Advances. Each Fronting Lender shall receive, for its own
account, all payments or prepayments of principal with respect to its Fronted
Loans; provided, however, upon the funding of the Purchasing Lenders’
Participation Interests with respect to a Fronted Loan pursuant to
Section 2.06(f), such Purchasing Lenders shall be deemed Fronting Lenders with
respect to such Fronted Loan and shall be entitled to receive their pro rata
share of any payment or prepayment of principal with respect to such Fronted
Loan. Until the Purchasing Lenders are required to fund their Participation
Interest in a Funded Loan, subject to Section 2.08(d), (i) the Fronting Lender
that made such Fronted Loan shall receive interest on such Fronted Loan equal to
(A) the Eurocurrency Base Rate for such Fronted Loan plus (B) its ratable share
of the Eurocurrency Margin (in proportion to the ratio that its Commitment bears
to the Aggregate Commitment) for such Fronted Loan plus (C) its MLA Cost for
such Fronted Loan and (ii) each Purchasing Lender shall receive interest on such
Fronted Loan in an amount equal to its ratable share of the Eurocurrency Margin
(in proportion to the ratio that its Commitments bear to the Aggregate
Commitment) for such Fronted Loan. After the Purchasing Lenders fund their
Participation Interests in a Fronted Loan, subject to Section 2.08(d), each
Fronting Lender with respect to such Fronted Loan shall receive interest on such
Fronted Loan equal to (A) the Eurocurrency Base Rate for such Fronted Loan plus
(B) its ratable share of the Eurocurrency Margin for such Fronted Loan plus
(C) its MLA Cost for such Fronted Loan. For purposes of clarification, this
Section 2.08(f)(ii) is intended to address the allocation among the Lenders of
payments of principal and interest on Fronted Loans and Fronted Advances
received from the Borrowers and is not intended to create any additional
obligation of any Borrower hereunder.

(g) Evidence of Debt; Telephonic Notices. Each Lender is hereby authorized to
record in accordance with its usual practice, the date, the currency, the amount
and the maturity of each of its Loans made hereunder; provided, however, that
any failure to so record shall not affect any Borrower’s obligations under this
Credit Agreement. Upon the request of any Lender made through the Administrative
Agent such Lender’s Loans shall be evidenced by a Note. Except as otherwise set
forth herein, each Borrower hereby authorizes the Lenders and the Administrative
Agent to extend or continue Advances, effect selections of Types of Advances and
transfer funds based on telephonic notices made by any Person or Persons the
Administrative Agent, the Fronting Agent or any Lender reasonably believes to be
an Authorized Representative. If requested by the Administrative Agent or the
Fronting Agent, as applicable, or any Lender, each Borrower agrees to deliver
promptly to the Administrative Agent or the Fronting Agent, as applicable, a
written confirmation of each telephonic notice given by it signed by an
Authorized Representative. If the written confirmation differs in any material
respect from the action taken by the Administrative Agent, the Fronting Agent
and the Lenders, the records of the Administrative Agent, the Fronting Agent and
the Lenders shall govern absent manifest error. Notwithstanding the foregoing,
no telephonic notice may be given to the Administrative Agent or the Fronting
Agent if such notice is to be given to the Eurocurrency Payment Office of the
Administrative Agent or the Eurocurrency Payment Office of the Fronting Agent.

 

40



--------------------------------------------------------------------------------

(h) Notification of Advances, Interest Rates and Prepayments. Promptly after
receipt thereof, (i) the Administrative Agent will notify each Lender of the
contents of each Aggregate Commitment reduction notice, Aggregate Fronting
Sublimit reduction notice, Committed Borrowing Notice, Dollar
Continuation/Conversion Notice, Non-Dollar Continuation Conversion Notice, and
repayment notice received by it hereunder and (ii) the Fronting Agent will
notify each Fronting Lender of the contents of each Fronted Borrowing Notice and
repayment notice received by it hereunder. In addition, (A) with respect to each
Committed Borrowing Notice, the Administrative Agent shall notify each Lender of
its pro rata share of the Advance to be made pursuant to such Committed
Borrowing Notice and (B) with respect to each Fronted Borrowing Notice, the
Fronting Agent shall notify each Fronting Lender of its pro rata share of the
Advance to be made pursuant to such Fronted Borrowing Notice. The Administrative
Agent will notify the applicable Borrower and each Lender of the interest rate
applicable to each Eurocurrency Rate Advance promptly upon determination of such
interest rate and will give each Borrower and each Lender prompt notice of each
change in the Alternate Base Rate; provided, however, that the Administrative
Agent’s failure to give any such notice will not affect any Borrower’s
obligation to pay interest to the Lenders at the applicable interest rate. The
Fronting Agent will notify Whirlpool, Whirlpool Finance and each Fronting Lender
of the interest rate applicable to each Fronted Advance promptly upon
determination of such interest rate; provided, however, that the Fronting
Agent’s failure to give any such notice will not affect Whirlpool’s or Whirlpool
Finance’s obligation to pay interest to the Fronting Lenders at the applicable
interest rate.

(i) Non-Receipt of Funds by the Administrative Agent or the Fronting Agent.
Unless the applicable Borrower or Lender, as the case may be, notifies the
Administrative Agent or the Fronting Agent, as applicable, prior to the date on
which it is scheduled to make payment to the Administrative Agent or the
Fronting Agent, as applicable, of (i) in the case of a Lender, the proceeds of a
Loan or (ii) in the case of a Borrower, a payment of principal, interest or fees
to the Administrative Agent or the Fronting Agent, as applicable, for the
account of the applicable Lenders, that it does not intend to make such
scheduled payment, the Administrative Agent or the Fronting Agent, as
applicable, may assume that such scheduled payment has been made. The
Administrative Agent or the Fronting Agent, as applicable, may, but shall not be
obligated to, make the amount of such scheduled payment available to the
intended recipient in reliance upon such assumption. If such Lender or Borrower,
as the case may be, has not in fact made such scheduled payment to the
Administrative Agent or the Fronting Agent, as applicable, the recipient of such
scheduled payment shall, on demand by the Administrative Agent or the Fronting
Agent, as applicable, repay to the Administrative Agent or the Fronting Agent,
as applicable, the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Administrative Agent or the Fronting Agent, as applicable,
until the date the Administrative Agent or the Fronting Agent, as applicable,
recovers such amount at a rate per annum equal to (x) in the case of such a
repayment due from a Lender, the Federal Funds Effective Rate for such day, or
(y) in the case of such a repayment due from a Borrower, the interest rate
applicable to the relevant Loan.

 

41



--------------------------------------------------------------------------------

(j) Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article 5 with respect to any Advance or any Letter of Credit in
any currency other than Dollars, if there shall occur on or prior to the date of
such Advance or issuance of such Letter of Credit any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Administrative Agent or the Required Lenders make it impracticable for the
Eurocurrency Committed Loans or Fronted Loans, as applicable, comprising such
Advance or such Letter of Credit to be denominated in the currency specified by
the applicable Borrower, then the Administrative Agent shall forthwith give
notice thereof to such Borrower and the Lenders, and such Loans or such Letter
of Credit shall not be denominated in such currency but shall, in the case of
Eurocurrency Committed Loans, be made on such Borrowing Date as Floating Rate
Loans or issued on such date in Dollars, in the case of Letters of Credit, be
issued on such date in Dollars and, in the case of Fronted Loans, be made on
such Borrowing Date as Eurocurrency Rate Loans on such date in Dollars, in an
aggregate principal amount or face amount equal to the Dollar Amount of the
aggregate principal amount or face amount specified in the related Committed
Borrowing Notice, LOC Documents or Fronted Borrowing Notice, as applicable,
unless such Borrower notifies the Administrative Agent at least one Business Day
before such date that it elects not to borrow or have such Letter of Credit
issued on such date.

(k) Lending Installations. Subject to Section 3.06, each Lender may (i) from
time to time book its Loans at any Lending Installation(s) selected by such
Lender, and (ii) by written or telecopy notice to the Administrative Agent (and,
if applicable, the Fronting Agent) and the Borrowers, designate (or change any
such prior designation) a Lending Installation through which Loans of a
particular Type will be made by it and for whose account payments on such Loans
are to be made. All terms of this Credit Agreement shall apply to any such
Lending Installation and any Notes of a Lender shall be deemed held by such
Lender for the benefit of its appropriate Lending Installation. Each Lender will
notify the Administrative Agent (and, if applicable, the Fronting Agent) and
Whirlpool on or prior to the date of this Credit Agreement of the Lending
Installation which it intends to utilize for each Type and currency of Loan
hereunder.

(l) Withholding Tax Exemption.

(i) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:

(A) (1) on or before the date of any payment by a Borrower incorporated in the
United States under this Credit Agreement to such Lender, deliver to the
Borrowers incorporated in the United States and the Administrative Agent two
duly completed copies of United States Internal Revenue Service Form W-8BEN or
W-8ECI, or successor applicable form, as the case may be, certifying that it is
entitled to receive payments under this Credit Agreement, including any fees,
without deduction or withholding of any United States federal income taxes;

 

42



--------------------------------------------------------------------------------

(2) deliver to the Borrowers and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrowers; and

(3) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrowers or the
Administrative Agent; or

(B) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (1) represent to the Borrowers (for the
benefit of the Borrowers, the Administrative Agent and the Fronting Agent) that
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(2) agree to furnish to the Borrowers, on or before the date of any payment by
the Borrowers, with a copy to the Administrative Agent, two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN, or
successor applicable form certifying to such Lender’s legal entitlement at the
date of such certificate to an exemption from U.S. withholding tax under the
provisions of Section 881(c) of the Code with respect to payments to be made
under this Credit Agreement (and to deliver to the Borrowers, the Administrative
Agent and the Fronting Agent two further copies of such form on or before the
date it expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently provided form and, if necessary, obtain
any extensions of time reasonably requested by the Borrowers or the
Administrative Agent for filing and completing such forms), and (3) agree, to
the extent legally entitled to do so, upon reasonable request by the Borrowers,
to provide to the Borrowers (for the benefit of the Borrowers and the
Administrative Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender to an exemption from withholding
with respect to payments under this Credit Agreement; provided, that any Lender
that delivers the forms and representation provided in this clause (B) must also
deliver to the Borrower or Administrative Agent two accurate, complete and
signed copies of either Internal Revenue Service Form W-8BEN or W-8ECI, or, in
each case, an applicable successor form, establishing a complete exemption from
withholding of United States federal income tax imposed on the payment of any
fees, if applicable, to such Lender.

Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrowers and the Administrative Agent then such Lender shall be exempt from
such requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 13.02 or 13.03 shall, upon the

 

43



--------------------------------------------------------------------------------

effectiveness of the related transfer, be required to provide all of the forms,
certifications and statements required pursuant to this subsection (i); provided
that in the case of a participant of a Lender, the obligations of such
participant of a Lender pursuant to this subsection (i) shall be determined as
if the participant of a Lender were a Lender except that such participant of a
Lender shall furnish all such required forms, certifications and statements to
the Lender from which the related participation shall have been purchased.

(ii) If any withholding, deduction or other taxes (whether United States,
Netherlands, Canada or otherwise) shall be or become applicable after the date
of this Credit Agreement to any payments by the Borrowers to a Lender hereunder,
such Lender shall use reasonable efforts to make, fund or maintain the Loan or
Loans, as the case may be, through another lending office located in another
jurisdiction so as to reduce, to the fullest extent possible, the Borrowers’
liability hereunder, if the making, funding or maintenance of such Loan or Loans
through such other office does not, in the reasonable judgment of the Lender,
materially affect the Lender of such Loan.

(m) Allocation of the Aggregate Commitment Among the Borrowers. The Borrowers
understand and agree that (i) subject to the terms and conditions of this Credit
Agreement, the Lenders will honor Committed Borrowing Notices, requests for the
issuance of Letters of Credit and Fronted Borrowing Notices in the order
received by the Administrative Agent or the Fronting Agent, as applicable, and
(ii) as a result, one or more of the Borrowers may be unable to borrow or
increase borrowings hereunder if other Borrowers have already borrowed hereunder
in amounts which have caused the Dollar Amount of the aggregate outstanding
principal amount of the Loans plus the outstanding LOC Obligations to equal the
Aggregate Commitment.

Section 2.09. Borrowing Subsidiaries; Additional Borrowing Subsidiaries.

Whirlpool may at any time or from time to time, with the consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
designate any of its Subsidiaries to become an “Additional Borrowing Subsidiary”
(and thereby a “Borrowing Subsidiary” and a “Borrower”) hereunder by satisfying
the conditions precedent set forth in Section 5.02.

If Whirlpool shall designate as a Borrowing Subsidiary hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Agent and Whirlpool, fulfill its Commitment by
causing an Affiliate of such Lender to act as the Lender in respect of such
Borrowing Subsidiary (and such Lender shall, to the extent of Advances made to
such Borrowing Subsidiary, be deemed for all purposes hereof to have pro tanto
assigned such Advances and participations to such Affiliate in compliance with
the provisions of Section 8.07).

As soon as practicable after receiving notice from Whirlpool or the
Administrative Agent of Whirlpool’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, if such Borrowing Subsidiary is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any

 

44



--------------------------------------------------------------------------------

business whatsoever with such Borrowing Subsidiary directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify Whirlpool and the Administrative Agent in
writing. If each Protesting Lender is unable to assign its Commitment in full in
accordance with Section 13.03 to a Person that is not a Protesting Lender prior
to such the date that such Borrowing Subsidiary shall have the right to borrow
hereunder, Whirlpool shall, effective on or before such date, cancel its request
to designate such Subsidiary as a “Borrowing Subsidiary” hereunder.

Upon satisfaction of such conditions precedent such Subsidiary shall for all
purposes be a party hereto as a Borrower as fully as if it had executed and
delivered this Credit Agreement. So long as the principal of and interest on any
Advances made to any Borrowing Subsidiary under this Credit Agreement and any
LOC Obligations of such Borrowing Subsidiary shall have been repaid or paid in
full and all other obligations of such Borrowing Subsidiary under this Credit
Agreement shall have been fully performed (and all Letters of Credit issued for
the account of such Borrowing Subsidiary have been fully cash-collateralized to
the satisfaction of the Administrative Agent and the applicable Issuing Lender),
Whirlpool may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof),
terminate such Borrowing Subsidiary’s status as a Borrower hereunder; provided,
however, that Whirlpool shall concurrently terminate, if applicable, the status
as a Borrower hereunder of any Subsidiary of the terminated Borrowing
Subsidiary.

Section 2.10. Regulation D Compensation.

Each Lender may require each Borrower to pay, contemporaneously with each
payment of interest on its Eurocurrency Committed Loans and Fronted Loans,
additional interest on the related Eurocurrency Committed Loan or Fronted Loan
of such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the Eurocurrency Base Rate then in effect for
such Loan divided by (B) one minus the Reserve Requirement applicable to such
Lender over (ii) such Eurocurrency Base Rate. Any Lender wishing to require
payment of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the Eurocurrency
Committed Loans or Fronted Loans of such Lender to such Borrower shall be
payable to such Lender at the place indicated in such notice with respect to
each Interest Period commencing at least three Business Days after the giving of
such notice and (y) shall notify such Borrower at least five Business Days prior
to each date on which interest is payable on its Eurocurrency Committed Loans or
Fronted Loans of the amount then due such Lender under this Section.

Section 2.11. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) in the event that, at any time, (i) such Defaulting Lender has failed to
make a Defaulted Loan to a Borrower and (ii) such Borrower shall be required to
make any payment hereunder or under any other Loan Document to or for the
account of such Defaulting Lender, then

 

45



--------------------------------------------------------------------------------

such Borrower may, to the fullest extent permitted by applicable law, set off
and otherwise apply the Obligation of such Borrower to make such payment to or
for the account of such Defaulting Lender against the obligation of such
Defaulting Lender to make such Defaulted Loan. In the event that, on any date, a
Borrower shall so set off and otherwise apply its obligation to make any such
payment against the obligation of such Defaulting Lender to make any such
Defaulted Loan on or prior to such date, the amount so set off and otherwise
applied by such Borrower shall constitute for all purposes of this Agreement and
the other Loan Documents an Advance by such Defaulting Lender made on the date
of such set off. Such Advance shall be considered, for all purposes of this
Agreement, to comprise part of the Advance in connection with which such
Defaulted Loan was originally required to have been made pursuant to
Section 2.01. A Borrower shall notify the Agent at any time such Borrower
exercises its right of set off pursuant to this subsection (a) and shall set
forth in such notice (A) the name of the Defaulting Lender and the Defaulted
Loan required to be made by such Defaulting Lender and (B) the amount set off
and otherwise applied in respect of such Defaulted Loan pursuant to this
subsection (a). Any portion of such payment otherwise required to be made by a
Borrower to or for the account of such Defaulting Lender which is paid by such
Borrower, after giving effect to the amount set off and otherwise applied by
such Borrower pursuant to this subsection (a), may be applied by the Agent as
specified in subsection (b) of this Section 2.11;

(b) if any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d), 2.06(f), 2.08(i) or 11.08, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender under this Agreement and for the benefit of the
Administrative Agent, the Fronting Lenders or the Issuing Lenders to satisfy
such Lender’s unsatisfied obligations under such Sections until all such
unsatisfied obligations are fully paid;

(c) if any Fronted Loans or LOC Obligations are outstanding at the time a Lender
becomes a Defaulting Lender then:

(i) all or any part of the Participation Interests of such Defaulting Lender in
the Fronted Loans and LOC Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent (x) the sum of all non-Defaulting Lenders’ outstanding
Advances and Participation Interests in Fronted Loans and LOC Obligations plus
such Defaulting Lender’s Participation Interest in Fronted Loans and LOC
Obligations does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) the conditions set forth in Section 5.03 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay outstanding Fronted Loans
and (y) second, cash collateralize such Defaulting Lender’s Ratable Share of LOC
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 9.01 for so
long as such Ratable Share of LOC Obligations is outstanding; and

 

46



--------------------------------------------------------------------------------

(iii) if the Ratable Shares of the non-Defaulting Lenders is reallocated
pursuant to Section 2.11(c), then the fees payable to the Lenders pursuant to
Section 2.07(a) and Section 2.07(e) shall be adjusted in accordance with such
non-Defaulting Lenders’ Ratable Shares; and

(d) so long as any Lender is a Defaulting Lender, the Fronting Lenders shall not
be required to fund any Fronted Loan and the Issuing Lenders shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 2.11(c), and Participating Interests in any
such newly issued or increased Letter of Credit or newly made Fronted Loan shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.11(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrowers, the Issuing Lenders
and the Fronting Lenders each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Participation Interests of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Fronted
Loans) as the Administrative shall determine may be necessary in order for such
Lender to hold such Loans in accordance with its Ratable Share.

Nothing in this Article 2 shall be deemed or construed as a waiver, release or
limitation of any rights and remedies that any Borrower may have against any
Defaulting Lender, and all such rights and remedies are hereby reserved.

ARTICLE 3

CHANGE IN CIRCUMSTANCES

Section 3.01. Taxes.

(a) Payments to be Free and Clear. Except as otherwise provided in
Section 3.01(c), all sums payable by each Borrower under the Loan Documents,
whether in respect of principal, interest, fees or otherwise, shall be paid
without deduction for any present and future taxes, levies, imposts, deductions,
charges or withholdings imposed by any government or any political subdivision
or taxing authority thereof (but excluding franchise taxes and any tax imposed
on or measured by the net income, receipts, profits or gains of any Lender) and
all interest, penalties or similar liabilities with respect thereto
(collectively, “Taxes”), which amounts shall be paid by the applicable Borrower
as provided in Section 3.01(b) below. The applicable Borrower will pay each
Lender the amounts necessary such that the net amount of the principal,
interest, fees or other sums received and retained by each Lender is not less
than the amount payable under this Credit Agreement.

(b) Grossing-up of Payments. Except as otherwise provided in Section 3.01(c),

 

47



--------------------------------------------------------------------------------

if: (i) any Borrower or any other Person is required by law to make any
deduction or withholding on account of any Taxes from any sum paid or expressed
to be payable by such Borrower to any Lender under this Credit Agreement, or
(ii) any party to this Credit Agreement (or any Person on its behalf) other than
a Borrower is required by law to deduct or withhold any Tax from, or make a
payment of Taxes with respect to, any such sum received or receivable by any
Lender under this Credit Agreement:

(A) the applicable party shall notify the Administrative Agent and, if such
party is not the applicable Borrower, the Administrative Agent will notify the
applicable Borrower of any such requirement or any change in any such
requirement as soon as such party becomes aware of it;

(B) the applicable Borrower shall pay all Taxes before the date on which
penalties attached thereto become due and payable, such payment to be made (if
the liability to pay is imposed on such Borrower) for its own account or (if
that liability is imposed on any other party to this Credit Agreement) on behalf
of and in the name of that party;

(C) the sum payable by the applicable Borrower in respect of which the relevant
deduction, withholding or payment is required shall (except, in the case of any
such payment, to the extent that the amount thereof is not ascertainable when
that sum is paid) be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, that party receives on the due
date and retains (free from any liability in respect of any such deduction,
withholding or payment of Taxes) a sum equal to that which it would have
received and so retained had no such deduction, withholding or payment of Taxes
been required or made; and

(D) within thirty days after payment of any sum from which the applicable
Borrower is required by law to make any deduction or withholding of Taxes, and
within thirty days after the due date of payment of any Tax or other amount
which it is required to pay pursuant to the foregoing subsection (B) of this
Section 3.01(b), the applicable Borrower shall deliver to the Administrative
Agent all such certified documents and other evidence as to the making of such
deduction, withholding or payment as (x) are satisfactory to the affected
parties as proof of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority, and (y) are required by any
such party to enable it to claim a tax credit with respect to such deduction,
withholding or payment.

(c) Conditions to Gross-up. Notwithstanding any provision of this Section 3.01
to the contrary, no Borrower shall have any obligation to pay any Taxes pursuant
to this Section 3.01, or to pay any amount to the Administrative Agent or any
Lender pursuant to this Section 3.01, to the extent that such amount results
from the failure of any Lender or the Administrative Agent or Fronting Agent to
comply with its obligations pursuant to Section 2.08(l) or Section 13.05.

 

48



--------------------------------------------------------------------------------

(d) Refunds. If any Lender receives a refund in respect of Taxes paid by any
Borrower, it shall promptly pay such refund, together with any other amounts
paid by such Borrower pursuant to Section 3.01 in connection with such refunded
Taxes, to such Borrower, provided that such Borrower agrees to promptly return
such refund to the applicable Lender after it receives notice from the
applicable Lender that it is required to repay such refund. Nothing in this
Section shall be deemed to require any Lender to disclose confidential tax
information.

Section 3.02. Increased Costs.

If, at any time after the date of this Credit Agreement, the adoption of any
applicable law or the application of any applicable governmental or
quasi-governmental rule, regulation policy, guideline or directive (whether or
not having the force of law), or any change therein, or any change in the
interpretation or administration thereof, or the compliance of any Lender
therewith,

(i) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than amounts paid pursuant to Section 2.10 and other
than reserves and assessments taken into account in determining the interest
rate applicable to Eurocurrency Committed Advances or Fronted Advances), or

(ii) imposes any other condition (not being included within the Taxes covered by
Section 3.01), the result of which is to increase the cost to any Lender or any
applicable Lending Installation of making, funding or maintaining Eurocurrency
Loans or Letters of Credit or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with Eurocurrency Loans or Letters
of Credit, or requires any Lender or any applicable Lending Installation to make
any payment calculated by reference to the amount of Eurocurrency Loans held or
interest received by it, by an amount deemed material by such Lender, then,
within 15 days of demand by such Lender, the applicable Borrower or Whirlpool
shall pay such Lender that portion of such increased expense incurred or
reduction in an amount received which such Lender determines is attributable to
making, funding and maintaining its Eurocurrency Loans or Letters of Credit and
its Commitment to make Eurocurrency Loans or issue or participate in Letters of
Credit; provided, however, that any amount payable pursuant to this Section 3.02
shall be limited to the amount incurred from and after the date one hundred
fifty days prior to the date that such Lender makes such demand; and provided,
further, that any amount payable pursuant to this Section 3.02 shall be paid by
the applicable Borrower to the extent that such amount is reasonably allocable
to such Borrower and the Advances made to it and shall otherwise be payable by
Whirlpool.

Section 3.03. Changes in Capital Adequacy Regulations.

If a Lender determines that the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change (as
hereafter defined), then, within 15 days of demand by such

 

49



--------------------------------------------------------------------------------

Lender (with a copy of such demand to the Administrative Agent), the applicable
Borrower or Whirlpool shall pay such Lender the amount which such Lender
reasonably determines is necessary to compensate it for any shortfall in the
rate of return on the portion of such increased capital which such Lender
determines is attributable to this Credit Agreement, its Loans, its Letters of
Credit or its obligation to make Loans or issue Letters of Credit hereunder
(after taking into account such Lender’s policies as to capital adequacy);
provided, however, that any amount payable pursuant to this Section 3.03 shall
be limited to the amount incurred from and after the date one hundred fifty days
prior to the date that such Lender makes such demand; and provided, further,
that any amount payable pursuant to this Section 3.02 shall be paid by the
applicable Borrower to the extent that such amount is reasonably allocable to
such Borrower and the Advances made to it and shall otherwise be payable by
Whirlpool. “Change” means (i) any change after the date of this Credit Agreement
in the Risk-Based Capital Guidelines (as hereafter defined), or (ii) any
adoption of or change in any other law, governmental or quasi-governmental rule,
regulation, policy, guideline, interpretation, or directive (whether or not
having the force of law) after the date of this Credit Agreement which affects
the amount of capital required or expected to be maintained by any Lender or any
Lending Installation or any corporation controlling any Lender. “Risk-Based
Capital Guidelines” means (x) the risk-based capital guidelines in effect in the
United States on the date of this Credit Agreement, including transition rules,
and (y) the corresponding capital regulations promulgated by regulatory
authorities outside the United States in effect on the date of this Credit
Agreement, including transition rules.

Section 3.04. Availability of Types and Currencies.

If any Lender determines that maintenance at a suitable Lending Installation of
any Type of its Eurocurrency Loans or any Letter of Credit denominated in any
Agreed Currency would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, and notifies the Borrowers and the
Administrative Agent of such determination, then the affected currency shall
cease to be an Agreed Currency and the Administrative Agent and the Fronting
Agent shall suspend the availability of the affected Type and currency of
Advance and Letters of Credit and, if such Lender determines that it is
necessary, require that any Eurocurrency Loan of the affected Type and currency
be repaid or any Letters of Credit denominated in the affected currency be cash
collateralized. If any Lender determines that deposits of a type and maturity
appropriate to match fund Eurocurrency Committed Advances or Fronted Advances
denominated in any Agreed Currency are not available, then the affected currency
shall cease to be an Agreed Currency and the Administrative Agent and the
Fronting Agent shall suspend the availability of Eurocurrency Committed Advances
or Fronted Advances denominated in the affected currency. If any Lender
determines that the combination of the interest rate applicable to Eurocurrency
Committed Advances, Letters of Credit and Fronted Advances denominated in any
Agreed Currency and payments due pursuant to Sections 3.01 and 3.02 with respect
to such Eurocurrency Committed Advances, such Letters of Credit or such Fronted
Advances does not accurately reflect the cost of making or maintaining
Eurocurrency Committed Advances, Letters of Credit and Fronted Advances in the
affected currency, then the affected currency shall cease to be an Agreed
Currency and the Administrative Agent and the Fronting Agent shall suspend the
availability of Eurocurrency Committed Advances, Letters of Credit and Fronted
Advances denominated in the affected currency.

 

50



--------------------------------------------------------------------------------

Section 3.05. Funding Indemnification.

If any payment of a Eurocurrency Rate Loan occurs on a date which is not the
last day of the applicable Interest Period, whether because of acceleration,
prepayment or otherwise, or a Eurocurrency Rate Loan is not made on the date
specified by the applicable Borrower for any reason other than default by a
Lender, such Borrower will indemnify each Lender for any loss or cost incurred
by it resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurocurrency
Rate Loan (but excluding loss of profits).

Section 3.06. Mitigation of Additional Costs or Adverse Circumstances;
Replacement of Lenders.

If, in respect of any Lender, circumstances arise which would or would upon the
giving of notice result in:

(i) an increase in the liability of a Borrower to such Lender under
Section 3.01, 3.02 or 3.03;

(ii) the unavailability of a Type or currency of Committed Advance or Fronted
Advance under Section 3.04; or

(iii) a Lender being unable to deliver the forms required by Section 2.08(l);

then, without in any way limiting, reducing or otherwise qualifying the
applicable Borrower’s obligations under any of the Sections referred to above in
this Section 3.06, such Lender shall promptly upon becoming aware of the same
notify the Administrative Agent thereof and shall, in consultation with the
Administrative Agent and Whirlpool and to the extent that it can do so without
disadvantaging itself, take such reasonable steps as may be reasonably open to
it to mitigate the effects of such circumstances (including, without limitation,
the designation of an alternate Lending Installation or the transfer of its
Loans to another Lending Installation). If and so long as a Lender has been
unable to take, or has not taken, steps acceptable to Whirlpool to mitigate the
effect of the circumstances in question, or if such Lender is an Affected
Lender, such Lender shall be obliged, at the request and expense of Whirlpool,
to assign all its rights and obligations hereunder to another Person nominated
by Whirlpool with the approval of the Administrative Agent and each Issuing
Lender (which shall not be unreasonably withheld) and willing to participate in
the facility in place of such Lender; provided that (i) all obligations owed to
such assigning Lender (including, if such Lender is an Issuing Lender, the
cancellation or replacement of or other accommodation with respect to
outstanding Letters of Credit in a manner satisfactory to it) shall be paid in
full and (ii) such Person satisfies all of the requirements of this Credit
Agreement including, but not limited to, providing the forms required by
Sections 2.08(l) and 13.03(b). Notwithstanding any such assignment, the
obligations of the Borrowers under Sections 3.01, 3.02, 3.03 and 10.06 shall
survive any such assignment and be enforceable by such Lender.

 

51



--------------------------------------------------------------------------------

Section 3.07. Lender Statements; Survival of Indemnity.

Each Lender shall deliver to the applicable Borrower and Whirlpool a written
statement of such Lender as to the amount due, if any, under Section 3.01, 3.02,
3.03 or 3.05. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the applicable Borrower in the absence of manifest
error. Determination of amounts payable under such Sections in connection with a
Eurocurrency Rate Loan shall be calculated as though each Lender funded its
Eurocurrency Rate Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement shall be payable within 15 days after receipt by the applicable
Borrower and Whirlpool of the written statement. The obligations of any Borrower
under Sections 3.01, 3.02, 3.03 or 3.05 shall survive payment of any other of
such Borrower’s Obligations and the termination of this Credit Agreement.

ARTICLE 4

GUARANTY

Section 4.01. Guaranty.

For valuable consideration, the receipt of which is hereby acknowledged, and to
induce the Lenders to make Advances and issue or participate in Letters of
Credit to each of the Borrowing Subsidiaries, Whirlpool hereby irrevocably,
absolutely and unconditionally guarantees prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
any and all existing and future obligations of each of the Borrowing
Subsidiaries to the Administrative Agent, the Fronting Agent and the Lenders, or
any of them, under or with respect to the Loan Documents, whether for principal,
interest (including, without limitation, all interest accruing subsequent to the
commencement of any case, proceeding or other action relating to any Borrowing
Subsidiary under the Bankruptcy Code or any similar law with respect to the
bankruptcy, insolvency or reorganization of any Borrowing Subsidiary, and all
interest which, but for any such case, proceeding or other action would
otherwise accrue), fees, expenses or otherwise (collectively, the “Guaranteed
Obligations”). Whirlpool also agrees that all payments under this guaranty shall
be made in the same currency and manner as provided herein for the Guaranteed
Obligations.

Section 4.02. Waivers.

Whirlpool waives notice of the acceptance of this guaranty and of the extension
or continuation of the Guaranteed Obligations or any part thereof. Whirlpool
further waives presentment, protest, notice of notices delivered or demand made
on any Borrowing Subsidiary or action or delinquency in respect of the
Guaranteed Obligations or any part thereof, including any right to require the
Administrative Agent, the Fronting Agent and the Lenders to sue any Borrowing
Subsidiary, any other guarantor or any other Person obligated with respect to
the Guaranteed Obligations or any part thereof, or otherwise to enforce payment
thereof against any collateral securing the Guaranteed Obligations or any part
thereof.

 

52



--------------------------------------------------------------------------------

Section 4.03. Guaranty Absolute.

This guaranty is a guaranty of payment and not of collection, it is a primary
obligation of Whirlpool and not one of surety, and the validity and
enforceability of this guaranty shall be absolute and unconditional irrespective
of, and shall not be impaired or affected by, any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral; (c) any
waiver of any right, power or remedy or of any default with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
any collateral; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral,
any other guaranties with respect to the Guaranteed Obligations or any part
thereof, or any other obligation of any Person with respect to the Guaranteed
Obligations or any part thereof; (e) the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral;
(f) the application of payments received from any source to the payment of
obligations other than the Guaranteed Obligations, any part thereof or amounts
which are not covered by this guaranty even though the Administrative Agent, the
Fronting Agent and the Lenders might lawfully have elected to apply such
payments to any part or all of the Guaranteed Obligations or to amounts which
are not covered by this guaranty; (g) any change in the ownership of any
Borrowing Subsidiary or the insolvency, bankruptcy or any other change in the
legal status of any Borrowing Subsidiary; (h) the change in or the imposition of
any law, decree, regulation or other governmental act which does or might
impair, delay or in any way affect the validity, enforceability or payment when
due of the Guaranteed Obligations; (i) the failure of Whirlpool or any Borrowing
Subsidiary to maintain in full force, validity or effect or to obtain or renew
when required all governmental and other approvals, licenses or consents
required in connection with the Guaranteed Obligations or this guaranty, or to
take any other action required in connection with the performance of all
obligations pursuant to the Guaranteed Obligations or this guaranty; (j) the
existence of any claim, setoff or other rights which Whirlpool may have at any
time against any Borrowing Subsidiary, or any other Person in connection
herewith or an unrelated transaction; or (k) any other circumstances, whether or
not similar to any of the foregoing, which could constitute a defense to a
guarantor; all whether or not Whirlpool shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (k) of this
Section 4.03. It is agreed that Whirlpool’s liability hereunder is several and
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Obligations or any part thereof and that
Whirlpool’s liability hereunder may be enforced regardless of the existence,
validity, enforcement or non-enforcement of any such other guaranties or other
obligations or any provision of any applicable law or regulation purporting to
prohibit payment by any Borrowing Subsidiary of the Guaranteed Obligations in
the manner agreed upon between such Borrowing Subsidiary and the Administrative
Agent and the Lenders.

 

53



--------------------------------------------------------------------------------

Section 4.04. Continuing Guaranty.

The Lenders may make or continue Loans to and issue Letters of Credit for the
account of any of the Borrowing Subsidiaries from time to time without notice to
or authorization from Whirlpool regardless of the financial or other condition
of any Borrowing Subsidiary at the time any Loan is made or continued or any
Letter of Credit is issued, and no Lender shall have any obligation to disclose
or discuss with Whirlpool its assessment of the financial condition of any of
the Borrowing Subsidiaries. This guaranty shall continue in effect,
notwithstanding any extensions, modifications, renewals or indulgences with
respect to, or substitution for, the Guaranteed Obligations or any part thereof,
until all of the Guaranteed Obligations shall have been paid in full and all of
the Commitments shall have expired or been terminated.

Section 4.05. Delay of Subrogation.

Until the Guaranteed Obligations have been paid in full, Whirlpool shall not
exercise any right of subrogation with respect to payments made by Whirlpool
pursuant to this guaranty.

Section 4.06. Acceleration.

Whirlpool agrees that, as between Whirlpool on the one hand, and the Lenders,
the Fronting Agent and the Administrative Agent, on the other hand, the
obligations of any Borrowing Subsidiary guaranteed under this Article 4 may be
declared to be forthwith due and payable, or may be deemed automatically to have
been accelerated, as provided in Section 9.01 for purposes of this Article 4,
notwithstanding any stay, injunction or other prohibition (whether in a
bankruptcy proceeding affecting such Borrowing Subsidiary or otherwise)
preventing such declaration as against such Borrowing Subsidiary and that, in
the event of such declaration or automatic acceleration, such obligations
(whether or not due and payable by such Borrowing Subsidiary) shall forthwith
become due and payable by Whirlpool for purposes of this Article 4.

Section 4.07. Reinstatement.

The obligations of Whirlpool under this Article 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
Whirlpool agrees that it will indemnify the Administrative Agent, the Fronting
Agent and each Lender on demand for all reasonable costs and expenses
(including, without limitation, fees and expenses of counsel) incurred by the
Administrative Agent, the Fronting Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.

 

54



--------------------------------------------------------------------------------

ARTICLE 5

CONDITIONS PRECEDENT

Section 5.01. Effectiveness.

This Credit Agreement shall not be effective and no Lender shall be required to
make the initial Advance nor will any Issuing Lender be required to issue
Letters of Credit hereunder to any Borrower which is an original signatory
hereto (each, an “Original Borrower” and collectively, the “Original Borrowers”)
until a date (the “Amendment Effective Date”) upon which the Original Borrowers
have furnished or caused to be furnished to the Administrative Agent the
following:

(i) A copy of the articles, certificate or charter of incorporation or similar
document or documents of each Original Borrower, certified by the Secretary or
Assistant Secretary or other Authorized Representative of each Original Borrower
or by the appropriate governmental officer in the jurisdiction of incorporation
or organization or other formation of each Original Borrower within ten days of
the Amendment Effective Date;

(ii) A certificate of good standing, to the extent applicable, for each Original
Borrower from its jurisdiction of incorporation dated within ten days of the
Amendment Effective Date;

(iii) A copy, certified as of the Amendment Effective Date by the Secretary or
Assistant Secretary or other Authorized Representative of each Original Borrower
of its by-laws or similar governing document;

(iv) A copy, certified as of the Amendment Effective Date by the Secretary or
Assistant Secretary or other Authorized Representative of each Original
Borrower, of the resolutions of its Board of Directors (and resolutions of other
bodies, if any are reasonably deemed necessary by counsel for any Lender)
authorizing the execution of this Credit Agreement and the other Loan Documents
to be executed by it;

(v) An incumbency certificate, executed as of the Amendment Effective Date by
the Secretary or an Assistant Secretary of Whirlpool, which shall identify by
name and title and bear the signature of all of the Authorized Officers, upon
which certificate the Administrative Agent and the Lenders shall be entitled to
rely until informed of any change in writing by Whirlpool;

(vi) An incumbency certificate, executed as of the Amendment Effective Date by
the Secretary or an Assistant Secretary or other Authorized Representative of
each Original Borrower, which shall identify by name and title and bear the
signature of the officers of such Original Borrower authorized to sign this
Credit Agreement and the other Loan Documents to be executed by such Original
Borrower and to receive extensions of credit hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Original Borrower;

 

55



--------------------------------------------------------------------------------

(vii) A certificate, signed by an Authorized Officer stating that on the
Amendment Effective Date (i) no Default or Unmatured Default has occurred and is
continuing, and (ii) the representations and warranties contained in Article 6
are true and correct in all material respects;

(viii) Written opinions of counsel to each Original Borrower given upon the
express instructions of each Original Borrower, each dated the Amendment
Effective Date and addressed to the Administrative Agent and each of the
Lenders, in form and substance satisfactory to the Administrative Agent;

(ix) Since December 31, 2008, except as disclosed in filings with the Securities
Exchange Commission prior to the Amendment Effective Date, there has been no
development or event relating to or affecting Whirlpool or any of its
Subsidiaries that has had or could be reasonably expected to have a Material
Adverse Effect; and

(x) Such other documents and information as any Lender or its counsel may have
reasonably requested.

Section 5.02. Initial Advance to Each Additional Borrowing Subsidiary.

No Lender shall be required to make an Advance nor shall any Issuing Lender be
required to issue Letters of Credit hereunder to an Additional Borrowing
Subsidiary unless such Additional Borrowing Subsidiary has furnished or caused
to be furnished to the Administrative Agent the following:

(i) An Assumption Agreement executed and delivered by such Additional Borrowing
Subsidiary and containing the written consent of Whirlpool at the foot thereof,
as contemplated by Section 2.09;

(ii) A copy of the articles, certificate or charter of incorporation or other
similar document of such Additional Borrowing Subsidiary, certified by the
appropriate governmental officer in the jurisdiction of incorporation of such
Additional Borrowing Subsidiary within ten days of the date of delivery;

(iii) A certificate of good standing, to the extent applicable, for such
Additional Borrowing Subsidiary from its jurisdiction of incorporation dated
within ten days of the date of delivery;

(iv) A copy, certified as of the date of delivery by the Secretary or Assistant
Secretary of such Additional Borrowing Subsidiary, of its by-laws;

(v) A copy, certified as of the date of delivery by the Secretary or Assistant
Secretary of such Additional Borrowing Subsidiary, of the resolutions of its
Board of Directors (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for any Lender) authorizing the execution of its
Assumption Agreement and the other Loan Documents to be executed by it;

 

56



--------------------------------------------------------------------------------

(vi) An incumbency certificate, executed as of the date of delivery by the
Secretary or an Assistant Secretary of such Additional Borrowing Subsidiary,
which shall identify by name and title and bear the signature of the officers of
such Additional Borrowing Subsidiary authorized to sign its Assumption Agreement
and the other Loan Documents to be executed by such Additional Borrowing
Subsidiary and to receive extensions of credit hereunder, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by such Additional Borrowing Subsidiary;

(vii) Written opinions of counsel to such Additional Borrowing Subsidiary given
upon the express instructions of each Additional Borrowing Subsidiary, each
dated the date of delivery and addressed to the Administrative Agent and each of
the Lenders, in form and substance satisfactory to the Administrative Agent; and

(viii) Documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations.

Section 5.03. Each Extension of Credit.

No Lender shall be required to make any Advance (including, without limitation,
the initial Advance hereunder) nor shall any Issuing Lender be required to issue
any Letter of Credit, unless on the applicable Borrowing Date:

(i) Prior to and after giving effect to such Advance or issuance of such Letter
of Credit there exists no Default or Unmatured Default;

(ii) The representations and warranties contained in Article 6 are true and
correct as of such Borrowing Date or date of issuance of any Letter of Credit
(except the representations and warranties set forth in Sections 6.04, 6.05 and
6.07, which representations and warranties shall be true and correct as of the
respective dates specified therein);

(iii) All legal matters incident to the making of such Advance or issuance of
such Letter of Credit shall be reasonably satisfactory to the Lenders and their
counsel; and

(iv) The applicable Borrower shall have delivered the applicable notices
described in Section 2.03(a), 2.04(b) or 2.06(e).

Each request for extension of credit hereunder shall constitute a representation
and warranty by the applicable Borrower that the conditions contained in
Sections 5.03(i) and (ii) have been satisfied.

 

57



--------------------------------------------------------------------------------

ARTICLE 6

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Lenders that:

Section 6.01. Existence and Standing.

It and each of its Material Subsidiaries is duly incorporated or otherwise
organized, validly existing and (to the extent applicable) in good standing
under the laws of its jurisdiction of incorporation or organization or other
formation and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

Section 6.02. Authorization and Validity.

It has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. Its
execution and delivery of the Loan Documents to which it is a party and the
performance of its obligations thereunder have been duly authorized by proper
corporate or other proceedings, and the Loan Documents to which it is a party
constitute its legal, valid and binding obligations enforceable against it in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally and the availability of equitable remedies for the enforcement
of certain obligations (other than the payment of money) contained herein or
therein may be limited by equitable principles generally and by principles of
good faith and fair dealing.

Section 6.03. No Conflict; Government Consent.

Neither its execution and delivery of the Loan Documents to which it is a party,
nor the consummation of the transactions therein contemplated, nor its
compliance with the provisions thereof will violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on it or any of its
Subsidiaries or the articles, certificate or charter of incorporation or by-laws
or other organizational or constitutional documents of it or any of its
Subsidiaries or the provisions of any indenture, instrument or agreement to
which it or any of its Subsidiaries is a party or is subject, or by which it or
its Property is bound, or conflict with or constitute a default thereunder, or
result in the creation or imposition of any Lien in, of or on the Property of it
or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement, in any such case which violation, conflict, default,
creation or imposition has not had or could not reasonably be expected to have a
Material Adverse Effect. No order, consent, approval, license, authorization, or
validation of, or filing, recording or registration with or exemption by, any
governmental or public body or authority, or any subdivision thereof, is
required to authorize, or is required in connection with, its execution,
delivery and performance of, or the legality, validity, binding effect or
enforceability of, any of the Loan Documents to which it is a party other than
those the absence of which has not had or could not reasonably be expected to
have a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 6.04. Financial Statements.

The December 31, 2008 financial statements of Whirlpool and its Consolidated
Subsidiaries were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the financial condition of Whirlpool and its Consolidated Subsidiaries
at such date and the results of their operations for the period then ended.

Section 6.05. Material Adverse Change.

As of the date of this Credit Agreement, except as disclosed in filings with the
Securities and Exchange Commission as of such date, there has been no change
since December 31, 2008 in the business, Property, condition (financial or
otherwise) or results of operations of Whirlpool and its Consolidated
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

Section 6.06. Taxes.

Whirlpool and its Subsidiaries have filed all United States federal income tax
returns and all other material tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by Whirlpool or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. No material tax liens have been filed and no material claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of Whirlpool and its Subsidiaries in respect of any taxes or other
governmental charges are adequate.

Section 6.07. Litigation and Contingent Obligations.

As of the date of this Credit Agreement, except as disclosed in filings with the
Securities and Exchange Commission as of such date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
its knowledge, threatened against or affecting it or any of its Subsidiaries
which has had or could reasonably be expected to have a Material Adverse Effect,
and neither it nor any of its Subsidiaries has any material contingent
obligations not provided for or disclosed in the financial statements referred
to in Section 6.04.

Section 6.08. ERISA.

No member of the Controlled Group has incurred, or is reasonably expected to
incur, any withdrawal liability to Multiemployer Plans in excess of $50,000,000
in the aggregate. Each Plan complies with all applicable requirements of law and
regulations, no Reportable Event has occurred with respect to any Plan, no
member of the Controlled Group has withdrawn from any Plan or initiated steps to
do so, and no steps have been taken to terminate any Plan, except, in each case,
to the extent that any of the events described in this sentence, together with
all other such events, which shall have occurred, taken in the aggregate, would
reasonably be expected to have a Materially Adverse Effect.

 

59



--------------------------------------------------------------------------------

Section 6.09. Accuracy of Information.

No information or report furnished by it to the Administrative Agent, the
Fronting Agent or the Lenders in connection with the negotiation of, or
compliance with, the Loan Documents contains any material misstatement of fact
or omits to state a material fact necessary to make the statements contained
therein not misleading.

Section 6.10. Material Agreements.

Neither it nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing any Indebtedness or Off-Balance Sheet
Obligations with an outstanding principal amount (or implied or attributed
principal amount) in excess of $50,000,000.

Section 6.11. Compliance with Laws.

It and its Subsidiaries have complied with all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof, having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property,
except where non-compliance with any such statute, rule, regulation, order or
restriction cannot reasonably be expected to have a Material Adverse Effect.
Neither it nor any of its Subsidiaries has received any notice to the effect
that its operations are not in material compliance with any of the requirements
of applicable federal, state and local environmental, health and safety statutes
and regulations or the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.

Section 6.12. [Reserved].

Section 6.13. Investment Company Act.

Neither Whirlpool nor any of its Subsidiaries is an “investment company” or an
“affiliated person” thereof or an “affiliated person” of such affiliated person
as such terms are defined in the Investment Company Act of 1940, as amended.

Section 6.14. Environmental Matters.

In the ordinary course of its business, Whirlpool conducts an ongoing review of
the effect of Environmental Laws on the business, operations and properties of
Whirlpool and its Subsidiaries, in the course of which it identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or closure of properties
presently or previously owned, any capital or operating expenditures required to
achieve or maintain compliance with environmental protection standards imposed
by law or as a

 

60



--------------------------------------------------------------------------------

condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or hazardous substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, Whirlpool has concluded that such associated liabilities
and costs, including the costs of compliance with Environmental Laws, would not
reasonably be expected to have a Material Adverse Effect.

Section 6.15 Proper Legal Form.

Each Loan Document to which a Borrower that is not domiciled in the United
States is a party is in proper legal form under the law of the jurisdiction in
which such Borrower is organized, formed or incorporated for the enforcement
thereof against such Borrower under the law of such jurisdiction. To ensure the
legality, validity, enforceability or admissibility in evidence of each such
Loan Document in such jurisdiction, it is not necessary that any such Loan
Document or any other document be filed or recorded with any court or other
authority of such jurisdiction or that any stamp or similar tax be paid on or in
respect of any such Loan Documents.

Section 6.16 Solvency.

Immediately after giving effect to each Advance or Letter of Credit made or
issued on or after the Amendment Effective Date, (a) each of the applicable
Borrower and Whirlpool is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) neither such Borrower nor Whirlpool intends to, nor does it
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) neither
such Borrower nor Whirlpool is engaged in a business or a transaction, nor is it
about to engage in a business or a transaction, for which such Person’s assets
would constitute unreasonably small capital, (d) the fair value of the assets of
each of such Borrower and Whirlpool is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person and (e) the present fair saleable value of the assets of each of such
Borrower and Whirlpool is not less than the amount that will be required to pay
the probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

Section 6.17 Tax Shelter Regulations.

The Borrowers do not intend to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Administrative Agent thereof. If any
Borrower so notifies the Administrative Agent, such Borrower acknowledges that
one or more of the Lenders may treat its Advances as part of a transaction that
is subject to Treasury Regulation Section 301.6112-1, and such Lender or
Lenders, as applicable, will maintain the lists and other records required by
such Treasury Regulation.

 

61



--------------------------------------------------------------------------------

Section 6.18 Representations of Dutch Borrowers.

Each Dutch Borrower is in compliance with the applicable provisions of the Dutch
Financial Supervision Act.

ARTICLE 7

COVENANTS

During the term of this Credit Agreement, unless the Required Lenders shall
otherwise consent in writing:

Section 7.01. Financial Reporting.

The Borrowers will maintain, for Whirlpool and each of its Subsidiaries, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Administrative Agent, for
distribution to the Lenders:

(i) Within 90 days after the close of each of Whirlpool’s fiscal years, an
unqualified audit report certified by independent certified public accountants
of recognized national standing selected by Whirlpool, prepared in accordance
with generally accepted accounting principles on a consolidated basis for
Whirlpool and its Consolidated Subsidiaries, including a consolidated balance
sheet as of the end of such period and related consolidated statements of
earnings and cash flows, provided that Whirlpool shall not be required to
furnish separately any such financial statements that are filed electronically
with the Securities and Exchange Commission by Whirlpool at the times specified
herein, and accompanied by a certificate of said accountants that, in the course
of their examination necessary for their certification of the foregoing, they
have obtained no knowledge of any Default or Unmatured Default, or if, in the
opinion of such accountants, any Default or Unmatured Default shall exist,
stating the nature and status thereof;

(ii) Within 60 days after the close of each of the first three quarterly periods
of each of Whirlpool’s fiscal years, for Whirlpool and the Consolidated
Subsidiaries, an unaudited consolidated balance sheet as at the close of such
period and a consolidated statement of earnings and cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all
certified, subject to year-end audit adjustments, by an Authorized Officer;
provided that Whirlpool shall not be required to furnish separately any such
financial statements that are filed electronically with the Securities and
Exchange Commission by Whirlpool at the times specified herein;

(iii) Together with the financial statements required pursuant to clauses (i)
and (ii) above, a compliance certificate in substantially the form of
Exhibit “G” hereto signed by an Authorized Officer showing the calculations
necessary to determine compliance with this Credit Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof;

 

62



--------------------------------------------------------------------------------

(iv) Promptly upon the furnishing thereof to the shareholders of Whirlpool,
copies of all financial statements, reports and proxy statements so furnished;

(v) Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which Whirlpool or any of
its Subsidiaries files with the Securities and Exchange Commission; provided
that documents that are required to be delivered pursuant to this clause
(v) shall be deemed to be delivered on the date on which Whirlpool or any of its
Subsidiaries files such documents with the Securities and Exchanges Commission
and provides written notification of such filing to the Administrative Agent;

(vi) If and when Whirlpool or any member of the Controlled Group (A) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which would constitute grounds for a termination of such Plan under ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any Reportable Event, (B) receives notice of complete or partial
withdrawal liability under Title IV of ERISA, (C) receives notice that any
Multiemployer Plan is in reorganization under Section 4242 of ERISA or may
become insolvent under Section 4245 of ERISA, or (D) receives notice from the
PBGC that it will institute proceedings asserting liability under Title IV of
ERISA or to terminate a Plan under Section 4042 of ERISA or will apply to the
appropriate United States District Court to seek the appointment of a trustee to
administer any Plan, then, in each such event, Whirlpool shall deliver to the
Administrative Agent copies of such notice given, required to be given or
received, as the case may be; provided that Whirlpool shall be required to
deliver copies of the notices referred to in this Section 7.01(vi) only to the
extent that it knows or should know of the giving or receipt of such a notice;

(vii) Within a reasonable time after receipt of a request therefor, which time
shall in any event be not less than two days nor more than thirty days, such
other information (including non-financial information) as the Administrative
Agent or any Lender may from time to time reasonably request; and

(viii) Promptly after a Borrower has notified the Administrative Agent of any
intention by such Borrower to treat the Advances as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), a
duly completed copy of IRS Form 8886 or any successor form.

Section 7.02. Use of Proceeds.

Each of the Borrowers will use the proceeds of the Advances and the issuance of
Letters of Credit only for general corporate purposes (including the financing
of Acquisitions) and to repay outstanding Advances or replace existing Letters
of Credit. No Borrower will, and no Borrower will permit any of its Subsidiaries
to, use any of the proceeds of the Advances to (i) purchase or carry any “margin
stock” (as defined in Regulation U) or in contravention of Regulation X or
(ii) make an Acquisition of capital stock of another Person unless the board of
directors (or other comparable governing body) of such Person has duly approved
such Acquisition.

 

63



--------------------------------------------------------------------------------

Section 7.03. Notice of Default.

Promptly after any Authorized Officer referenced in clauses (i), (ii) or
(iii) of the definition of Authorized Officer or any assistant treasurer becomes
aware of the occurrence of any Default or Unmatured Default, Whirlpool will give
notice in writing to the Administrative Agent of the occurrence of such Default
or Unmatured Default.

Section 7.04. Existence.

Each of the Borrowers will, and will cause each of its Subsidiaries to, do all
things necessary to remain duly incorporated or otherwise organized, validly
existing and (to the extent applicable) in good standing in its jurisdiction of
incorporation or organization and maintain all requisite authority to conduct
its business in each jurisdiction in which the character of the properties owned
or leased by it therein or in which the transaction of its business is such that
failure to maintain such authority has resulted or could result in a Material
Adverse Effect; provided, however, that the existence of any Subsidiary which is
not a Borrower may be terminated and any right, franchise or license of any
Subsidiary which is not a Borrower may be terminated or abandoned if in the good
faith judgment of the appropriate officer or officers of Whirlpool, such
termination or abandonment is in its best interest and is not materially
disadvantageous to the Lenders.

Section 7.05. Taxes.

Each of the Borrowers will, and will cause each of its Subsidiaries to, pay when
due all material taxes, assessments and governmental charges and levies upon it
or its income, profits or Property, except those which are being contested in
good faith by appropriate proceedings diligently conducted (or, in the case of
any such tax, those the payment of which can be delayed without penalty) and
with respect to which adequate reserves have been set aside.

Section 7.06. Insurance.

Each of the Borrowers will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies, or by way of such
self-insurance as Whirlpool considers appropriate, insurance on its Property in
such amounts and covering such risks of loss of a character usually insured by
corporations of comparable size and financial strength and with comparable
risks.

Section 7.07. Compliance with Laws.

Each of the Borrowers will, and will cause each of its Subsidiaries to, comply
with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including, without limitation, all
laws, rules or regulations under ERISA and all environmental laws and
regulations) which, if violated, could reasonably be expected to have a Material
Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 7.08. Inspection.

Each of the Borrowers will, and will cause each of its Subsidiaries to, permit
the Lenders, by their respective representatives and agents, to inspect at all
reasonable times, and at the risk and expense of the inspecting party, any of
the Properties, corporate books and financial records of such Borrower and each
of its Subsidiaries, to examine and make copies (subject to any confidentiality
agreement reasonably acceptable to the applicable Borrower and the inspecting
party, copyright laws and similar reasonable requirements) of the books of
accounts and other financial records of such Borrower and each of its
Subsidiaries, and to discuss the affairs, finances and accounts of such Borrower
and each of its Subsidiaries with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Lenders may
designate.

Section 7.09. Consolidations, Mergers, Dissolution and Sale of Assets.

Whirlpool will not, nor will it permit any Borrowing Subsidiary to, sell, lease,
transfer or otherwise dispose of all or substantially all of its assets (whether
by a single transaction or a number of related transactions and whether at one
time or over a period of time) or to dissolve or to consolidate with or merge
into any Person or permit any Person to merge into it, except that (i) Whirlpool
or such Borrowing Subsidiary may consolidate with or merge into, any other
Person, or permit another Person to merge into it so long as (a) if such
transaction involves Whirlpool, Whirlpool shall be the continuing or surviving
Person, (b) subject to clause (a), if such transaction involves a Borrowing
Subsidiary, a Borrowing Subsidiary shall be the continuing or surviving Person
and (c) immediately after such merger or consolidation or sale, there shall not
exist any Default or Unmatured Default and (ii) a Borrowing Subsidiary may sell
all or substantially all of its assets to Whirlpool.

Section 7.10. Liens.

No Borrower will, nor will any Borrower permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien in or on any of its Property,
except:

(i) Liens existing on the date of this Credit Agreement securing Indebtedness
outstanding on the date of this Credit Agreement;

(ii) Liens for taxes not delinquent and Liens for taxes which are being
contested in good faith and by appropriate proceedings diligently conducted and
in respect to which such Borrower or such Subsidiary, as the case may be, shall
have set aside on its books an adequate reserve;

(iii) purchase money Liens (including those incurred in connection with
synthetic leases) on fixed assets or other physical Properties hereafter
acquired and not theretofore owned by any Borrower or any Subsidiary of a
Borrower (provided such Liens are created at the time of acquisition or within
90 days thereafter), and Liens existing on the date of acquisition on fixed
assets or other physical Properties acquired by any Borrower or any Subsidiary
of a Borrower after the date hereof and not theretofore owned by any Borrower or
any Subsidiary of a Borrower, if in each such case, such fixed assets or

 

65



--------------------------------------------------------------------------------

physical Properties are not or shall not thereby become encumbered in an amount
in excess of the fair market value thereof at the time such Lien was or will be
created (as determined in good faith by the Board of Directors of such Borrower
or such Subsidiary, as the case may be) plus any amount in excess of such fair
market value which shall have been applied to Section 7.10(xvi) below, and
refundings or extensions of the foregoing Liens for amounts not exceeding the
principal amounts so refunded or extended and applying only to the same fixed
assets or physical Property theretofore subject to such Lien and fixtures and
building improvements thereon;

(iv) (A) any deposit or pledge as security for the performance of any contract
or understanding not directly or indirectly in connection with the borrowing of
money or the security of Indebtedness, if made and continuing in the ordinary
course of business, (B) any deposit or pledge with any governmental agency
required or permitted to qualify any Borrower or any Subsidiary of a Borrower to
conduct business, to maintain self-insurance or to obtain the benefits of any
law pertaining to workmen’s compensation, unemployment insurance, old age
pensions, social security or similar matters, or to obtain any stay or discharge
in any legal or administrative proceedings, (C) deposits or pledges made in the
ordinary course of business to obtain the release of mechanics’, workmen’s,
repairmen’s or warehousemen’s Liens or the release of property in the possession
of a common carrier, (D) easements, licenses, franchises or minor encumbrances
on or over any real property which do not materially detract from the value of
such real property or its use in the business of the applicable Borrower or
Subsidiary, or (E) other deposits or pledges similar to those referred to in
clauses (B) and (C) of this Section 7.10(iv), if made and continuing in the
ordinary course of business;

(v) Liens of carriers, warehousemen, mechanics, laborers and materialmen for
sums not yet due or being contested in good faith and by appropriate proceedings
diligently conducted, if such reserve or other appropriate provision, if any, as
shall be required by generally accepted accounting principles shall have been
made therefor;

(vi) Liens on Property of any Subsidiary of a Borrower exclusively in favor of
one or more of the Borrowers or other Subsidiaries of a Borrower;

(vii) mortgages, pledges, Liens or charges existing on Property acquired by any
Borrower or any Subsidiary of a Borrower through the exercise of rights arising
out of defaults on receivables of any Borrower or any Subsidiary of a Borrower;

(viii) any banker’s Lien or right of offset on moneys of any Borrower or any
Subsidiary of a Borrower in favor of any lender or holder of its commercial
paper deposited with such lender or holder in the ordinary course of business;

(ix) Liens securing Indebtedness in respect of lease obligations which with
respect to any Borrower or any Subsidiary of a Borrower constitute Non-Recourse
Obligations;

(x) interests of lessees in Property owned by any Borrower or any Subsidiary of

 

66



--------------------------------------------------------------------------------

a Borrower where such interests are created in the ordinary course of their
respective leasing activities and are not created directly or indirectly in
connection with the borrowing of money or the securing of Indebtedness by any
Borrower or any Subsidiary of a Borrower;

(xi) Liens incidental to the conduct of the business of any Borrower or any
Subsidiary of a Borrower or the ownership of their respective Properties which
were not incurred in connection with the borrowing of money or the obtaining of
advances or credit, and which do not in the aggregate materially detract from
the value of their Properties or materially impair the use thereof in the
operation of their businesses;

(xii) Judgment liens which are not a Default under Section 8.08;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law or regulation to secure the payment of customs duties in connection with the
importation of goods and deposits made to secure statutory obligations in the
form of excise taxes;

(xiv) Statutory liens of depository or collecting banks on items in collection
and any accompanying documents or the proceeds thereof;

(xv) Liens arising from precautionary UCC financing statement filings regarding
operating leases;

(xvi) Liens on assets located outside of the United States of America arising by
operation of law;

(xvii) Liens in addition to the Liens permitted by Sections 7.10(i) through
(xvi), inclusive; provided that such Liens may not exist if: (a) the value of
all assets subject to such Liens at any time exceeds an amount equal to
$200,000,000, as shown on its most recent audited consolidated balance sheet and
as determined in accordance with generally accepted accounting principles or
(b) the incurrence of the Indebtedness or Off-Balance Sheet Obligations to be
secured by such Liens would cause a violation of Section 7.11.

Section 7.11. Subsidiary Indebtedness.

Whirlpool will not permit its Subsidiaries to, contract, create, incur, assume
or permit to exist Indebtedness or Off-Balance Sheet Obligations if the sum of:
(i) the aggregate amount of all Indebtedness and Off-Balance Sheet Obligations
contracted, created, incurred, assumed or permitted by a Subsidiary of Whirlpool
(other than Indebtedness incurred by a Borrowing Subsidiary under this Credit
Agreement) plus (ii) without duplication, the amount of all Indebtedness and
Off-Balance Sheet Obligations subject to a Lien (other than Liens permitted by
Sections 7.10(i) through (xv) inclusive) exceeds 15% of the value of all assets
of Whirlpool and its Consolidated Subsidiaries, as shown on its most recent
audited consolidated balance sheet and as determined in accordance with
generally accepted accounting principles.

 

67



--------------------------------------------------------------------------------

Section 7.12. Leverage Ratio.

Whirlpool shall maintain, at all times, a Leverage Ratio of less than or equal
to (a) 3.50 to 1.00 for each fiscal quarter ended on or prior to December 31,
2010 and (b) 3.25 to 1.00 for each fiscal quarter ended thereafter.

Section 7.13. Interest Coverage Ratio.

Whirlpool shall maintain, at all times, an Interest Coverage Ratio of greater
than or equal to (a) 2.50 to 1.00 for each fiscal quarter ended on or prior to
December 31, 2010 and (b) 3.00 to 1.00 for each fiscal quarter ended thereafter.

Section 7.14. Ownership of Borrowing Subsidiaries.

Each Borrowing Subsidiary shall at all times be a wholly-owned Subsidiary of
Whirlpool.

Section 7.15. Transactions with Affiliates.

Whirlpool will not, and will not permit any Subsidiary to, directly or
indirectly, pay any material amount of funds to or for the account of, make any
material investment (whether by acquisition of stock or indebtedness, by loan,
advance, transfer of property, guarantee or other agreement to pay, purchase or
service, directly or indirectly, any Indebtedness, or otherwise) in, lease,
sell, transfer or otherwise dispose of any material assets, tangible or
intangible, to, or participate in, or effect, any material transaction with, any
Affiliate except on an arms-length basis on terms at least as favorable to
Whirlpool or such Subsidiary as would have been obtained from a third party who
was not an Affiliate.

Section 7.16. Limitation on Restricted Actions.

No Borrower will, nor will it permit its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to (a) pay dividends or make any other distribution
on any of such Person’s capital stock (or other equity interests), (b) pay any
Indebtedness owed to any Borrower, (c) make loans or advances to any Borrower or
(d) transfer any of its property to any Borrower, except for (i) encumbrances or
restrictions existing under or by reason of this Credit Agreement, (ii) those
imposed by applicable laws or regulations, (iii) agreements in existence and as
in effect on the Amendment Effective Date (and any refundings, replacements or
refinancing of the same not in excess of the then outstanding amount of the
obligations thereunder and containing restrictions which are not less favorable
to Whirlpool and its Subsidiaries), (iv) in connection with any Lien permitted
by Section 7.10 or any document or instrument governing any such Lien, provided
that any such restriction contained therein relates only to the asset or assets
subject to such Lien, (v) pursuant to customary restrictions and conditions
contained in any agreement relating to any sale of assets not prohibited
hereunder pending the consummation of such sale and (vi) customary
non-assignment provisions in contracts.

 

68



--------------------------------------------------------------------------------

Section 7.17. Limitation on Negative Pledges.

No Borrower will, nor will it permit its Subsidiaries to, enter into, assume or
become subject to any agreement prohibiting or otherwise restricting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or requiring the grant of any security for such
obligation if security is given for some other obligation except (a) as set
forth in this Credit Agreement, (b) agreements in existence and as in effect on
the Amendment Effective Date (and any refundings, replacements of the same not
in excess of the then outstanding amount of the obligations thereunder and
containing restrictions which are not less favorable to Whirlpool and its
Subsidiaries), (c) in connection with any Lien permitted by Section 7.10 or any
document or instrument governing any such Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien, (d) customary restrictions and conditions contained in any agreement
relating to the sale of any assets not prohibited hereunder pending the
consummation of such sale, (vi) customary non-assignment provisions in contracts
and (vii) in connection with Indebtedness incurred by a Foreign Subsidiary that
is otherwise permitted hereunder, encumbrances or restrictions that are required
by applicable law or governmental regulation on the ability of such Foreign
Subsidiary to pay dividends or make distributions.

Section 7.18. Material Contracts.

Each of the Borrowers will, and will cause its Subsidiaries to, perform in all
material respects all of its obligations under the terms of all contracts to
which it is a party or by which it is bound, other than such non-performance as
would not reasonably be expected to have a Material Adverse Effect. For purposes
of this Section 7.18 “contracts” shall not include indentures, mortgages,
security agreements or other debt instruments or agreements securing debt
instruments.

ARTICLE 8

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 8.01. Representations and Warranties.

Any representation or warranty made or deemed made by or on behalf of any
Borrower to the Lenders, the Fronting Agent or the Administrative Agent under or
in connection with this Credit Agreement or in any certificate or other
information delivered in connection with this Credit Agreement or any other Loan
Document shall be materially false on the date as of which made or deemed made.

Section 8.02. Payment.

(i) Nonpayment of principal under the Loan Documents or reimbursement
obligations arising from drawings under Letters of Credit when due, or

(ii) nonpayment of interest or of any facility fee, utilization fee, letter of
credit fee, fronting fee or any other obligations under any of the Loan
Documents within five days after the same becomes due.

 

69



--------------------------------------------------------------------------------

Section 8.03. Covenants.

(a) The breach by any Borrower of any of the terms or provisions of
Section 7.02, 7.09, 7.10, 7.11, 7.12, 7.13, 7.14, 7.16, 7.17 or 7.18.

(b) The breach by any Borrower of any of the terms or provisions of Section 7.01
and such breach shall continue unremedied for a period of five or more Business
Days.

(c) The breach by any Borrower (other than a breach which constitutes a Default
under Section 8.01, 8.02, 8.03(a) or 8.03(b)) of any of the terms or provisions
of this Credit Agreement and such breach shall continue unremedied for a period
of thirty or more days after the earlier of (i) receipt of written notice from
the Administrative Agent or any Lender as to such breach or (ii) the date on
which an Authorized Representative of a Borrower became aware of such breach.

Section 8.04. Other Obligations.

Failure of any Borrower or Subsidiary of a Borrower to pay when due Indebtedness
(other than the Obligations) or Off-Balance Sheet Obligations in an aggregate
amount greater than $50,000,000 (or the Dollar Amount of Indebtedness or
Off-Balance Sheet Obligations denominated in a currency other than Dollars); or
the default by any Borrower or any Subsidiary of a Borrower in the performance
of any term, provision or condition contained in any agreement under which any
Indebtedness (other than the Obligations) or Off-Balance Sheet Obligations in an
aggregate amount greater than $50,000,000 (or the Dollar Amount of Indebtedness
or Off-Balance Sheet Obligations denominated in a currency other than Dollars)
was created or is governed, the effect of which is to cause, or to permit the
holder or holders of any Indebtedness or Off-Balance Sheet Obligations to cause,
Indebtedness or Off-Balance Sheet Obligations in an aggregate amount greater
than $50,000,000 (or the Dollar Amount of Indebtedness or Off-Balance Sheet
Obligations denominated in a currency other than Dollars) to become due prior to
its stated maturity; or Indebtedness (other than the Obligations) or Off-Balance
Sheet Obligations in an aggregate amount greater than $50,000,000 (or the Dollar
Amount of Indebtedness or Off-Balance Sheet Obligations denominated in a
currency other than Dollars) shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the stated
maturity thereof.

Section 8.05. Bankruptcy.

Any Borrower or any Material Subsidiary of a Borrower shall (i) have an order
for relief entered with respect to it under the Bankruptcy Code or any other
bankruptcy, insolvency or other similar law as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) fail to pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iv) apply for, seek, consent to, or acquiesce in the appointment of a receiver,
custodian, trustee,

 

70



--------------------------------------------------------------------------------

examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (v) institute any proceeding seeking an order for relief under the
Bankruptcy Code or any other bankruptcy, insolvency or other similar law as now
or hereafter in effect or seeking to adjudicate it as bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under the Bankruptcy Code or any
other law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (vi) take any corporate
action to authorize or effect any of the foregoing actions set forth in this
Section 8.05 or (vii) fail to contest in good faith any appointment or
proceeding described in Section 8.06.

Section 8.06. Receivership, Etc.

Without the application, approval or consent of any Borrower or any Material
Subsidiary of a Borrower, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for any Borrower or any Material Subsidiary of a
Borrower or any Substantial Portion of the Property of any such Person, or a
proceeding described in Section 8.05(v) shall be instituted against any Borrower
or any Material Subsidiary of a Borrower and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 90 consecutive days.

Section 8.07. Condemnation.

Any court, government or governmental agency shall condemn, seize or otherwise
appropriate, or take custody or control of (each a “Condemnation”), all or any
portion of the Property of any Borrower or any Subsidiary of a Borrower which,
when taken together with all other Property of any Borrower or any Subsidiary of
a Borrower so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such
Condemnation occurs, constitutes a Substantial Portion.

Section 8.08. Judgments.

Any Borrower or any Subsidiary of a Borrower shall fail within sixty days to
pay, bond or otherwise discharge any judgment or order for the payment of money
in excess of $50,000,000 which is not stayed on appeal or otherwise being
appropriately contested in good faith.

Section 8.09. ERISA.

A contribution failure occurs with respect to any Plan sufficient to give rise
to a lien under Section 303(k) of ERISA, or any notice of intent to terminate a
Plan having aggregate Unfunded Vested Liabilities in excess of $50,000,000 shall
be filed by a member of the Controlled Group and/or any Plan administrator, or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan, or a condition
shall exist which would entitle the PBGC to obtain a decree adjudicating that
any such Plan must be terminated.

 

71



--------------------------------------------------------------------------------

Section 8.10. Guaranty.

Whirlpool’s guaranty of the Guaranteed Obligations pursuant to Article 4 shall
cease to be in full force and effect as a legal, valid, binding and enforceable
obligation of Whirlpool or Whirlpool shall disaffirm or seek to disaffirm any of
its obligations under or with respect to its guaranty of the Guaranteed
Obligations pursuant to Article 4.

Section 8.11. Change of Control.

Any person or group of persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
common stock of Whirlpool; or, during any period of 12 consecutive calendar
months, individuals who were directors of Whirlpool on the first day of such
period (together with any new directors whose election or nomination to the
Board of Directors of Whirlpool was approved by a vote of at least a majority of
the directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) shall cease for any reason other than retirement, death, or disability
to constitute a majority of the board of directors of Whirlpool.

ARTICLE 9

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 9.01. Acceleration; Allocation of Payments after Acceleration.

(a) If any Default described in Section 8.05 or 8.06 occurs, the obligations of
the Lenders to make Loans and issue Letters of Credit hereunder shall
automatically terminate and the Obligations of the Borrowers shall immediately
become due and payable without presentment, demand, protest or notice of any
kind (all of which each Borrower hereby expressly waives) or any other election
or action on the part of the Administrative Agent, the Fronting Agent or any
Lender. If any other Default occurs, the Required Lenders may (i) terminate or
suspend the obligations of the Lenders to make Loans and issue Letters of Credit
hereunder, (ii) declare the Obligations of the Borrowers to be due and payable,
or both, or (iii) direct the Borrowers to pay to the Administrative Agent
additional cash, to be held by the Administrative Agent, for the benefit of the
Lenders, in a cash collateral account as additional security for the LOC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to the maximum aggregate amount which may be drawn
under all Letters of Credit then outstanding, in each case upon written notice
to the Borrowers, whereupon such obligations shall terminate or be suspended, as
the case may be, and/or the Obligations shall become immediately due and
payable, without presentment, demand, protest or further notice of any kind, all
of which each Borrower hereby expressly waives.

(b) Notwithstanding any other provisions of this Credit Agreement, after
acceleration of the Obligations, all amounts collected or received by the
Administrative Agent, the Fronting Agent or any Lender on account of amounts
outstanding under any of the Loan Documents shall be paid over or delivered as
follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent, the Fronting Agent or any of the Lenders in connection with enforcing the
rights of the Lenders under the Loan Documents;

 

72



--------------------------------------------------------------------------------

SECOND, to payment of any fees owed to the Administrative Agent, the Fronting
Agent, any Issuing Lender or any Lender;

THIRD, to the payment of all accrued interest payable to the Lenders hereunder;

FOURTH, to the payment of the outstanding principal amount of the Advances and
to the payment or cash collateralization of the outstanding LOC Obligations, pro
rata, as set forth below;

FIFTH, to all other obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FOURTH”
above; and

SIXTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Advances
and LOC Obligations held by such Lender bears to the aggregate then outstanding
Advances and LOC Obligations) of amounts available to be applied pursuant to
clauses “FIRST”, “THIRD,” “FOURTH” and “FIFTH” above; and (c) to the extent that
any amounts available for distribution pursuant to clause “FOURTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (x) first, to reimburse the Issuing Lenders from time to
time for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FOURTH” and “FIFTH” above in the manner provided in this
Section 9.01.

Section 9.02. Judgment Currency.

(i) The Borrowers’ obligations under the Credit Documents to make payments in an
applicable Agreed Currency (the “Obligation Currency”) shall not be discharged
or satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent, the Fronting Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Fronting Agent or such Lender under the Credit Documents. If,

 

73



--------------------------------------------------------------------------------

for the purpose of obtaining or enforcing judgment against any Borrower in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made at the Dollar Amount,
determined as of the Business Day immediately preceding the day on which the
judgment is given (such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

(ii) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, such amount payable by the applicable Borrower shall be reduced or
increased, as applicable, such that the amount paid in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Each Borrower agrees to pay any additional amounts payable by it under
this subsection (ii) as a separate obligation notwithstanding any such judgment
or judicial award.

Section 9.03. Amendments.

Subject to the provisions of this Article 9, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall
without the consent of each Lender directly or indirectly affected thereby:

(i) Extend the maturity of any Loan or reduce the principal amount thereof, or
reduce the rate or extend the time of payment of any interest thereon or extend
the time of payment of any reimbursement obligation under a Letter of Credit;

(ii) Reduce the rate or extend the time of payment of any fees due hereunder or
amounts due under Section 3.01, 3.02, 3.03 or 3.05;

(iii) Increase the percentage specified in clause (i) in the definition of
Required Lenders or reduce the percentage specified in clause (ii) in the
definition of Required Lenders;

(iv) Extend the Termination Date or increase the amount of the Commitment of any
Lender hereunder, or permit any Borrower to assign its rights under this Credit
Agreement;

(v) Amend, modify or waive Section 9.01, this Section 9.03, or Article 12; or

(vi) Release Whirlpool from its Guaranteed Obligations.

 

74



--------------------------------------------------------------------------------

No amendment of any provision of this Credit Agreement relating to the
Administrative Agent shall be effective without the written consent of the
Administrative Agent. No amendment of any provision of this Credit Agreement
relating to the Fronting Agent shall be effective without the written consent of
the Fronting Agent. No amendment to Section 2.04 or any other provision hereof
relating to any Issuing Lender shall be effective without the written consent of
such Issuing Lender. No amendment to Section 2.06 or any other provision hereof
relating to the Fronting Lenders shall be effective without the written consent
of the Fronting Lenders holding at least a majority of the Fronting Commitments.
The Administrative Agent may waive payment of the fee required under
Section 13.03(b) without obtaining the consent of any of the Lenders.

Section 9.04. Preservation of Rights.

No delay or omission of the Lenders, the Fronting Agent or the Administrative
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan notwithstanding the existence of a Default or the inability of
any Borrower to satisfy the conditions precedent to such Loan or Letter of
Credit shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders or the Required Lenders, as
applicable, pursuant to Section 9.03, and then only to the extent in such
writing specifically set forth. All remedies contained in the Loan Documents or
by law afforded shall be cumulative and all shall be available to the
Administrative Agent, the Fronting Agent and the Lenders until the Obligations
have been paid in full.

ARTICLE 10

GENERAL PROVISIONS

Section 10.01. Survival of Representations.

All representations and warranties of the Borrowers contained in this Credit
Agreement shall survive the making of the Loans and issuance of the Letters of
Credit herein contemplated.

Section 10.02. Governmental Regulation.

Anything contained in this Credit Agreement to the contrary notwithstanding, no
Lender shall be obligated to extend credit to any Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

Section 10.03. Headings.

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

 

75



--------------------------------------------------------------------------------

Section 10.04. Entire Agreement.

The Loan Documents embody the entire agreement and understanding among the
Borrowers, the Administrative Agent, the Fronting Agent and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Administrative Agent, the Fronting Agent and the Lenders relating to the subject
matter thereof except as contemplated in Section 2.07(c).

Section 10.05. Several Obligations.

The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent or the Fronting Agent is authorized to act as
such). The failure of any Lender to perform any of its obligations hereunder
shall not relieve any other Lender from any of its obligations hereunder. No
Lender shall have any liability for the failure of any other Lender to perform
its obligations hereunder. This Credit Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Credit Agreement and their respective successors and assigns.

Section 10.06. Expenses; Indemnification.

Whirlpool shall reimburse the Administrative Agent and the Fronting Agent for
any costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees) paid or incurred by the Administrative Agent and the Fronting
Agent in connection with the preparation, negotiation review, execution,
delivery, amendment, modification and administration of the Loan Documents.
Whirlpool also agrees to reimburse the Administrative Agent, the Fronting Agent
and the Lenders for any costs, internal charges and out-of- pocket expenses
(including attorneys’ fees and time charges of attorneys for the Administrative
Agent, the Fronting Agent and the Lenders, which attorneys may be employees of
the Administrative Agent, the Fronting Agent or any Lender) paid or incurred by
the Administrative Agent, the Fronting Agent or any Lender in connection with
the collection and enforcement of the Loan Documents. Whirlpool further agrees
to indemnify the Administrative Agent, the Fronting Agent, each Issuing Lender
and each Lender and each of their respective directors, officers, affiliates,
agents and employees (each an “Indemnified Person”) against all losses, claims,
damages, penalties, judgments, liabilities and expenses (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent, the Fronting Agent, an Issuing Lender, a Lender or any
other Indemnified Person is a party thereto) which any of them may pay or incur
arising out of or relating to the Loan Documents, the transactions contemplated
hereby or the direct or indirect application or proposed application of the
proceeds of any Loan or Letter of Credit hereunder; provided, however, that
Whirlpool shall not be liable to any Indemnified Person for any such loss,
claim, damage, penalty, judgment, liability or expense resulting from such
Indemnified Person’s gross negligence or willful misconduct. Notwithstanding
anything in this Credit Agreement to the contrary, Whirlpool shall indemnify the
Lenders for all losses, taxes (including withholding taxes), liabilities and
expenses incurred or arising out of making Advances or issuing Letters of Credit
in Agreed Currencies other than Dollars. The obligations of Whirlpool under this
Section 10.06 shall survive the termination of this Credit Agreement.

 

76



--------------------------------------------------------------------------------

Section 10.07. Severability of Provisions.

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

Section 10.08. Nonliability of Lenders.

The relationship between the Borrowers and the Lenders and the Administrative
Agent and the Fronting Agent shall be solely that of borrower and lender.
Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Administrative Agent, the Fronting
Agent nor any Lender undertakes any responsibility to the Borrowers to review or
inform any of the Borrowers of any matter in connection with any phase of the
business or operations of any of the Borrowers.

Section 10.09. CHOICE OF LAW.

THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.

Section 10.10. CONSENT TO JURISDICTION.

(a) EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK CITY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND
EACH BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES TO THE EXTENT ALLOWED BY LAW ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE FRONTING AGENT OR ANY LENDER TO
BRING PROCEEDINGS AGAINST A BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY A BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE
FRONTING AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
FRONTING AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK CITY, UNLESS SUCH BORROWER IS UNABLE TO
OBTAIN SUCH JURISDICTION.

 

77



--------------------------------------------------------------------------------

(b) Each Borrowing Subsidiary domiciled outside of the United States (a “Foreign
Borrower”) hereby irrevocably appoints Whirlpool as its true and lawful
attorney-in-fact (the “Service of Process Agent”) in its name, place and stead
to accept service of any and all writs, summons and other legal process and any
such enforcement proceeding brought in the State of New York and agrees that
service by the mailing, of copies thereof by registered or certified mail,
postage prepaid, to it at the address for notices pursuant to Section V, such
service to become effective 30 days after such mailing, of any enforcement
proceeding may be made upon such Service of Process Agent and that it will take
such action as necessary to continue such appointment in full force and effect
or to appoint another such Service of Process Agent satisfactory to the
Administrative Agent for service of process. Whirlpool hereby irrevocably
accepts such appointment and agrees to serve in the capacity of Service of
Process Agent.

(c) With respect to each Foreign Borrower:

(i) Without limiting the generality of subsections (a) and (b) of this
Section 10.10, such Foreign Borrower agrees that any controversy or claim with
respect to it arising out of or relating to this Credit Agreement or the other
Loan Documents may, at the sole option of the Administrative Agent and the
Lenders, be settled immediately by submitting the same to binding arbitration in
the City of New York, New York (or such other place as the parties may agree) in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Upon the request and submission of any controversy or claim for
arbitration hereunder, the Administrative Agent shall give such Foreign Borrower
not less than 45 days written notice of the request for arbitration, the nature
of the controversy or claim, and the time and place set for arbitration. Such
Foreign Borrower agrees that such notice is reasonable to enable it sufficient
time to prepare and present its case before the arbitration panel. Judgment on
the award rendered by the arbitration panel may be entered in any court
including, without limitation, any court of the State of New York or any federal
court sitting in the State of New York. The expenses of arbitration shall be
paid by such Foreign Borrower.

(ii) The provisions of subsection (i) above are intended to comply with the
requirements of the Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (the “Convention”). To the extent that any provisions of such
subsection (i) are not consistent with or fail to conform to the requirements
set out in the Convention, such subsection (i) shall be deemed amended to
conform to the requirements of the Convention.

(iii) Such Foreign Borrower hereby specifically consents and submits to the
jurisdiction of the courts of the State of New York and courts of the United
States located in the State of New York for purposes of entry of a judgment or
arbitration award entered by the arbitration panel.

Section 10.11. WAIVER OF JURY TRIAL; WAIVER OF CONSEQUENTIAL DAMAGES.

AS AN INDUCEMENT TO ENTER INTO THIS CREDIT AGREEMENT, EACH

 

78



--------------------------------------------------------------------------------

BORROWER, THE ADMINISTRATIVE AGENT, THE FRONTING AGENT AND EACH LENDER HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER. Each Borrower agrees not to assert any
claim against the Administrative Agent, the Fronting Agent, any Issuing Lender,
any Lender, any of their Affiliates, or any of their respective directors,
officers, employees, attorneys or agents, or any theory of liability for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to any transactions contemplated therein.

Section 10.12. Binding Effect; Termination.

(i) This Credit Agreement shall become effective at such time when all of the
conditions set forth in Section 5.01 have been satisfied or waived by the
Lenders and it shall have been executed by the Original Borrowers and the
Administrative Agent and the Fronting Agent, and the Administrative Agent shall
have received copies hereof (telefaxed or otherwise) which, when taken together,
bear the signatures of each Lender, and thereafter this Credit Agreement shall
be binding upon and inure to the benefit of the Borrowers, the Administrative
Agent, the Fronting Agent and each Lender and their respective successors and
assigns.

(ii) This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, LOC Obligations, interest, fees and other
Obligations have been paid in full and all Commitments and Letters of Credit
have been terminated. Upon termination, the Borrowers shall have no further
obligations (other than the indemnification provisions that survive) under the
Loan Documents; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent, the Fronting Agent or any Lender, whether as a result of
any proceedings in bankruptcy or reorganization or otherwise, then the Loan
Documents shall automatically be reinstated and all amounts required to be
restored or returned and all costs and expenses incurred by the Administrative
Agent, the Fronting Agent or a Lender in connection therewith shall be deemed
included as part of the Obligations.

Section 10.13. Confidentiality.

Each of the Administrative Agent, the Fronting Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Credit
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Credit Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this

 

79



--------------------------------------------------------------------------------

Section 10.13, to (i) any Purchaser of or Participant in, or any prospective
Purchaser of or Participant in, any of its rights or obligations under this
Credit Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any credit derivative transaction
relating to Obligations; (g) with the consent of Whirlpool; (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 10.13 or (ii) becomes available to the Administrative
Agent, the Fronting Agent or any Lender on a nonconfidential basis from a source
other than Whirlpool and its Subsidiaries; or (i) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to
Whirlpool and its Subsidiaries or their business, other than any such
information that is available to the Administrative Agent, the Fronting Agent or
any Lender on a nonconfidential basis prior to disclosure by Whirlpool and its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.13 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

ARTICLE 11

THE AGENTS

Section 11.01. Appointment.

JPMorgan Chase Bank, N.A., is hereby appointed Administrative Agent hereunder
and under each other Loan Document, and each of the Lenders authorizes the
Administrative Agent to act as the agent of such Lender, and JPMorgan Chase
Bank, N.A., is hereby appointed Fronting Agent hereunder and under each other
Loan Document, and each of the Lenders authorizes the Fronting Agent to act as
the fronting agent of such Lender. Each of the Administrative Agent and the
Fronting Agent agrees to act as such upon the express conditions contained in
this Article 11. Neither the Administrative Agent nor the Fronting Agent shall
have any fiduciary relationship in respect of any Lender by reason of this
Credit Agreement.

Section 11.02. Powers.

Each of the Administrative Agent and the Fronting Agent shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Administrative Agent or the Fronting Agent, as applicable, by the terms of
each thereof, together with such powers as are reasonably incidental thereto.
Neither the Administrative Agent nor the Fronting Agent shall have any implied
duties to the Lenders or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Administrative Agent or the Fronting Agent, as applicable.

 

80



--------------------------------------------------------------------------------

Section 11.03. General Immunity.

Neither the Administrative Agent, the Fronting Agent nor any of their respective
directors, officers, agents or employees shall be liable to any of the
Borrowers, the Lenders or any Lender for any action taken or omitted to be taken
by it or them under or in connection with the Loan Documents except for its or
their own gross negligence or willful misconduct.

Section 11.04. No Responsibility for Loans, Recitals, etc.

Neither the Administrative Agent, the Fronting Agent, the Syndication Agent, any
Documentation Agent nor any of their respective directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into
or verify (i) any statement, warranty or representation made by any other Person
in connection with any Loan Document or any extension of credit hereunder;
(ii) the performance or observance of any of the covenants or agreements of any
other Person under any Loan Document; (iii) the satisfaction of any condition
specified in Article 5, except receipt of items required to be delivered to the
Administrative Agent or the Fronting Agent, as applicable; or (iv) the due
execution, legality, validity, enforceability (other than its own execution and
delivery), genuineness, sufficiency or value of, or the perfection or priority
of any lien or security interest created or purported to be created under or in
connection with, this Agreement or any other instrument or document furnished
pursuant hereto. Neither the Administrative Agent, the Fronting Agent, the
Syndication Agent nor any Documentation Agent shall have any duty to disclose to
the Lenders information that is not required to be furnished by a Borrower to
the Administrative Agent or the Fronting Agent at such time, but is voluntarily
furnished by any Borrower to the Administrative Agent, the Fronting Agent, the
Syndication Agent or any Documentation Agent (either in its capacity as
Administrative Agent, the Fronting Agent, Syndication Agent or Documentation
Agent, as the case may be, or in its individual capacity). Neither the
Syndication Agent, any Documentation Agent, the Co-Lead Arrangers nor the Joint
Book Managers shall have any duties or obligations in that capacity under the
Loan Documents.

Section 11.05. Action on Instructions of Lenders.

The Administrative Agent and the Fronting Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders or all the Lenders, as applicable, and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders.
Each of the Administrative Agent and the Fronting Agent shall be fully justified
in failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action, provided that such
indemnity shall not include liability, costs and expenses arising from the gross
negligence or willful misconduct of the Administrative Agent or the Fronting
Agent, as applicable.

Section 11.06. Employment of Agents and Counsel.

Each of the Administrative Agent and the Fronting Agent may execute any of its
duties as

 

81



--------------------------------------------------------------------------------

Administrative Agent or as the Fronting Agent, as applicable, hereunder and
under any other Loan Document by or through agents, and attorneys-in-fact and
shall not be answerable to the Lenders, except as to money or securities
received by it or its authorized agents, for the default or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Each of
the Administrative Agent and the Fronting Agent shall be entitled to advice of
counsel concerning all matters pertaining to the agency hereby created and its
duties hereunder and under any other Loan Document.

Section 11.07. Reliance on Documents; Counsel.

Each of the Administrative Agent and the Fronting Agent shall be entitled to
rely upon any Note, LOC Document, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document reasonably and in good faith
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and, in respect to legal matters, upon the opinion of
counsel selected by the Administrative Agent or the Fronting Agent, which
counsel may be employees of the Administrative Agent or the Fronting Agent.

Section 11.08. Reimbursement and Indemnification.

The Lenders agree to reimburse and indemnify the Administrative Agent and the
Fronting Agent ratably in proportion to their respective Commitments for (i) any
amounts not reimbursed by the Borrowers for which the Administrative Agent
(acting as such) or the Fronting Agent (acting as such) is entitled to
reimbursement by the Borrowers under the Loan Documents, (ii) for any other
expenses not reimbursed by the Borrowers incurred by the Administrative Agent or
the Fronting Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents, and
(iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever and not reimbursed by the Borrowers which may be imposed on, incurred
by or asserted against the Administrative Agent (acting as such) or the Fronting
Agent (acting as such) in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Administrative Agent or the Fronting Agent, as
applicable.

Section 11.09. Rights as a Lender.

With respect to its respective Commitment, Loans made by it, and any Notes
issued to it, the Administrative Agent, the Fronting Agent, the Syndication
Agent and each Documentation Agent shall have the same rights and powers
hereunder and under any other Loan Document as any Lender and may exercise the
same as though it were not the Administrative Agent, the Fronting Agent, the
Syndication Agent or a Documentation Agent, as the case may be, and the term
“Lender” or “Lenders” shall, unless the context otherwise indicates, include the
Administrative Agent, the Fronting Agent, the Syndication Agent and each
Documentation Agent in its individual capacity as a Lender. The Administrative
Agent, the Fronting Agent, the Syndication Agent, each Documentation Agent and
each Lender may accept deposits from, lend

 

82



--------------------------------------------------------------------------------

money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Credit Agreement or any
other Loan Document, with any Borrower or any Subsidiary of a Borrower.

Section 11.10. Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Fronting Agent, the Syndication Agent, any
Documentation Agent or any other Lender and based on the financial statements
prepared by Whirlpool and the other Borrowers and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement and the other Loan Documents. Each
Lender also acknowledges that it will independently and without reliance upon
the Administrative Agent, the Fronting Agent, the Syndication Agent, any
Documentation Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Credit Agreement and
the other Loan Documents.

Section 11.11. Successor Administrative Agent/Fronting Agent.

Each of the Administrative Agent or the Fronting Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrowers, such resignation
to be effective upon the appointment of a successor Administrative Agent or
Fronting Agent, as applicable. Upon any such resignation, the Required Lenders
shall have the right to appoint (with, so long as no Default shall have occurred
and be continuing, the consent of Whirlpool, which consent shall not be
unreasonably withheld), on behalf of the Borrowers and the Lenders, a successor
Administrative Agent or Fronting Agent, as applicable. If no successor
Administrative Agent or Fronting Agent, as applicable, shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the resigning Administrative Agent’s or Fronting
Agent’s, as applicable, giving notice of its resignation, then such resignation
shall nevertheless become effective and thereafter the Lenders shall perform all
duties of the Administrative Agent or the Fronting Agent, as applicable, until
such time as the Required Lenders appoint a successor in accordance with the
terms above. No successor Administrative Agent or Fronting Agent shall be deemed
to be appointed hereunder until such successor has accepted the appointment. Any
successor Administrative Agent shall be a commercial bank having capital and
retained earnings of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent or as Fronting Agent, as applicable,
hereunder by a successor Administrative Agent or Fronting Agent, as applicable,
such successor shall thereupon succeed to and become vested with all the rights,
powers, privileges and duties of the resigning Administrative Agent or resigning
Fronting Agent, as applicable. Upon the effectiveness of the resignation of an
Administrative Agent or a Fronting Agent, the resigning Person shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. After the effectiveness of the resignation of any Administrative
Agent or Fronting Agent, the provisions of this Article 11 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent or Fronting Agent hereunder
and under the other Loan Documents.

 

83



--------------------------------------------------------------------------------

ARTICLE 12

SETOFF; RATABLE PAYMENTS

Section 12.01. Setoff.

In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Borrower becomes insolvent, however evidenced, or any
Default (or Unmatured Default pursuant to Section 8.02, 8.05 or 8.06) occurs,
any and all deposits (including all account balances, whether provisional or
final and whether or not collected or available) and any other indebtedness at
any time held or owing by any Lender to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender, whether or not the Obligations, or any part thereof, shall then
be due, matured or unmatured, contingent or non-contingent.

Section 12.02. Ratable Payments.

If, after the occurrence of a Default, any Lender, whether by setoff or
otherwise, has payment made to it upon its share of any Advance or LOC
Obligations (other than payments received pursuant to Article 3) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans comprising such Advance held by
the other Lenders or to purchase a Participation Interest in such LOC
Obligations so that after such purchase each Lender will hold its ratable
proportion of Loans comprising such Advance or Participation Interests in such
LOC Obligations. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrowers agree that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan, LOC Obligation or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon if paid within two Business Days of
the date when such amount is due at a per annum rate equal to the Federal Funds
Effective Rate and thereafter at a per annum rate equal to the Alternate Base
Rate until the date such amount is paid to the Administrative Agent or such
other Lender. If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section 12.02 applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders under this Section 12.02 to share in the benefits of any
recovery on such secured claim.

 

84



--------------------------------------------------------------------------------

ARTICLE 13

BENEFIT OF AGREEMENT; PARTICIPATIONS; ASSIGNMENTS

Section 13.01. Successors and Assigns.

The terms and provisions of the Loan Documents shall be binding upon and inure
to the benefit of the Borrowers, the Lenders, the Issuing Lenders, the Fronting
Agent and the Administrative Agent and their respective successors and assigns,
except that (i) no Borrower shall have the right to assign its rights or
obligations under the Loan Documents, and (ii) any assignment by any Lender must
be made in compliance with Section 13.03. Notwithstanding clause (ii) of this
Section, any Lender may at any time, without the consent of any Borrower, the
Syndication Agent, the Documentation Agents, the Fronting Agent or the
Administrative Agent, assign all or any portion of its rights under this Credit
Agreement and its Notes, if any, to a Federal Reserve Bank; provided, however,
that no such assignment shall release the transferor Lender from its obligations
hereunder. The Administrative Agent and the Fronting Agent may treat the payee
of any Note as the owner thereof for all purposes hereof unless and until such
payee complies with Section 13.03 in the case of an assignment thereof or, in
the case of any other transfer, a written notice of the transfer is filed with
the Administrative Agent and the Fronting Agent. Any assignee or transferee of a
Lender’s rights or obligations hereunder agrees by acceptance thereof to be
bound by all the terms and provisions of the Loan Documents. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the holder of any Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Note or of
any Note or Notes issued in exchange therefor.

Section 13.02. Participations.

(a) Permitted Participations; Effect. Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time sell to one or
more banks or other entities (“Participants”) participating interests in all or
a portion of its rights, obligations or rights and obligations under the Loan
Documents, provided that to the extent the participation concerns an amount of
less than euro 50,000 (or its equivalent in any other currency), the Participant
is a “Professional Market Party” within the meaning of the Dutch Financial
Supervision Act. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender’s obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, all amounts payable by
the Borrowers under this Credit Agreement shall be determined as if such Lender
had not sold such participating interests, and the Borrowers and the
Administrative Agent and the Fronting Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

(b) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or

 

85



--------------------------------------------------------------------------------

Commitment in which such Participant has an interest which forgives principal,
interest or fees or reduces the interest rate or fees payable with respect to
any such Loan, Letter of Credit or Commitment, postpones any date fixed for any
regularly-scheduled payment of principal of, or interest or fees on, any such
Loan, Letter of Credit or Commitment, releases any guarantor of any such Loan or
releases any substantial portion of collateral, if any, securing any such Loan.

(c) Benefit of Setoff. The Borrowers agree that each Participant shall be deemed
to have the right of setoff provided in Section 12.01 in respect of its
participating interest in amounts owing under the Loan Documents to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under the Loan Documents, provided that each Lender shall retain the
right of setoff provided in Section 12.01 with respect to the amount of
participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 12.01, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 12.02 as if each Participant were a Lender.

Section 13.03. Assignments.

(a) Permitted Assignments. Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) any part of its rights and
obligations under the Loan Documents; provided that, no assignment may be made
without the prior written consent of Whirlpool and the Administrative Agent in
their sole discretion, unless (i) such Lender retains at all times a Commitment
which, is not less than $15,000,000 (unless such Lender is assigning all of its
Commitment), (ii) each such assignment to any Purchaser of any portion of such
Lender’s Commitment shall be in an amount which is not less than $15,000,000
(or, if less, the remaining amount of its Commitment) and in integral multiples
of $1,000,000 in excess thereof and (iii) such Lender has provided Whirlpool
with three Business Days prior notice of such assignment, including such
information regarding the Purchaser as Whirlpool may reasonably request. Each
such assignment shall be substantially in the form of Exhibit “F” hereto or in
such other form as may be agreed to by the parties thereto. The consent of
Whirlpool and the Administrative Agent shall be required prior to an assignment
becoming effective with respect to a Purchaser which is not a Lender or an
affiliate thereof, and the consent of each Issuing Lender shall be required
prior to any assignment becoming effective; provided, however, that if a Default
has occurred and is continuing, the consent of Whirlpool shall not be required.
No consents required by this Section 13.03(a) shall be unreasonably withheld.

(b) Effect; Effective Date. Upon (i) delivery to the Administrative Agent of a
notice of assignment substantially in the form attached as Annex “I” to
Exhibit “F” hereto (a “Notice of Assignment”), together with any consent
required by Section 13.03(a), (ii) payment of a $3,500 processing fee to the
Administrative Agent for processing such assignment and (iii) recordation of
such assignment in the Register as required by Section 13.03(c), such assignment
shall become effective on the effective date specified in such Notice of
Assignment. The Notice of Assignment shall contain a representation by the
Purchaser to the effect that none of the consideration used to make the purchase
of the Commitment, Loans and Participation Interests under the applicable

 

86



--------------------------------------------------------------------------------

assignment agreement are “plan assets” as defined under ERISA and that the
rights and interests of the Purchaser in and under the Loan Documents will not
be “plan assets” under ERISA. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Credit Agreement and any other Loan Document executed by the Lenders and shall
have all the rights and obligations of a Lender under the Loan Documents, to the
same extent as if it were an original party hereto, and no further consent or
action by the Borrowers, the Lenders or the Administrative Agent shall be
required to release the transferor Lender with respect to the percentage of the
Aggregate Commitment, Loans and Participation Interests assigned to such
Purchaser.

(c) Register. The Borrowers hereby designate the Administrative Agent to serve
as the Borrowers’ agent, solely for the purpose of this paragraph, to maintain a
register (the “Register”) on which the Administrative Agent will record each
Lender’s Commitment, the Loans made by each Lender, and each repayment in
respect of the principal amount of the Loans of each Lender and annexed to which
the Administrative Agent shall retain a copy of Notice of Assignment delivered
to the Administrative Agent pursuant to Section 13.03(b). The entries in the
Register shall be conclusive, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered as the owner thereof for all purposes of this
Agreement, notwithstanding notice or any provisions herein to the contrary. A
Lender’s Commitment and the Loans made pursuant thereto may be assigned or
otherwise transferred in whole or in part only by registration of such
assignment or transfer in the Register. Any assignment or transfer of a Lender’s
Commitment or the Loans made pursuant thereto shall be registered in the
Register only upon delivery to the Administrative Agent of a Notice of
Assignment duly executed by the assignor thereof. No assignment or transfer of a
Lender’s Commitment or the Loans made pursuant thereto shall be effective unless
such assignment or transfer shall have been recorded in the Register by the
Administrative Agent as provided in this Section. The Register shall be
available for inspection by the Borrowers and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

Section 13.04. Dissemination of Information.

Each Borrower authorizes each Lender to disclose to any Participant or Purchaser
or any other Person acquiring an interest in the Loan Documents by operation of
law (each a “Transferee”) and any prospective Transferee any and all information
in such Lender’s possession concerning the creditworthiness of the Borrowers and
their Subsidiaries.

Section 13.05. Tax Treatment.

If any interest in any Loan Document is transferred to any Transferee, the
transferor Lender shall cause such Transferee, as a condition to such transfer,
to comply with the provisions of Section 2.08(l).

Section 13.06. SPC’s.

Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) the
option to fund all or any

 

87



--------------------------------------------------------------------------------

part of any Advance that such Granting Lender would otherwise be obligated to
fund pursuant to this Credit Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Advance, (ii) if an SPC elects
not to exercise such option or otherwise fails to fund all or any part of such
Advance, the Granting Lender shall be obligated to fund such Advance pursuant to
the terms hereof, (iii) no SPC shall have any voting rights pursuant to
Section 9.03 (all such voting rights shall be retained by the Granting Lenders),
(iv) with respect to notices, payments and other matters hereunder, the Credit
Parties, the Administrative Agent, the Fronting Agent and the Lenders shall not
be obligated to deal with an SPC, but may limit their communications and other
dealings relevant to such SPC to the applicable Granting Lender, (v) to the
extent the funding by an SPC concerns an amount of less than euro 50,000 (or its
equivalent in any other currency), such SPC is a “Professional Market Party”
within the meaning of the Dutch Financial Supervision Act and (vi) the Granting
Lender has provided Whirlpool with three Business Days prior notice of such
assignment, including such information regarding the SPC as Whirlpool may
reasonably request. The funding of an Advance by an SPC hereunder shall utilize
the Commitment of the Granting Lender to the same extent that, and as if, such
Advance were funded by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or payment under this Credit
Agreement for which a Lender would otherwise be liable for so long as, and to
the extent, the Granting Lender provides such indemnity or makes such payment.
In furtherance of the foregoing, each party hereto hereby agrees (which
agreements shall survive termination of this Credit Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained in this Credit Agreement, any
SPC may disclose on a confidential basis any non-public information relating to
its funding of Advances to any rating agency, commercial paper dealer or
provider of any surety, guarantee or credit or liquidity enhancements to such
SPC. This Section may not be amended without the prior written consent of each
Granting Lender, all or any part of whose Advance is being funded by an SPC at
the time of such amendment.

Section 13.07. Pledges.

Notwithstanding any other provision set forth in this Agreement, any Lender may
at any time create a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including, without
limitation, any pledge or assignment to secure obligations to a Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that, no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender party
hereto.

 

88



--------------------------------------------------------------------------------

ARTICLE 14

NOTICES

Section 14.01. Giving Notice.

(a) Except as otherwise permitted by Section 2.07(g) or as provided in
subsection (b) below, all notices and other communications provided to any party
hereto under this Credit Agreement or any other Loan Document shall be in
writing or by telecopy (and promptly confirmed) and addressed or delivered to
such party at its address set forth on Schedule V hereto or at such other
address as may be designated by such party in a notice to the other parties. Any
notice, if mailed and properly addressed with postage prepaid, or sent overnight
delivery via a reputable carrier, shall be deemed given when received; any
notice, if transmitted by telecopy, shall be deemed given when transmitted.

(b) So long as JPMCB or any of its Affiliates is the Administrative Agent,
materials required to be delivered pursuant to Section 7.01(i), (ii), (iii),
(iv) and (v) shall be delivered to the Administrative Agent in an electronic or
other acceptable medium in a format acceptable to the Administrative Agent and
the Lenders by e-mail at [            ] or if by another medium to the address
of the Administrative Agent. In the event such materials are transmitted to such
e-mail address such transmission shall satisfy the Borrowers’ obligation to
deliver such materials. The Borrowers agree that the Administrative Agent may
make such materials, as well as any other written information, documents,
instruments and other material relating to the Borrowers, any of their
Subsidiaries or any other materials or matters relating to this Credit
Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrowers acknowledge that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agent nor any of its Affiliates warrants the accuracy, adequacy
or completeness of the Communications or the Platform and each expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform.

(c) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Credit Agreement; provided that if
requested by any Lender the Administrative Agent shall deliver a copy of the
Communications to such Lender by email or telecopier. Each Lender agrees (i) to
notify the Administrative Agent in writing of such Lender’s e-mail address to
which a Notice may be sent by electronic transmission (including by electronic
communication) on or before the date such Lender becomes a party to this
Agreement (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (ii) that
any Notice may be sent to such e-mail address.

 

89



--------------------------------------------------------------------------------

Section 14.02. Change of Address.

Subject to Section 10.10(b), each Borrower, the Administrative Agent, the
Fronting Agent and each Lender may change the address for service of notice upon
it by a notice in writing to the other parties hereto.

ARTICLE 15

COUNTERPARTS

This Credit Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one agreement, and any of the parties
hereto may execute this Credit Agreement by signing any such counterpart. This
Credit Agreement shall be effective when it has been executed by the Borrowers,
the Administrative Agent, the Fronting Agent and the Lenders and the
Administrative Agent has either received such executed counterparts or has been
notified, by telecopy, that such party has executed its counterparts. Delivery
of an executed counterpart by facsimile shall be effective as an original
executed counterpart and shall be deemed a representation that an original
executed counterpart will be delivered.

ARTICLE 16

PATRIOT ACT NOTICE

Each Lender hereby notifies the Borrowers that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each borrower, guarantor or grantor (the “Loan Parties”), which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Act.

 

90



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers, the Administrative Agent and the Lenders have
caused this Credit Agreement to be duly executed by their duly authorized
officers, all as of the day and year first above written.

 

WHIRLPOOL CORPORATION By:  

/s/ Margaret M. McLeod

  Margaret M. McLeod Title:   Vice President and Treasurer   2000, M-63   Benton
Harbor, Michigan 49022   Attn: Assistant Treasurer   Telecopy No.: 269-923-5038
WHIRLPOOL EUROPE B.V. By:  

/s/ Margaret M. McLeod

  Margaret M. McLeod Title:   Attorney-in-Fact   c/o Whirlpool Corporation  
2000, M-63   Benton Harbor, Michigan 49022   Attn: Assistant Treasurer  
Telecopy No.: 269-923-5038 WHIRLPOOL FINANCE B.V. By:  

/s/ Margaret M. McLeod

  Margaret M. McLeod Title:   Attorney-in-Fact   c/o Whirlpool Corporation  
2000, M-63   Benton Harbor, Michigan 49022   Attn: Assistant Treasurer  
Telecopy No.: 269-923-5038

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

WHIRLPOOL CANADA HOLDING COMPANY By:  

/s/ Margaret M. McLeod

  Margaret M. McLeod Title:   President and Treasurer   c/o Whirlpool
Corporation   2000, M-63   Benton Harbor, Michigan 49022   Attn: Assistant
Treasurer   Telecopy No.: 269-923-5038

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Administrative Agent, Fronting Agent, Fronting
Lender, Issuing Lender and an Extending Lender By:  

/s/ Anthony W. White

Name:  

Anthony W. White

Title:  

Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent, Fronting Lender and an Extending Lender
By:  

/s/ Andrew Sidford

Name:  

Andrew Sidford

Title:  

Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Documentation Agent and an Extending Lender By:  

/s/ W. Thomas Barnett

Name:  

W. Thomas Barnett

Title:  

Senior Vice President

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as Documentation Agent and an Extending Lender By:  

/s/ Carlos del Marmol

Name:  

Carlos del Marmol

Title:  

Head of International Desk N.A.

By:  

/s/ Steven D. Silverstein

Name:  

Steven D. Silverstein

Title:  

Director

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent and an Extending Lender
By:  

/s/ Michaela V. Galluzzo

Name:  

Michaela V. Galluzzo

Title:  

Senior Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as an Extending Lender By:  

/s/ Victor Pierzchalski

Name:  

Victor Pierzchalski

Title:  

Authorized Signatory

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS, as an Extending Lender By:  

/s/ Fikret Durmus

Name:  

Fikret Durmus

Title:  

Vice President

By:  

/s/ Curt Price

Name:  

Curt Price

Title:  

Managing Director

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT INDUSTRIEL ET COMMERCIAL, as an Extending Lender By:  

/s/ Brigitte Chevallier

Name:  

Brigitte Chevallier

Title:  

 

By:  

/s/ Francis Boubazine

Name:  

Francis Boubazine

Title:  

 

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as an Extending Lender By:  

/s/ Rebecca H. Pasquesi

Name:  

Rebecca H. Pasquesi

Title:  

Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

UNICREDIT BANK AUSTRIA AG, as an Extending Lender By:  

/s/ Thomas Klenner

Name:  

Thomas Klenner

Title:  

Managing Director

By:  

/s/ Wolfgang Trcka

Name:  

Wolfgang Trcka

Title:  

Senior Relationship Manager

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as an Extending Lender By:  

/s/ Andrew Bicker

Name:  

Andrew Bicker

Title:  

Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A., as an Extending Lender By:  

/s/ Robert Wurster

Name:  

Robert Wurster

Title:  

Senior Vice President

By:  

/s/ Luca Sacchi

Name:  

Luca Sacchi

Title:  

Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC, acting through its New York and Grand Cayman branches,
as an Extending Lender By:  

/s/ Gerald E. Chelius, Jr.

Name:  

Gerald E. Chelius, Jr.

Title:  

SVP Credit

By:  

/s/ Leena Parker

Name:  

Leena Parker

Title:  

First Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANCO SANTANDER, S.A. New York Branch, as an Extending Lender By:  

/s/ Ignacio Campillo

Name:  

Ignacio Campillo

Title:  

Managing Director

BANCO SANTANDER, S.A. New York Branch, as an Extending Lender By:  

/s/ Jesus Lopez

Name:  

Jesus Lopez

Title:  

Senior Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an Extending Lender By:  

/s/ Frederick W. Laird

Name:  

Frederick W. Laird

Title:  

Managing Director

By:  

/s/ Heidi Sandquist

Name:  

Heidi Sandquist

Title:  

Director

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as an Extending Lender By:  

/s/ Mary Ann Klemm

Name:  

Mary Ann Klemm

Title:  

Vice President

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Non-Extending Lender By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Non-Extending Lender By:  

 

Name:  

 

Title:  

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

WESTPAC INSTITUTIONAL BANK, as a Non-Extending Lender By:  

 

Name:  

 

Title:  

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

STANDARD CHARTERED BANK, as a Non-Extending Lender By:  

 

Name:  

 

Title:  

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Non-Extending Lender By:  

 

Name:  

 

Title:  

 

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Non-Extending Lender By:  

 

Name:  

 

Title:  

 

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

BAYERISCHE HYPO-UND VEREINSBANK AG, NEW YORK BRANCH, as an Extending Lender By:
 

/s/ Yoram Dankner

Name:  

Yoram Dankner

Title:  

Managing Director

By:  

/s/ Ivana Albanese-Rizzo

Name:  

Ivana Albanese-Rizzo

Title:  

Managing Director

 

WHIRLPOOL CORPORATION - CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT “A”

(to Credit Agreement)

NOTE

 

 

 

[Whirlpool Corporation, a Delaware corporation] [Whirlpool Europe B.V., a
Netherlands corporation having its corporate seat in Breda, The Netherlands]
[Whirlpool Finance B.V., a Netherlands corporation having its corporate seat in
Breda, The Netherlands] [Whirlpool Canada Holding Company, a Nova Scotia
unlimited company] (the “Borrower”), promises to pay to the order
of                              (the “Lender”) the unpaid principal amount of
each Loan made by the Lender to the Borrower pursuant to the Amended and
Restated Long Term Credit Agreement dated as of August [    ], 2009 among
Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., Whirlpool
Canada Holding Company, the other borrowers from time to time party thereto, the
lenders (including, without limitation, the Lender) from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting Agent
for such lenders, Citibank, N.A., as Syndication Agent, and The Royal Bank of
Scotland plc, Fortis Capital Corp. and Bank of America, N.A., as Documentation
Agents (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), on the dates, in the currency and funds, and at the place
determined pursuant to the terms of the Credit Agreement, together with
interest, in like currency and funds, on the unpaid principal amount hereof at
the rates and on the dates determined pursuant to the Credit Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date,
amount, currency and maturity of each Loan and the date and amount of each
principal payment hereunder, provided, however, that any failure to so record
shall not affect the Borrower’s obligations under any Loan Document.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement, to which reference is hereby made for a
settlement of the terms and conditions under which this Note may be prepaid or
its maturity date accelerated. Capitalized terms used herein and not otherwise
defined herein are used with the meanings attributed to them in the Credit
Agreement. This Note shall be governed by the laws of the State of New York.

 

[WHIRLPOOL CORPORATION] [WHIRLPOOL EUROPE B.V.] [WHIRLPOOL FINANCE B.V.]
[WHIRLPOOL CANADA HOLDING COMPANY] By:  

 

Title:  

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount and

Currency of Loan

 

Maturity of

Loan

 

Principal

Amount

Paid

 

Unpaid Balance

       

 

Exhibit A, Page 2



--------------------------------------------------------------------------------

EXHIBIT “B”

(to Credit Agreement)

[RESERVED]

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

EXHIBIT “C”

(to Credit Agreement)

[RESERVED]

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

EXHIBIT “D”

(to Credit Agreement)

[RESERVED]

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

EXHIBIT “E”

(to Credit Agreement)

ASSUMPTION AGREEMENT

                    , 20    

To the Lenders party to the

Credit Agreement referred

to below

Ladies and Gentlemen:

Reference is made to the Amended and Restated Long Term Credit Agreement dated
as of August [    ], 2009 among Whirlpool Corporation, Whirlpool Europe B.V.,
Whirlpool Finance B.V., Whirlpool Canada Holding Company, the other borrowers
from time to time party thereto, the lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting Agent for such
lenders, Citibank, N.A., as Syndication Agent, and The Royal Bank of Scotland
plc, Fortis Capital Corp. and Bank of America, N.A., as Documentation Agents (as
amended, supplemented or otherwise modified from time to time through the date
hereof, the “Credit Agreement”). Terms defined in the Credit Agreement and used
herein are used herein as defined therein.

The undersigned,                     , a                      corporation,
wishes to become a “Borrower” under the Credit Agreement and, accordingly,
hereby agrees that (i) from the date hereof it shall be a “Borrower” under the
Credit Agreement, and (ii) from the date hereof and until the payment in full of
the principal of and interest on all Advances made to it under the Credit
Agreement and performance of all of its other Obligations thereunder, and until
termination thereunder of its status as a “Borrower” as provided below, it shall
perform, comply with and be bound by each of the provisions of the Credit
Agreement which is stated to apply to any “Borrower” to the same extent as if it
had originally signed the Credit Agreement as a “Borrower” party thereto.
Without limiting the generality of the foregoing, the undersigned hereby
(i) confirms, represents and warrants that it has heretofore received a true and
correct copy of the Credit Agreement (including any modifications thereof or
supplements or waivers thereto) as in effect on the date hereof, and
(ii) confirms, reaffirms and restates, as of the date hereof, the
representations and warranties set forth in Article 6 of the Credit Agreement
provided that such representations and warranties shall be and hereby are deemed
amended so that each reference therein to “this Credit Agreement”, including,
without limitation, each such reference included in the term “Loan Documents”,
shall be deemed to be a collective reference to this Assumption Agreement, the
Credit Agreement and the Credit Agreement as supplemented by this Assumption
Agreement.

So long as the principal of and interest on all Advances made to the undersigned
under the Credit Agreement shall have been paid in full and all other
obligations of the undersigned under the Credit Agreement shall have been fully
performed, Whirlpool may by not less than five Business Days’ prior notice to
the Lenders terminate the undersigned’s status as a “Borrower” under the Credit
Agreement.

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Assumption Agreement as of the date and year first above written.

 

  [Name of Additional Borrowing Subsidiary]     By:  

 

    Title:  

 

 

Address for Notices under

the Credit Agreement:

 

 

   

 

   

 

 

By its signature, Whirlpool hereby consents to                      becoming an
Additional Borrowing Subsidiary and acknowledges that                      shall
also be a Borrowing Subsidiary whose obligations shall be guaranteed by
Whirlpool pursuant to Article 4 of the Credit Agreement:

 

WHIRLPOOL CORPORATION By:  

 

Title:  

 

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

EXHIBIT “F”

(the Credit Agreement)

ASSIGNMENT AGREEMENT

This Assignment Agreement (this “Assignment Agreement”) between
                     (the “Assignor”) and                      (the “Assignee”)
is dated as of             , 20    . The parties hereto agree as follows:

1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement (which,
as it may be amended, modified, supplemented, renewed or extended from time to
time is herein called the “Credit Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Credit
Agreement.

2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement and the other Loan Documents. The aggregate
Commitment (or Loans, if the applicable Commitment has been terminated)
purchased by the Assignee hereunder is set forth in Item 3 of Schedule 1.

3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 4 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Administrative Agent) after a Notice of Assignment substantially in the form of
Annex “I” attached hereto has been delivered to the Administrative Agent. Such
Notice of Assignment must include any consents required to be delivered to the
Administrative Agent by Section 13.03(a) of the Credit Agreement. In no event
will the Effective Date occur if the payments required to be made by the
Assignee to the Assignor on the Effective Date under Sections 4 and 5 hereof are
not made on the proposed Effective Date. The Assignor will notify the Assignee
of the proposed Effective Date no later than the Business Day prior to the
proposed Effective Date. As of the Effective Date, (i) the Assignee shall have
the rights and obligations of a Lender under the Loan Documents with respect to
the rights and obligations assigned to the Assignee hereunder and (ii) the
Assignor shall relinquish its rights and be released from its corresponding
obligations under the Loan Documents with respect to the rights and obligations
assigned to the Assignee hereunder.

4. PAYMENT OBLIGATIONS. On and after the Effective Date, the Assignee shall be
entitled to receive from the Administrative Agent all payments of principal,
interest and fees with respect to the interest assigned hereby. The Assignee
shall advance funds directly to the Administrative Agent with respect to all
Loans and reimbursement payments made on or after the Effective Date with
respect to the interest assigned hereby. In the event that either party hereto
receives any payment to which the other party hereto is entitled under this
Assignment Agreement, then the party receiving such amount shall promptly remit
it to the other party hereto.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

5. FEES PAYABLE BY THE ASSIGNEE. The Assignee shall pay to the Assignor a fee on
each day on which a payment of interest or letter of credit, facility or
utilization fees is made under the Credit Agreement with respect to the amounts
assigned to the Assignee hereunder for the period prior to the Effective Date.

6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY. The
Assignor represents and warrants that it is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim. It is understood and agreed that the assignment and
assumption hereunder are made without recourse to the Assignor and that the
Assignor makes no other representation or warranty of any kind to the Assignee.
Neither the Assignor nor any of its officers, directors, employees, agents or
attorneys shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including, without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of any Borrower, any Subsidiary of a
Borrower or any guarantor, (ii) any representation, warranty or statement made
in or in connection with any of the Loan Documents, (iii) the financial
condition or creditworthiness of any Borrower, any Subsidiary of a Borrower or
any guarantor, (iv) the performance of or compliance with any of the terms or
provisions of any of the Loan Documents, (v) inspecting any of the Property,
books or records of any Borrower, any Subsidiary of a Borrower or any guarantor,
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
(vii) any mistake, error of judgment, or action taken or omitted to be taken in
connection with the Loans or the Loan Documents.

7. REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement [and confirms that it is a Professional Market
Party within the meaning of the Dutch Financial Supervision Act]******,
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information at it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (iii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
(v) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vi) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA [and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying that the Assignee is entitled to
receive payments under the Loan Documents without deduction or withholding of
any United States federal income taxes].*******

 

******    To be inserted if the amount to be assigned is less than euro 50,000
(or its equivalent in any other currency).

*******  To be inserted if the Assignee is not incorporated under the laws of
the United States, or a state thereof.

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

[7A. CONFIRMATION BY THE DUTCH BORROWERS. The Dutch Borrowers confirm that the
Assignee has the status of a Professional Market Party within the meaning of the
Dutch Financial Supervision Act.] ]******

8. INDEMNITY. The Assignee agrees to indemnify and hold the Assignor harmless
against any and all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement.

9. SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have the
right pursuant to Section 13.03(a) of the Credit Agreement to assign the rights
which are assigned to the Assignee hereunder to any entity or person, provided
that (i) any such subsequent assignment does not violate any of the terms and
conditions of the Loan Documents or any law, rule, regulation, order, writ,
judgment, injunction or decree and that any consent required under the terms of
the Loan Documents has been obtained and (ii) unless the prior written consent
of the Assignor is obtained, the Assignee is not thereby released from its
obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4, 5 and 8 hereof.

10. REDUCTIONS OF AGGREGATE COMMITMENT. If any reduction in the Aggregate
Commitment or Aggregate Fronting Sublimit occurs between the date of this
Assignment Agreement and the Effective Date, the percentage interest specified
in Item 3 of Schedule 1 shall remain the same, but the dollar amount purchased
shall be recalculated based on the reduced Aggregate Commitment or Aggregate
Fronting Sublimit, as applicable.

11. ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

12. GOVERNING LAW. This Assignment Agreement shall be governed by the internal
law, and not the law of conflicts, of the State of New York.

13. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

 

****** To be inserted if the amount to be assigned is less than euro 50,000 (or
its equivalent in any other currency).

 

Exhibit F, Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR] By:  

 

Title:  

 

 

 

 

 

 

 

[NAME OF ASSIGNEE] By:  

 

Title:  

 

 

 

 

 

 

 

 

Exhibit F, Page 4



--------------------------------------------------------------------------------

SCHEDULE 1

(to Assignment Agreement)

 

1. Description and Date of Credit Agreement:

Amended and Restated Long Term Credit Agreement dated as of August [    ], 2009
among Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V.,
Whirlpool Canada Holding Company, the other borrowers from time to time party
thereto, the lenders from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Administrative Agent and Fronting Agent for such lenders, Citibank, N.A., as
Syndication Agent, and The Royal Bank of Scotland plc, Fortis Capital Corp. and
Bank of America, N.A., as Documentation Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”)

 

2. Date of Assignment Agreement:                                 , 20    

 

3. Amounts (As of Date of Item 2 above):

 

a.

   Total of Commitments (Loans) 1 under Credit Agreement:    $
                         

b.

   Assignee’s Percentage purchased under the Assignment Agreement 2     
                     % 

c.

   Assignee’s Fronting Commitment purchased under the Assignment Agreement    $
                         

d.

   Assignee’s Aggregate (Loan Amount)3 Commitment Amount Purchased under the
Assignment Agreement:    $                          

 

4. Proposed Effective Date:                                 , 20    

Accepted and Agreed:

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:  

 

    By:  

 

Title:  

 

    Title:  

 

 

1

If Commitment has been terminated, insert outstanding Loans in place of
Commitment.

2

Percentage taken to 9 decimal places.

 

Exhibit F, Page 5



--------------------------------------------------------------------------------

3

If Commitment has been terminated, insert outstanding Loans in place of
Commitment.

 

Exhibit F, Page 6



--------------------------------------------------------------------------------

ATTACHMENT

(to Schedule I to Assignment Agreement)

Attach Assignor’s Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

Exhibit F, Page 7



--------------------------------------------------------------------------------

ANNEX “I”

(to Assignment Agreement)

NOTICE OF ASSIGNMENT

                    , 20    

 

To: WHIRLPOOL CORPORATION

2000, M-63

Benton Harbor, Michigan 49022

JPMorgan Chase Bank, N.A.

270 Park Avenue, 47th Floor

New York, NY 10017

 

From: [NAME OF ASSIGNOR] (the “Assignor”)

[NAME OF ASSIGNEE] (the “Assignee”)

1. We refer to that Credit Agreement (the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.

2. This Notice of Assignment (this “Notice of Assignment”) is given and
delivered to Whirlpool and the Administrative Agent pursuant to Section 13.03(b)
of the Credit Agreement.

3. The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of                     , 20     (the “Assignment Agreement”), pursuant
to which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor, the percentage interest specified in Item 3 of
Schedule 1 of all outstanding rights and obligations under the Credit Agreement.
The Effective Date of the Assignment Agreement shall be the later of the date
specified in Item 4 of Schedule 1 or two Business Days (or such shorter period
as agreed to by the Administrative Agent) after this Notice of Assignment and
any consents and fees required by Sections 13.03(a) and 13.03(b) of the Credit
Agreement have been delivered to the Administrative Agent, provided that the
Effective Date shall not occur if any condition precedent agreed to by the
Assignor and the Assignee has not been satisfied.

4. The Assignor and the Assignee hereby give to Whirlpool and the Administrative
Agent notice of the assignment and delegation referred to herein. The Assignor
will confer with the Administrative Agent before the date specified in Item 4 of
Schedule 1 to determine if the Assignment Agreement will become effective on
such date pursuant to Section 3 hereof, and will confer with the Administrative
Agent to determine the Effective Date pursuant to Section 3 hereof if it occurs
thereafter. The Assignor shall notify the Administrative Agent if the Assignment
Agreement does not become effective on any proposed Effective Date as a result
of

 

Exhibit F, Page 8



--------------------------------------------------------------------------------

the failure to satisfy the conditions precedent agreed to by the Assignor and
the Assignee. At the request of the Administrative Agent, the Assignor will give
the Administrative Agent written confirmation of the satisfaction of the
conditions precedent.

5. The Assignor or the Assignee shall pay to the Administrative Agent on or
before the Effective Date the processing fee of $3,500 required by
Section 13.03(b) of the Credit Agreement.

6. The Assignee advises the Administrative Agent that notice and payment
instructions are set forth in the attachment to Schedule 1.

7. The Assignee hereby represents and warrants [(i)] that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment Agreement are “plan assets” as defined under ERISA and that
its rights, benefits, and interests in and under the Loan Documents will not be
“plan assets” under ERISA[, and (ii) that it has the status of a Professional
Market Party] ]******.

8. The Assignee authorizes each of the Administrative Agent and the Fronting
Agent to act as its agent under the Loan Documents in accordance with the terms
thereof. The Assignee acknowledges that neither the Administrative Agent nor the
Fronting Agent has any duty to supply information with respect to any Borrower
or the Loan Documents to the Assignee until the Assignee becomes a party to the
Credit Agreement. 1

 

1

May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

****** To be inserted if the amount to be assigned is less than euro 50,000 (or
its equivalent in any other currency).

 

Exhibit F, Page 9



--------------------------------------------------------------------------------

NAME OF ASSIGNOR     NAME OF ASSIGNEE By:  

 

    By:  

 

Title:  

 

    Title:  

 

ACKNOWLEDGED     ACKNOWLEDGED AND CONSENTED TO BY:     AND CONSENTED TO BY:
JPMORGAN CHASE BANK, N.A.,     WHIRLPOOL CORPORATION as Administrative Agent    
By:  

 

    By:  

 

Title:  

 

    Title:  

 

[Attach photocopy of Schedule 1 to the Assignment Agreement]

 

Exhibit F, Page 10



--------------------------------------------------------------------------------

EXHIBIT “G”

(to Credit Agreement)

COMPLIANCE CERTIFICATE

 

To: The Lenders party to the

Amended and Restated Long Term Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Long Term Credit Agreement dated as of August [        ], 2009 among
Whirlpool Corporation, Whirlpool Europe B.V., Whirlpool Finance B.V., Whirlpool
Canada Holding Company, the other borrowers from time to time party thereto, the
lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent and Fronting Agent for such lenders, Citibank, N.A., as
Syndication Agent, and The Royal Bank of Scotland plc, Fortis Capital Corp. and
Bank of America, N.A., as Documentation Agents (as amended, supplemented or
otherwise modified from time to time through the date hereof, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of Whirlpool,                     
of Whirlpool Europe,                      of Whirlpool Finance and
                     of Whirlpool Canada;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Whirlpool and its Consolidated Subsidiaries during the
accounting period covered by the attached financial statements;

3. The examinations described in paragraph 2 above did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below;

4. Whirlpool and its Subsidiaries are in compliance with (a) the limitations on
Liens set forth in Section 7.10(xvi) of the Credit Agreement and (b) the
limitations on Indebtedness and Off-Balance Sheet Obligations set forth in
Section 7.11 of the Credit Agreement; and

5. Schedule 1 attached hereto sets forth financial data and computations
evidencing Whirlpool’s compliance with Sections 7.12 and 7.13 of the Credit
Agreement, all of which data and computations are true, complete and correct.

6. Described below are the exceptions, if any, to paragraph 3 above:

[list, in detail, the nature of each condition or event, the period during which
it has existed and the action which the Borrowers have taken, are taking, or
propose to take with respect to each such condition or event]

 

 

 

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of                     ,
20    .

 

 

 

 

Exhibit G, Page 2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of             , 20              with

Sections 7.12 and 7.13 of the Credit Agreement

 

A. Compliance with Section 7.12: Leverage Ratio

 

1.      

  Consolidated EBITDA for the twelve month period ending on the date of
calculation (see Schedule A attached)    $             

2.      

  Consolidated Indebtedness on the date of calculation    $             

3.      

 

Leverage Ratio

(Line A2/Line A1)

     :1.0         

 

Maximum allowed:   Line A3 shall be less than or equal to (a) 3.50 to 1.00 for
each fiscal quarter ended on or prior to December 31, 2010 and (b) 3.25 to 1.00
for each fiscal quarter ended thereafter.

 

B. Compliance with Section 7.13: Interest Coverage Ratio

 

1.

  Consolidated EBITDA for the twelve month period ending on the date of
calculation (see Schedule A attached)    $             

2.

  Consolidated Interest Expense for the twelve month period ending on the date
of calculation    $             

3.

 

Interest Coverage Ratio

(Line B1 ÷ Line B2)

     :1.0         

 

Minimum required:   Line B3 shall be greater than or equal to (a) 2.50 to 1.00
for each fiscal quarter ended on or prior to December 31, 2010 and (b) 3.00 to
1.00 for each fiscal quarter ended thereafter.

 

Exhibit G, Page 3



--------------------------------------------------------------------------------

EXHIBIT A TO

SCHEDULE I TO COMPLIANCE CERTIFICATE

Calculation of Consolidated EBITDA

 

1.   Consolidated net income of Whirlpool and its Consolidated Subsidiaries (as
determined in accordance with GAAP)    $              2.   To the extent such
amounts were deducted in the determination of consolidated net income for the
applicable period,      (A)    Consolidated Interest Expense    $               
(B)    Taxes in respect of, or measured by, income or excess profits of
Whirlpool and its Consolidated Subsidiaries    $                (C)   
Identifiable and verifiable non-recurring restructuring charges taken by
Whirlpool    $                (D)    Identifiable and verifiable non-cash
pre-tax charges taken by Whirlpool    $                (D)    Depreciation and
amortization expense    $                (F)    Non-cash charges and expense and
fees related to class action lawsuits, product recalls, regulatory proceedings
and governmental investigations    $              3.   Sum of Lines 2(A) through
2(F)    $              4.   To the extent such amounts were deducted in the
determination of consolidated net income for the applicable period,      (A)   
losses (or income) from discontinued operations**    $                (B)   
losses (or gains) from the effects of accounting changes*    $              5.  
Sum of Lines 4(A) and 4(B)    $              6.   To the extent such amounts
were not deducted in the determination of consolidated net income for the
applicable period, cash charges and expense and fees related to class action
lawsuits, product recalls, regulatory proceedings and governmental
investigations    $              7.   Consolidated EBITDA (Line 1 + Line 3 +
Line 5 – Line 6)    $             

 

Exhibit G, Page 4



--------------------------------------------------------------------------------

 

* Restructuring charged described in Line 2(C) shall not exceed $100,000,000 in
any twelve month period.

** Income or gains described in Lines 4(A) and 4(B) shall be recorded as
negative numbers.

 

Exhibit G, Page 5



--------------------------------------------------------------------------------

EXHIBIT “H”

(to Credit Agreement)

COMMITTED BORROWING NOTICE

                    , 20    

 

To:   JPMorgan Chase Bank, N.A.   as administrative agent (the “Administrative
Agent”) cc:   JPMorgan Chase Bank, N.A. (“the Fronting Agent”) From:  
             [applicable Borrower] Re:   Amended and Restated Long Term Credit
Agreement dated as of August [    ], 2009 among Whirlpool Corporation, Whirlpool
Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Company, the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting Agent
for such lenders, Citibank, N.A., as Syndication Agent, and The Royal Bank of
Scotland plc, Fortis Capital Corp. and Bank of America, N.A., as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Credit Agreement”).

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

2. We hereby give notice pursuant to Section 2.03(e) of the Credit Agreement
that we request the following [Floating Rate Advance] [Eurocurrency Committed
Advance]:

Borrowing Date:                     , 20    

 

Principal Amount*   Agreed Currency**   Interest Period***    

Account of [applicable Borrower] to be credited*****:

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

3. The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct as of such
Borrowing Date (except the representations and warranties set forth in
Sections 6.04, 6.05 and 6.07 of the Credit Agreement, which representations and
warranties are true and correct as of the respective dates specified therein).

4. Prior to and after giving effect to such Committed Advance, no Default or
Unmatured Default exists.

 

 

[Name of applicable Borrower] By:  

 

Title:  

 

 

*   Amount must be $5,000,000 or a larger multiple of $1,000,000. **   With
respect to Eurocurrency Committed Advances, Dollars, Sterling or euros. ***  
With respect to Eurocurrency Committed Advances, one week or one, two, three or
six months, subject to the provisions of the definition of Interest Period. ****
  Applicable Borrower to insert all relevant account information, i.e. name of
account, account number, routing number, etc.

 

Exhibit H, Page 2



--------------------------------------------------------------------------------

EXHIBIT “I”

(to Credit Agreement)

DOLLAR CONTINUATION/CONVERSION NOTICE

                    , 200    

 

To:   JPMorgan Chase Bank, N.A.   as administrative agent (the “Administrative
Agent”) cc:   JPMorgan Chase Bank, N.A. (“the Fronting Agent”) From:  
             [applicable Borrower] Re:   Amended and Restated Long Term Credit
Agreement dated as of August [    ], 2009 among Whirlpool Corporation, Whirlpool
Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Company, the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting Agent
for such lenders, Citibank, N.A., as Syndication Agent, and The Royal Bank of
Scotland plc, Fortis Capital Corp. and Bank of America, N.A., as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Credit Agreement”).

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

2. We hereby give notice pursuant to Section 2.03(f) of the Credit Agreement
that we request a continuation or conversion of the following Dollar-denominated
[Floating Rate Advance] [Eurocurrency Committed Advance] according to the terms
below:

 

(A)

  Date of continuation or conversion (which is the last day of the applicable
Interest Period)   

 

(B)

  Principal amount of continuation or conversion*   

 

(C)

  Type of Advance   

 

(D)

  Interest Period and the last day thereof **   

 

 

Exhibit I, Page 1



--------------------------------------------------------------------------------

 

[Name of applicable Borrower] By:  

 

Title:  

 

 

* Amount must be $5,000,000 or a larger multiple of $1,000,000.

** With respect to Eurocurrency Committed Advances, one week or one, two, three
or six months, subject to the provisions of the definition of Interest Period.

 

Exhibit I, Page 2



--------------------------------------------------------------------------------

EXHIBIT “J”

(to Credit Agreement)

NON-DOLLAR CONTINUATION/CONVERSION NOTICE

                    , 200    

 

To:   JPMorgan Chase Bank, N.A.   as administrative agent (the “Administrative
Agent”) cc:   JPMorgan Chase Bank, N.A. (“the Fronting Agent”) From:  
             [applicable Borrower] Re:   Amended and Restated Long Term Credit
Agreement dated as of August [    ], 2009 among Whirlpool Corporation, Whirlpool
Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Company, the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting Agent
for such lenders, Citibank, N.A., as Syndication Agent, and The Royal Bank of
Scotland plc, Fortis Capital Corp. and Bank of America, N.A., as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Credit Agreement”).

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

2. We hereby give notice pursuant to Section 2.03(g) of the Credit Agreement
that we request a continuation or conversion of the following
non-Dollar-denominated Eurocurrency Committed Advance according to the terms
below:

 

(A)

  Date of continuation or conversion (which is the last day of the applicable
Interest Period)   

 

(B)

  Principal amount of continuation or conversion*   

 

(C)

  Agreed Currency of Advance**   

 

(D)

  Interest Period and the last day thereof ***   

 

 

Exhibit J, Page 1



--------------------------------------------------------------------------------

 

[Name of applicable Borrower] By:  

 

Title:  

 

 

* Amount must be $5,000,000 or a larger multiple of $1,000,000.

** Sterling or euros

*** One week or one, two, three or six months, subject to the provisions of the
definition of Interest Period.

 

Exhibit J, Page 2



--------------------------------------------------------------------------------

EXHIBIT “K”

(to Credit Agreement)

FRONTED BORROWING NOTICE

                    , 200    

 

To:   JPMorgan Chase Bank, N.A.   (as “Fronting Agent”) cc:   JPMorgan Chase
Bank, N.A. (the “Administrative Agent”) From:   [Whirlpool
Corporation][Whirlpool Finance B.V.] Re:   Amended and Restated Long Term Credit
Agreement dated as of August [    ], 2009 among Whirlpool Corporation, Whirlpool
Europe B.V., Whirlpool Finance B.V., Whirlpool Canada Holding Company, the other
borrowers from time to time party thereto, the lenders from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and Fronting Agent
for such lenders, Citibank, N.A., as Syndication Agent, and The Royal Bank of
Scotland plc, Fortis Capital Corp. and Bank of America, N.A., as Documentation
Agents (as amended, supplemented or otherwise modified from time to time through
the date hereof, the “Credit Agreement”).

1. Capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

2. We hereby give notice pursuant to Section 2.06(e) of the Credit Agreement
that we request the following Fronted Advance:

Borrowing Date:                     ,     

 

Principal Amount*

  Agreed Currency**   Interest Period***    

 

Exhibit K, Page 1



--------------------------------------------------------------------------------

Account of [Whirlpool Corporation][Whirlpool Finance B.V.] to be credited*****:

3. The undersigned hereby certifies that the representations and warranties
contained in Article 6 of the Credit Agreement are true and correct as of such
Borrowing Date (except the representations and warranties set forth in
Sections 6.04, 6.05 and 6.07 of the Credit Agreement, which representations and
warranties are true and correct as of the respective dates specified therein).

4. Prior to and after giving effect to such Committed Advance, no Default or
Unmatured Default exists.

 

[WHIRLPOOL CORPORATION] [WHIRLPOOL FINANCE B.V.] By:  

 

Title:  

 

 

* Amount must be $25,000,000.

**

Dollars, Sterling or euros.

*** One week or one to Seven days, subject to the provisions of the definition
of Interest Period.

**** Applicable Borrower to insert all relevant account information, i.e. name
of account, account number, routing number, etc.

 

Exhibit K, Page 2



--------------------------------------------------------------------------------

SCHEDULE I

(to Credit Agreement)

COMMITMENTS

 

Lender

   Unextended
Commitment    Extended
Commitment

Citibank, N.A.

      $ 148,525,925.92

JPMorgan Chase Bank, N.A.

      $ 148,525,925.92

Bank of America, N.A.

      $ 133,629,629,63

The Royal Bank of Scotland Plc

      $ 133,629,629,63

Barclays Bank plc*

   $ 167,444,444.44   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

      $ 107,555,555.55

ING Bank N.V., Dublin Branch

      $ 107,555,555.55

Sumitomo Mitsui Banking Corporation*

   $ 134,444,444.44   

Fortis Capital Corp

      $ 97,777,777.78

Bank of Montreal/Bank of Montreal Ireland plc*

   $ 69,259,259.26   

Credit Industriel et Commercial

      $ 55,407,407.41

The Northern Trust Company

      $ 55,407,407.41

Standard Chartered Bank*

   $ 69,259,259.26   

Bayerische Hypo – und Vereinsbank AG, New York Branch

      $ 33,896,296.29

Intesa Sanpaolo S.p.A

      $ 32,592,592.59

BNP Paribas

      $ 32,592,592.59

Nordea Bank Finland plc

      $ 32,592,592.59

UBS Loan Finance LLC*

   $ 40,740,740.74   

U.S. Bank National Association

      $ 32,592,592.59

Westpac Banking Corporation*

   $ 40,740,740.74   

HSBC Bank USA, N.A.

      $ 32,800,000.00

Banco Santander, S.A., New York Branch

      $ 55,407,407.41

Wells Fargo Bank, N.A.

      $ 55,407,407.41

Deutsche Bank AG New York Branch

      $ 32,592,592.59

Bank Austria AG

      $ 21,511,111.13

TOTAL

   $ 521,888,888.88    $ 1,350,000,000.00

 

* Lenders marked with asterisk are Non-Extending Lenders. All other Lenders are
Extending Lenders.

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE I

(to Credit Agreement)

FRONTING COMMITMENTS

 

Lender

   Fronting Commitment    Percentage  

Citibank, N.A.

   $ 100,000,000.00    50.00 % 

JPMorgan Chase Bank, N.A.

   $ 100,000,000.00    50.00 % 

Total:

   $ 200,000,000.00    100.00 % 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE I

(to Credit Agreement)

LOC COMMITMENTS

 

Lender

   LOC Commitment    Percentage  

JPMorgan Chase Bank, N.A.

   $ 125,000,000    62.50 % 

Wells Fargo Bank, NA

   $ 50,000,000    25.00 % 

Another Lender to be approved by Whirlpool Corporation

   $ 25,000,000    12.50 % 

Total:

   $ 200,000,000.00    100.00 % 

 

Schedule I



--------------------------------------------------------------------------------

SCHEDULE II

(to Credit Agreement)

EUROCURRENCY PAYMENT OFFICES

OF THE ADMINISTRATIVE AGENT1

 

Currency

  

Eurocurrency Payment Office

Dollars    To: JPMorgan Chase Bank, N.A.    For: JPMorgan Chase Bank, N.A. euros
   To: JPMorgan Chase Bank, N.A.    For: JPMorgan Chase Bank, N.A.

 

1

Accounts to be provided before payments made.

 

Schedule II



--------------------------------------------------------------------------------

Schedule III

(to Credit Agreement)

MLA Cost

 

1. The MLA Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The MLA Cost will be calculated by the Administrative Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

 

4. The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to a Sterling Loan:

 

LOGO [g47450schi_pg005a.jpg]   per cent. per annum

 

  (b) in relation to a Loan in any currency other than Sterling:

 

LOGO [g47450schi_pg005b.jpg]   per cent. per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.

 

  B is the percentage rate of interest (excluding the Alternative Base Rate
Margin and the Eurocurrency Margin, as applicable, and the MLA Cost and, if the
Loan is an Unpaid Sum, the additional rate of interest specified in
Section 2.08(d) (Rate after Certain Defaults)) payable for the relevant Interest
Period on the Loan.

 

Schedule III



--------------------------------------------------------------------------------

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Manual or such other law or regulation as may be in force
from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Facility Office; and

 

Schedule III



--------------------------------------------------------------------------------

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the MLA Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the MLA Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to this Agreement.

 

13. The Administrative Agent may from time to time, after consultation with
Whirlpool and the Lenders, determine and notify to all parties to this Agreement
any amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties to this Agreement.

 

Schedule III



--------------------------------------------------------------------------------

SCHEDULE IV

(to Credit Agreement)

PRICING SCHEDULE (PART I)

Each of “Unused Commitment Fee Rate”, “Eurocurrency Margin”, “Alternate Base
Rate Margin” and “Utilization Fee Rate” means, for any day, the rate set forth
below, in basis points per annum, in the row opposite such term and in the
column corresponding to the Pricing Level that applies for such day:

 

Pricing Level

   Level I    Level II    Level III    Level IV

Unused Commitment Fee Rate

   25.0    37.5    50.0    75.0

Eurocurrency Margin

   250.0    275.0    300.0    400.0

Alternate Base Rate Margin

   150.0    175.0    200.0    300.0

Utilization Fee Rate

   100.0    100.0    100.0    100.0

For purposes of this Schedule, the following terms have the following meanings:

“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P and Baa1 or higher by
Moody’s.

“Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) Level I Pricing does not apply.

“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB- or higher by S&P or Baa3 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.

“Level IV Pricing” applies at any date if, at such date, no other Pricing Level
applies.

“Moody’s” means Moody’s Investors Service, Inc.

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III or Level IV applies at any date.

 

Schedule IV



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.

The following provisions are applicable: If Whirlpool is split-rated and the
ratings differential is one level, the lower of the two ratings will apply (e.g.
BBB+/Baa2 results in Level II Pricing). If Whirlpool is split-rated and the
ratings differential is more than one level, the level immediately above the
lowest rating shall be used (e.g. BBB+/Baa3 results in Level II Pricing).

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE IV

(to Credit Agreement)

PRICING SCHEDULE (PART II)

Each of “Unused Commitment Fee Rate”, “Eurocurrency Margin”, “Alternate Base
Rate Margin” and “Utilization Fee Rate” means, for any day, the rate set forth
below, in basis points per annum, in the row opposite such term and in the
column corresponding to the Pricing Level that applies for such day:

 

Pricing Level

   Level I    Level II    Level III    Level IV    Level V

Unused Commitment Fee Rate

   37.5    50.0    62.5    87.5    100.0

Eurocurrency Margin

   275.0    300.0    350.0    400.0    450.0

Alternate Base Rate Margin

   175.0    200.0    250.0    300.0    350.0

Utilization Fee Rate

   50.0    50.0    50.0    50.0    50.0

For purposes of this Schedule, the following terms have the following meanings:

“Level I Pricing” applies at any date if, at such date, Whirlpool’s senior
unsecured long-term debt is rated BBB+ or higher by S&P or Baa1 or higher by
Moody’s.

“Level II Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB or higher by S&P or Baa2 or higher by
Moody’s and (ii) Level I Pricing does not apply.

“Level III Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BBB- or higher by S&P or Baa3 or higher by
Moody’s and (ii) neither Level I Pricing nor Level II Pricing applies.

“Level IV Pricing” applies at any date if, at such date, (i) Whirlpool’s senior
unsecured long-term debt is rated BB+ or higher by S&P or Ba1 or higher by
Moody’s and (ii) none of Level I Pricing, Level II Pricing or Level III Pricing
applies.

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

“Moody’s” means Moody’s Investors Service, Inc.

 

Schedule IV



--------------------------------------------------------------------------------

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III or Level IV applies at any date.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of Whirlpool without
third-party credit enhancement, and any rating assigned to any other debt
security of Whirlpool shall be disregarded. The ratings in effect for any day
are those in effect at the close of business on such day.

The following provisions are applicable: If Whirlpool is split-rated and the
ratings differential is one level, the higher of the two ratings will apply
(e.g. BBB+/Baa2 results in Level I Pricing). If Whirlpool is split-rated and the
ratings differential is more than one level, the level immediately below the
highest rating shall be used (e.g. BBB+/Ba1 results in Level II Pricing).

 

Schedule IV



--------------------------------------------------------------------------------

SCHEDULE V

(to Credit Agreement)

NOTICES

[To be updated]

Borrowers:

Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Margaret McLeod

Telephone:    (269) 923-5352 Facsimile:    (269) 923-5515

Whirlpool Europe B.V.

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Margaret McLeod

Telephone:    (269) 923-5352 Facsimile:    (269) 923-5515

Whirlpool Finance B.V.

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Margaret McLeod

Telephone:    (269) 923-5352 Facsimile:    (269) 923-5515

Whirlpool Canada Holding Company

c/o Whirlpool Corporation

2000, M-63

Benton Harbor, Michigan 49022

Attn: Margaret McLeod

Telephone:    (269) 923-5352 Facsimile:    (269) 923-5515

Agent:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 47th floor

New York, NY 10017

Attn: Vito S. Cipriano, Account Manager

Telephone:    (212) 552-7402 Facsimile:    (212) 552-5662

Email: vito.cipriano@jpmorgan.com

 

 

Schedule V



--------------------------------------------------------------------------------

Lenders:

 

Credit Contact    Administrative Contact

 

ABN AMRO Bank N.V.

  

 

ABN AMRO Bank N.V.

208 South LaSalle Street, Suite 1500    208 South LaSalle Street, Suite 1500
Chicago, IL 60604-1003    Chicago, IL 60604-1003 Attn: Sherry Manning    Attn:
Loan Administration Telephone:    (312) 992-5110    Telephone:    (312) 992-5152
Facsimile:    (312) 992-5111    Facsimile:    (312) 992-5158

Email: sherry.manning@abnamro.com

 

   Banca Intesa S.p.A.    Banca Intesa S.p.A. 1 William Street    1 William
Street New York, NY 10004    New York, NY 10004 Attn: Raul Madrigal    Attn:
Isabella Castrogiovanni Telephone:    (212) 607-3630    Telephone:    (212)
607-3522

Facsimile:

 

  

(212) 809-2124

 

  

Facsimile:

 

  

(212) 607-3897

 

Banca Nazionale Del Lavoro S.p.A., New York Branch    Banca Nazionale Del Lavoro
S.p.A., New York Branch 25 West 51st Street    25 West 51st Street New York, NY
10019    New York, NY 10019 Attn: Francesco di Mario    Attn: Anna Hernandez,
AVP Telephone:    (212) 314-0217    Telephone:    (212) 314-0679 Facsimile:   
(212) 765-2978    Facsimile:    (212)

Email: franco.demario@bnlny.com

 

  

Email: comdiv@bnlny.com

 

   Banca Nazionale Del Lavoro S.p.A., New York Branch    25 West 51st Street   
New York, NY 10019    Ann: Maria Zaldumbide    Telephone:    (212) 314-0210   
Facsimile:    (212) 765-2978   

Email: comdiv@bnlny.com

 

Bank Austria Creditanstalt AG    Bank Austria Creditanstalt AG A-1010 Vienna   
A-1010 Vienna Vordere Zollamtsstrasse 13    Vordere Zollamtsstrasse 13 Attn:
Hilke Schubert    Attn: Inge Grienauer Telephone:    43 0 50505-44121   
Telephone:    43 0 50505-44222 Facsimile:    43 1 319-6522    Facsimile:    43 0
50505-49394

Email: hilke.Schubert@ba-ca.com

 

  

Email: inge.grienauer@ba-ca.com

 

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact    Administrative Contact

 

Bank of America, N.A.

  

 

Bank of America, N.A.

231 South LaSalle Street, 9th Floor    1850 Gateway Boulevard Chicago, IL 60604
   Concord, CA 94520-3282 Attn: Sharon Burks Horos    Attn: Myrna Lara
Telephone:    (312) 828-2149    Telephone:    (925) 675-8391 Facsimile:    (312)
828-6269    Facsimile:    (888) 969-2638

Email: Sharon_burks.horos@bankofamerica.com

 

  

Email: myrna.lara@bankofamerica.com

 

Bank of Montreal    Bank of Montreal 115 South LaSalle St. Floor 12W    115
South LaSalle St. Floor 17W Chicago, IL 60603    Chicago, IL 60603 Attn: Joseph
Linder    Attn: Erin Allan Telephone:    (312) 750—    Telephone:    (312)
867-6479 Facsimile:    (312) 845-2199    Facsimile:    (312) 8867-4050

Email: joseph.linder@bmo.com

 

   Bank of Montreal Ireland PLC    Bank of Montreal 4th Floor, Segrave House   
100 King Street West 19/20 Earlsfort Terrace    19th Floor, First Canadian Place
Dublin 2, Ireland    Toronto, Ontario M5X 1A1 Attn: Finbarr Farrell    Attn:
Barbara Cordeiro Telephone:    353 1 662-9300    Telephone:    (416) 867-5683
Facsimile:    353 1 662-9301    Facsimile:    (416) 867-4116

Email: finbarr.farrell@bmo.com

 

      The Bank of Tokyo-Mitsubishi UFJ, Ltd.    BTM Information Services, Inc.
1251 Avenue of the Americas, 12th floor    The Bank of Tokyo-Mitsubishi UFJ,
Ltd. New York, NY 10020-1104    1251 Avenue of the Americas, 12th floor
Attn:    Paresh R. Shah    New York, NY 10020-1104              Vice President
   Attn:    Rolando Uy, Telephone:    (212) 782-5649                 AVP,
Facsimile:    (212) 782-6440                 Loan Operations Dept. Email:
pshah@btmna.com    Telephone:    (201) 413-8570    Facsimile:    (201) 521-2304
The Bank of Tokyo-Mitsubishi UFJ, Ltd.       (201) 521-2305 1251 Avenue of the
Americas, 12th floor       New York, NY 10020-1104       Attn: Ro Toyoshima   
             Vice President       Telephone:    (212) 782-4307       Facsimile:
   (212) 782-6440      

Email: rtoyoshima@btmna.com

 

         

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact    Administrative Contact          Barclays Capital    Barclays
Capital 200 Park Avenue    222 Broadway New York, NY 10166    New York, NY 10038
Attn: John Giannone    Attn: Eddie Cotto Telephone:    (212) 412-3276   
Telephone:    (212) 412-3710 Facsimile:    (212) 412-7511    Facsimile:    (212)
412-5306

Email: john.giannone@barcap.com

 

  

Email: eddie.cotto@barcap.com

 

Citibank N.A.    Citibank N.A. 233 S. Wacker Dr. 86th    2 Penns Way, 2nd Floor
Chicago, IL 60606    New Castle, DE 05720 Attn: John Coons    Attn: Sean L.
Portrait, Assistant Manager Telephone:    (312) 876-3270    Telephone:    (302)
894-6083 Facsimile:    (312) 876-3290    Facsimile:    (302) 894-6120

Email: john.w.coons@citigroup.com

 

  

Email: sean.l.portrait@citigroup.com

 

Credit Industriel et Commercial    Credit Industriel et Commercial 6, Avenue de
Provence    CIC Centre Administraftif DGC-CEF 75009 Paris France    95091 Cergy
Pontoise Cedex France Attn: Wolfgang Fassbender    Attn: Annick Merard
Telephone:    011 33 1 45 96 60 96    Telephone:    011 33 1 45 96 48 60
Facsimile:    011 33 1 45 96 91 05    Facsimile:    011 33 1 45 96 49 44

Email: fassbewo@cic.fr

 

  

Email: merardan@cic.fr

 

Fortis Capital Corp.    Fortis Capital Corp. 3 Stamford Plaza    3 Stamford
Plaza 301 Tresser Boulevard, 9th Floor    301 Tresser Boulevard, 9th Floor
Stamford, CT 06901    Stamford, CT 06901 Attn: Egans van Iterson Scholten   
Attn: Marlene Purrier-Ellis/Frank Campanelli Telephone:    (203) 705-5939   
Telephone:    (203) 705-5753/5936 Facsimile:    (203) 705-5899    Facsimile:   
(203) 705-5898/5888 Email: egans.vanitersonscholten@fortiscapitalusa.com   
Email:  marlene.purrier-ellis@fortiscapitalusa.com      

            frank.campanelli@fortiscapitalusa.com

 

ING Bank N.V.    ING Bank N.V. 49 St. Stephen’s Green    49 St. Stephen’s Green
Dublin 2       Dublin 2    Ireland       Ireland    Attn: Bairbre Kelleher   
Attn: Alan Maher Telephone:    (01) 638 4028    Telephone:    (01) 638 4008
Facsimile:    (01) 638 4050    Facsimile:    (01) 638 4060

Email: bairbre.Kelleher@ie.ing.com

 

  

Email: alan.maher@ie.ing.com

 

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact    Administrative Contact

 

JPMorgan Chase Bank, N.A.

  

 

JPMorgan Chase Bank, N.A.

270 Park Avenue, 4th floor    270 Park Avenue, 47th floor New York, NY 10017   
New York, NY 10017 Attn: Tina Ruyter    Attn:    Vito S. Cipriano Telephone:   
(212) 270-6532                 Account Manager Facsimile:    (212) 270-3279   
Telephone:    (212) 552-7402 Email:       Facsimile:    (212) 552-5662      

Email: vito.cipriano@jpmorgan.com

 

Nordea Bank Finland Plc    Nordea Bank Finland Plc 437 Madison Avenue    437
Madison Avenue New York, NY 10022    New York, NY 10022 Attn: Thomas Hickey   
Attn: Loan Administration Department Telephone:    (212) 318-9306    Telephone:
   (212) 318-9300 Facsimile:    (212) 318-9318    Facsimile:    (212) 318-9188

Email: thomas.hickey@nordea.com

 

      The Northern Trust Company    The Northern Trust Company 50 S. LaSalle,
11th floor    50 S. LaSalle, 11th floor Chicago, IL 60675    Chicago, IL 60675
Attn: Peter R. Martinets    Attn: Ms. Linda Honda Telephone:    (312) 444-4569
   Telephone:    (312) 444-3532 Facsimile:    (312) 630-6062    Facsimile:   
(312) 630-1566

Email: prm2@ntrs.com

 

   The Royal Bank of Scotland Plc    The Royal Bank of Scotland Plc 101 Park
Avenue, 12th Floor    101 Park Avenue New York, NY 10178    New York, NY 10178
Attn: Michaela Galluzzo    Attn: Juanita Baird Telephone:    (212) 401-3549   
Telephone:    (212) 401-3871 Facsimile:    (212) 401-3456    Facsimile:    (212)
401-1336

Email: mica.galluzzo@rbos.com

 

  

Email: christine.xu@rbos.com

 

Standard Chartered Bank    Standard Chartered Bank 7 World Trade Center    7
World Trade Center New York, NY 10048    New York, NY 10048 Attn:    David B.
Edwards    Attn:    Victoria Faltine              Vice President   
             Assistant Vice President Telephone:    (212) 667-0178    Telephone:
   (212) 667-0659 Facsimile:    (212) 667-0225    Facsimile:    (212) 667-0568

E-mail: david.b.edwards@us.standardchartered.com

 

  

E-mail: victoria.faltine@us.standardchartered.com

 

 

Schedule V



--------------------------------------------------------------------------------

Credit Contact    Administrative Contact

 

Sumitomo Mitsui Banking Corp., New York

  

 

Sumitomo Mitsui Banking Corp., New York

277 Park Avenue    277 Park Avenue New York, NY 10172    New York, NY 10172
Attn: Jack Rosa    Attn: Yvette Browne Telephone:    (212) 224-4151   
Telephone:    (212) 224-4306 Facsimile:    (212) 224-4384    Facsimile:    (212)
224-5197

Email: Jack_Rosa@smbcgroup.com

 

  

Email: Yvette_Browne@smbcgroup.com

 

UBS Securities LLC    UBS Loan Finance LLC 677 Washington Blvd.    677
Washington Blvd. Stamford, CT 06901    Stamford, CT 06901 Attn: Christopher
Lally    Attn: Letica Fox-Thomas Telephone:    (203) 719-4462    Telephone:   
(203) 719-8162 Facsimile:    (203) 719-3888    Facsimile:    (203) 719-3888

Email: christopher.lally@ubs.com

 

  

Email: Letica.Fox-Thomas@ubs.com

 

UniCredito Italiano S.p.A.    UniCredito Italiano S.p.A. 430 Park Avenue, 9th
Floor    430 Park Avenue, 9th Floor New York, NY 10022    New York, NY 10022
Attn: Saiyed Abbas    Attn: Dan Tausek Telephone:    (212) 546-9623   
Telephone:    (212) 546-9614 Facsimile:   

(212) 826-8623

 

  

Facsimile:

 

  

(212) 826-8623

 

U.S. Bank, National Association    U.S. Bank, National Association 209 S.
LaSalle Street, 3rd Floor    400 City Center, OS-WI-CCCL Chicago, IL 60604   
Oshkosh, WI 54901 Attn: Barry Litwin    Attn: Connie Sweeney Telephone:    (312)
325-88    Telephone:    (920) 237-7604 Facsimile:    (312) 325-88    Facsimile:
   (920) 237-7993

Email: barry.litwin@usbank.com

 

  

Email: connie.sweeney@usbank.com

 

Westpac Banking Corporation    Westpac Banking Corporation 575 Fifth Avenue,
39th Floor    68-80 George St. Level 2 New York, NY 10017    Paramatta, NSW
2150, Australia Attn: Bradley Scammell    Attn: GMO Nightshift Operations
Telephone:    (212) 551-1915    Telephone:    011-612-9806-4022 Facsimile:   
(212) 551-2769    Facsimile:    011-44-207-621-7608

Email: bscammell@Westpac.com.au

 

  

Email: peterhooper@Westpac.com.au

 

 

Schedule V